Exhibit 10.1


wflogoa01.jpg [wflogoa01.jpg]    
Revolving Credit Loan Number/ CUSIP Number: 1005467/ 44106VAC6
Term Loan Loan Number/ CUSIP Number: 1006744/ 44016VAE2


Execution Version

--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of May 10, 2018


by and among


HOSPITALITY PROPERTIES TRUST,
as Borrower,


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.5.,
as Lenders,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
______________________________________________________


WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
PNC CAPITAL MARKETS, LLC
and
RBC CAPITAL MARKETS1,
as Joint Lead Arrangers
and
Joint Lead Bookrunners,


BANK OF AMERICA, N.A.,
PNC BANK, NATIONAL ASSOCIATION
and
ROYAL BANK OF CANADA,
as Syndication Agents
and


CITIBANK, N.A.,
COMPASS BANK,
MIZUHO BANK, LTD.,
REGIONS BANK,
SUMITOMO MITSUI BANKING CORPORATION
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents

--------------------------------------------------------------------------------

1 RBC Capital Markets is the global brand name for the corporate and investment
banking business of Royal Bank of Canada and its affiliates.







--------------------------------------------------------------------------------





TABLE OF CONTENTS
Article I. Definitions
1
Section 1.1. Definitions.
1
Section 1.2. General; References to Eastern Time.
32
Section 1.3. Rates.
33
Article II. Credit Facility
33
Section 2.1. Revolving Loans.
33
Section 2.2. Term Loans.
35
Section 2.3. Letters of Credit.
35
Section 2.4. Swingline Loans.
39
Section 2.5. Rates and Payment of Interest on Loans.
42
Section 2.6. Number of Interest Periods.
43
Section 2.7. Repayment of Loans.
43
Section 2.8. Prepayments.
43
Section 2.9. Continuation.
44
Section 2.10. Conversion.
44
Section 2.11. Notes.
45
Section 2.12. Voluntary Reductions of the Revolving Commitment
45
Section 2.13. Extension of Revolving Termination Date.
46
Section 2.14. Expiration Date of Letters of Credit Past Revolving Commitment
Termination
46
Section 2.15. Amount Limitations.
46
Section 2.16. Increase in Commitments and Loans.
47
Section 2.17. Funds Transfer Disbursements.
48
Section 2.18. Reallocations on Effective Date.
48
Article III. Payments, Fees and Other General Provisions
49
Section 3.1. Payments.
49
Section 3.2. Pro Rata Treatment.
50
Section 3.3. Sharing of Payments, Etc.
51
Section 3.4. Several Obligations.
51
Section 3.5. Fees.
51
Section 3.6. Computations.
52
Section 3.7. Usury
52
Section 3.8. Statements of Account.
53
Section 3.9. Defaulting Lenders.
53
Section 3.10. Taxes.
56
Article IV. Yield Protection, Etc.
60
Section 4.1. Additional Costs; Capital Adequacy
60
Section 4.2. Suspension of LIBOR Loans.
62
Section 4.3. Illegality
63
Section 4.4. Compensation.
63
Section 4.5. Treatment of Affected Loans.
64



- i -

--------------------------------------------------------------------------------




Section 4.6. Affected Lenders.
64
Section 4.7. Change of Lending Office.
65
Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
65
Article V. Conditions Precedent
65
Section 5.1. Initial Conditions Precedent.
65
Section 5.2. Conditions Precedent to All Loans and Letters of Credit.
67
Article VI. Representations and Warranties
68
Section 6.1. Representations and Warranties.
68
Section 6.2. Survival of Representations and Warranties, Etc.
74
Article VII. Affirmative Covenants
74
Section 7.1. Preservation of Existence and Similar Matters.
74
Section 7.2. Compliance with Applicable Law and Material Contracts.
75
Section 7.3. Maintenance of Property
75
Section 7.4. Conduct of Business.
75
Section 7.5. Insurance.
75
Section 7.6. Payment of Taxes and Claims.
75
Section 7.7. Books and Records; Inspections.
76
Section 7.8. Use of Proceeds.
76
Section 7.9. Environmental Matters.
76
Section 7.10. Further Assurances.
76
Section 7.11. REIT Status.
77
Section 7.12. Exchange Listing.
77
Section 7.13. Guarantors.
77
Article VIII. Information
78
Section 8.1. Quarterly Financial Statements.
78
Section 8.2. Year-End Statements.
78
Section 8.3. Compliance Certificate.
79
Section 8.4. Other Information.
79
Section 8.5. Electronic Delivery of Certain Information.
81
Section 8.6. Public/Private Information.
82
Section 8.7. USA Patriot Act Notice; Compliance.
82
Article IX. Negative Covenants
82
Section 9.1. Financial Covenants.
82
Section 9.2. Negative Pledge.
83
Section 9.3. Restrictions on Intercompany Transfers.
83
Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements.
84
Section 9.5. Plans.
85
Section 9.6. Fiscal Year.
85
Section 9.7. Modifications of Organizational Documents and Other Contracts.
85
Section 9.8. Transactions with Affiliates.
85
Section 9.9. Environmental Matters.
85



- ii -

--------------------------------------------------------------------------------




Section 9.10. Derivatives Contracts.
86
Section 9.11. Use of Proceeds.
86
Article X. Default
86
Section 10.1. Events of Default.
86
Section 10.2. Remedies Upon Event of Default.
89
Section 10.3. Remedies Upon Default.
90
Section 10.4. Marshaling; Payments Set Aside.
91
Section 10.5. Allocation of Proceeds.
91
Section 10.6. Letter of Credit Collateral Account.
92
Section 10.7. Performance by Administrative Agent.
93
Section 10.8. Rights Cumulative.
93
Article XI. The Administrative Agent
94
Section 11.1. Appointment and Authorization.
94
Section 11.2. Administrative Agent as Lender.
95
Section 11.3. Approvals of Lenders.
95
Section 11.4. Notice of Events of Default.
95
Section 11.5. Administrative Agent’s Reliance.
96
Section 11.6. Indemnification of Administrative Agent.
96
Section 11.7. Lender Credit Decision, Etc.
97
Section 11.8. Successor Administrative Agent.
98
Section 11.9. Titled Agents.
99
Article XII. Miscellaneous
99
Section 12.1. Notices.
99
Section 12.2. Expenses.
102
Section 12.3. Setoff.
102
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers
103
Section 12.5. Successors and Assigns.
104
Section 12.6. Amendments and Waivers.
108
Section 12.7. Nonliability of Administrative Agent and Lenders
111
Section 12.8. Confidentiality.
111
Section 12.9. Indemnification.
112
Section 12.10. Termination; Survival.
114
Section 12.11. Severability of Provisions.
114
Section 12.12. GOVERNING LAW.
114
Section 12.13. Counterparts.
114
Section 12.14. Obligations with Respect to Loan Parties.
114
Section 12.15. Independence of Covenants.
115
Section 12.16. Limitation of Liability
115
Section 12.17. Entire Agreement.
115
Section 12.18. Construction.
115
Section 12.19. Headings.
115
Section 12.20. LIABILITY OF TRUSTEES, ETC.
115



- iii -

--------------------------------------------------------------------------------




Section 12.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
116
Section 12.22. No Novation.
116
 
 
 
 
 
 
SCHEDULE I Commitments
 
SCHEDULE 1.1 (a) Existing Letters of Credit
 
SCHEDULE 1.1 (c) Loan Parties
 
SCHEDULE 6.1 (i) Litigation
 
 
 
 
 
EXHIBIT E Form of Notice of Conversion
 
EXHIBIT F Form of Notice of Swingline Borrowing
 
EXHIBIT G Form of Revolving Note
 
EXHIBIT H Form of Swingline Note
 
EXHIBIT I Form of Term Note
 
EXHIBIT J Form of Compliance Certificate
 
EXHIBIT K Form of Disbursement Instruction Agreement
 
EXHIBITS L 1-4 Forms of U.S. Tax Compliance Certificates
 
 
 







- iv -

--------------------------------------------------------------------------------





THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
May 10, 2018, by and among Hospitality Properties Trust, a real estate
investment trust formed under the laws of the State of Maryland (the
“Borrower”), each of the financial institutions initially a signatory hereto
together with their successors and assignees under Section 12.5. (the
“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(the “Administrative Agent”), with each of WELLS FARGO SECURITIES, LLC, MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED (or its Affiliate), PNC CAPITAL
MARKETS, LLC and RBC CAPITAL MARKETS, as Joint Lead Arrangers and Joint
Bookrunners (each a “Lead Arranger”), each of BANK OF AMERICA, N.A., PNC BANK,
NATIONAL ASSOCIATION and ROYAL BANK OF CANADA, as Syndication Agents (each a
“Syndication Agent”), and each of CITIBANK, N.A., COMPASS BANK, MIZUHO BANK,
LTD., REGIONS BANK, SUMITOMO MITSUI BANKING CORPORATION, and U.S. BANK NATIONAL
ASSOCIATION, as Documentation Agents (each a “Documentation Agent”).


WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrower credit facilities in an aggregate initial amount of
$1,400,000,000, which include a $400,000,000 term loan facility, a revolving
credit facility in the amount of $1,000,000,000, including a $75,000,000
swingline subfacility and a $50,000,000 letter of credit subfacility, on the
terms and conditions contained in that certain Credit Agreement dated as of
January 8, 2014 (as amended and in effect immediately prior to the date hereof,
the “Existing Credit Agreement”) by and among the Borrower, such Lenders,
certain other financial institutions, the Administrative Agent and the other
parties thereto; and


WHEREAS, the Administrative Agent and the Lenders desire to amend and restate
the Existing Credit Agreement on the terms and conditions contained herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:


ARTICLE I. DEFINITIONS
Section 1.1 Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Additional Costs” has the meaning given that term in Section 4.1.(b).


“Adjusted EBITDA” means, with respect to a Person for a given period, such
Person’s EBITDA for such period determined on a consolidated basis less the sum
of (a) any FF&E Reserves to the extent included in EBITDA and (b) the excess, if
any, with respect to each Hotel or Hotel Pool (as applicable) of such Person, of
(i) 4.0% of total gross room revenues of such Hotel or Hotel Pool for such
period over (ii) the FF&E Reserve actually funded during such period or
prefunded for such period by the Operator or the Borrower or its Subsidiaries
with respect to such Hotel or Hotel Pool pursuant to the applicable Lease,
Management Agreement or any related Ancillary Agreement, (c) the excess, if any,
with respect to each Travel Center of such Person, of (i) $150,000 per annum for
such Travel Center (such amount to be appropriately adjusted if such period is
not a year in duration) over (ii) the FF&E Reserve actually funded or prefunded
by the Operator or the Borrower during such period with respect to such Property
pursuant to





--------------------------------------------------------------------------------




the applicable Lease or any related Ancillary Agreement, and (d) to the extent
included in EBITDA, replacement reserves for any Other Properties.


“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.


“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


“Affected Lender” has the meaning given that term in Section 4.6.


“Affiliate” means with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls, or is
Controlled by, or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.


“Agreement Date” means the date as of which this Agreement is dated.


“Ancillary Agreement” means, with respect to any Operating Agreement, any
material incidental agreement with respect to such Operating Agreement
(including, by way of example, guarantees, franchise agreements, and, in the
case of Leases, management agreements not constituting Operating Agreements) to
which the Borrower or any Subsidiary is a party.


“Anti-Corruption Laws” means all Applicable Laws of any jurisdiction concerning
or relating to bribery, corruption or money laundering, including without
limitation, the Foreign Corrupt Practices Act of 1977, as amended.


“Anti-Terrorism Laws” has the meaning given that term in Section 6.1.(y).


“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:


Level
Facility Fee
1
0.100%
2
0.125%
3
0.150%
4
0.200%
5
0.250%
6
0.300%



Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee. The provisions of this definition shall be subject to Section
2.5.(c).


“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or


- 2 -

--------------------------------------------------------------------------------




authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.


“Applicable Margin” means the percentage rate set forth in the table below
corresponding to the level (each a “Level”) into which the Borrower’s Credit
Rating then falls. As of the Agreement Date, the Applicable Margin is determined
based on Level 4. Any change in the Borrower’s Credit Rating which would cause
it to move to a different Level shall be effective as of the first day of the
first calendar month immediately following receipt by the Administrative Agent
of written notice delivered by the Borrower in accordance with Section 8.4.(l)
that the Borrower’s Credit Rating has changed; provided, however, if the
Borrower has not delivered the notice required by such Section but the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level effective as of the first day of the first calendar month following the
date the Administrative Agent becomes aware that the Borrower’s Credit Rating
has changed. During any period that the Borrower has received two Credit Ratings
that are not equivalent, then (x) the Applicable Margin shall be determined
based on the Level corresponding to the higher of such two Credit Ratings if the
higher of such two Credit Ratings is not more than one Level higher than the
lower of such two Credit Ratings and (y) the Applicable Margin shall be
determined based on the Level corresponding to the Level immediately below the
higher of such two Credit Ratings if the higher of such two Credit Ratings is
more than one Level higher than the lower of such two Credit Ratings. During any
period for which the Borrower has received a Credit Rating from only one Rating
Agency, then the Applicable Margin shall be determined based on such Credit
Rating. During any period that the Borrower has not received a Credit Rating
from any Rating Agency, the Applicable Margin shall be determined based on
Level 6. The provisions of this definition shall be subject to Section 2.5.(c).




Level
Borrower’s Credit Rating (S&P/Moody’s)
Applicable Margin for Revolving Loans that are LIBOR Loans
Applicable Margin for Revolving Loans that are Base Rate Loans
Applicable Margin for Term Loans that are LIBOR Loans
Applicable Margin for Term Loans that are Base Rate Loans
1
A/A2 or better
0.775%
0.000%
0.850%
0.000%
2
A-/A3
0.825%
0.000%
0.900%
0.000%
3
BBB+/Baa1
0.875%
0.000%
0.950%
0.000%
4
BBB/Baa2
1.000%
0.000%
1.100%
0.100%
5
BBB-/Baa3
1.200%
0.200%
1.350%
0.350%
6
Lower than BBB-/Baa3 or not rated
1.550%
0.550%
1.750%
0.750%



“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.


“Asset Under Development” means, as of any date of determination, any Property
on which construction of new income-producing improvements has been commenced
and is continuing. If such construction consists of the construction of tenant
or comparable improvements or hotel renovations, as opposed to material
expansion of such Property or any “ground up” development, such Property shall
not be considered to be an Asset Under Development. In addition, to the extent
any Property includes a revenue‑generating component (e.g. an existing Hotel)
and a building under development, such revenue‑generating component shall not be
considered to be an Asset Under Development but such building under development
shall be considered to be an Asset Under Development. Further, (i) no Hotel
shall be


- 3 -

--------------------------------------------------------------------------------




considered an Asset Under Development if the opening date with respect to such
Hotel has occurred and (ii) real property under construction to be (but not yet)
acquired by the Borrower or a Subsidiary upon completion of construction
pursuant to a contract in which the seller of such real property is required to
complete construction prior to, and as a condition precedent to, such
acquisition, shall be Assets Under Development.


“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.


“Base Payments” means the minimum base rent or owner’s priority payment that an
Owner is entitled to receive under an Operating Agreement. The term excludes:
(a) payments (such as real estate taxes, insurance premiums, and costs of
maintenance) that the Operating Agreement requires the Operator to pay third
parties; (b) any element of rent or owner’s priority payment that is
conditional, contingent, or not yet capable of determination; and (c) FF&E
Reserves. If Operating Agreement(s) for multiple Hotels do not separately
allocate Base Payments to such Hotels, then Base Payments shall be reasonably
allocated among such Hotels (where necessary) in a manner satisfactory to the
Administrative Agent.


“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).


“Base Rate Loan” means a Revolving Loan or Term Loan (or any portion thereof)
bearing interest at a rate based on the Base Rate.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.


“Borrower Information” has the meaning given that term in Section 2.5.(c).


“Borrower Letter” means that certain letter dated as of even date herewith from
the Borrower to the Administrative Agent and the Lenders.




- 4 -

--------------------------------------------------------------------------------




“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Loan, or any Base
Rate Loan as to which the interest rate is determined by reference to LIBOR, any
day that is a Business Day described in clause (a) and that is also a day for
trading by and between banks in Dollar deposits in the London interbank market.
Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.


“Business Management Agreement” means that certain Second Amended and Restated
Business Management Agreement dated as of June 5, 2015, as amended to date, by
and among the Borrower and RMR.


“Capitalization Rate” means (a) 7.25% for Hotels located in central business
districts of New York, New York, Washington D.C., Chicago, Illinois, Boston,
Massachusetts, San Francisco, California, Los Angeles, California, Seattle,
Washington, Miami, Florida and San Diego, California, (b) 8.00% for all other
Hotels and (c) 8.75% for Travel Centers and Other Properties.


“Capitalized Lease Obligation” means obligations under a lease (to pay rent or
other amounts under any lease or other arrangement conveying the right to use)
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Banks or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing Bank
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.


“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short‑term commercial paper rating of at least A‑2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A‑2 or the equivalent thereof by S&P or at least P‑2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.




- 5 -

--------------------------------------------------------------------------------




“Commitment” means, as to a Lender, such Lender’s Revolving Commitment or such
Lender’s Term Loan Commitment, as the context may require.


“Compliance Certificate” has the meaning given that term in Section 8.3.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Construction Budget” means the fully budgeted costs for the acquisition and
construction of a given piece of Property (including without limitation, the
cost of acquiring such piece of Property (except to the extent any portion
thereof is Unimproved Land), reserves for construction interest and operating
deficits, tenant improvements, leasing commissions, and infrastructure costs),
as reasonably determined by the Borrower in good faith.


“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.


“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan and (c) the
issuance of a Letter of Credit or the amendment of a Letter of Credit that
extends the maturity, or increases the Stated Amount, of such Letter of Credit.


“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.


“Debt Service” means, for any period, the sum of: (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis for such period
and (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Borrower and its Subsidiaries during such period, in each
case, other than any balloon, bullet or similar principal payment which repays
such Indebtedness in full.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.


“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.


“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing)


- 6 -

--------------------------------------------------------------------------------




has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Banks, the Swingline Lenders or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within 2 Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, an Issuing Bank or a Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) in the case of a Revolving Lender, has
failed, within 3 Business Days after written request by the Administrative Agent
or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9.(f)) upon delivery of written notice of such
determination to the Borrower, each Issuing Bank, each Swingline Lender and each
Lender.


“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Borrower or any of its
Subsidiaries (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, credit protection transaction, credit swap, credit default
swap, credit default option, total return swap, credit spread transaction,
repurchase transaction, reverse repurchase transaction, buy/sell-back
transaction, securities lending transaction, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest (including any option with respect to any of these transactions) or
(ii) which is a type of transaction that is similar to any transaction referred
to in clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets (including terms and conditions
incorporated by reference in such agreement) and which is a forward, swap,
future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made, and (b)
any combination of these transactions.


“Derivatives Support Document” means (i) any credit support annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for set-off by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.


- 7 -

--------------------------------------------------------------------------------






“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any thereof).


“Developable Property” means (a) any Property on which there are no improvements
(excluding land which is leased under a net lease to a third party) or (b) any
Property (or portion thereof) acquired by the Borrower or any Subsidiary for the
purposes of being developed. Developable Property shall not include any Property
that is an Asset Under Development.


“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit K to be executed and delivered by the Borrower pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.


“Dollars” or “$” means the lawful currency of the United States of America.


“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of: (a) net income (or loss) of such Person for such period
determined on a consolidated basis, in accordance with GAAP, exclusive of the
following (but only to the extent included in the determination of such net
income (loss) for such period): (i) depreciation and amortization expense;
(ii) interest expense; (iii) income tax expense; (iv) extraordinary or
non-recurring gains and losses (including asset impairment charges); (v)
transaction costs of acquisitions not permitted to be capitalized pursuant to
GAAP, (vi) fair value adjustments related to investments in equity securities
pursuant to FASB ASC 321; and (vii) in the case of Borrower and its
Subsidiaries, equity in the earnings (or loss) of Unconsolidated Affiliates and
RMR Inc. (but only in the case of RMR Inc., if RMR Inc. would be an
Unconsolidated Affiliate but for the last sentence of the definition of that
term); plus (b) in the case of the Borrower and its Subsidiaries cash dividends
(other than extraordinary cash dividends or distributions) received by the
Borrower or its Subsidiaries from RMR Inc. during such period; plus (c)  such
Person’s Ownership Share of EBITDA of its Unconsolidated Affiliates. Straight
line rent leveling adjustments, deferred percentage rent adjustments required
under GAAP, and amortization of intangibles pursuant to FASB ASC 805 and the
like, shall be disregarded in determinations of EBITDA.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


- 8 -

--------------------------------------------------------------------------------






“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) (subject to
such consents, if any, as may be required under Section 12.5.(b)(iii)); provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include
(i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (ii) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (ii).


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.


“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning


- 9 -

--------------------------------------------------------------------------------




the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent (within the meaning of Section 4245 of
ERISA), in reorganization (within the meaning of Section 4241 of ERISA), or in
“critical” status (within the meaning of Section 432 of the Internal Revenue
Code or Section 305 of ERISA); (i)  the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any member of the ERISA Group or the imposition of
any Lien in favor of the PBGC under Title IV of ERISA; or (j) a determination
that a Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Internal Revenue Code or Section 303 of ERISA).


“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


    “Event of Default” means any of the events specified in Section 10.1.,
provided that any requirement for notice or lapse of time or any other condition
has been satisfied.


“Excluded Subsidiary” means any Subsidiary (a) holding title to or beneficially
owning assets which are or are intended to become collateral for any Secured
Indebtedness of such Subsidiary, or being a beneficial owner of a Subsidiary
holding title to or beneficially owning such assets (but having no material
assets other than such beneficial ownership interests or the equity interests of
a Subsidiary having no material assets other than such beneficial ownership
interests) and (b) which (i) is, or is expected to be, prohibited from
Guarantying the Indebtedness of any other Person pursuant to any document,
instrument or agreement evidencing such Secured Indebtedness or (ii) is
prohibited from Guarantying the Indebtedness of any other Person pursuant to a
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition or
anticipated condition to the extension of such Secured Indebtedness.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in such Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.


“Existing Credit Agreement” has the meaning given that term in the recitals to
this Agreement.




- 10 -

--------------------------------------------------------------------------------




“Existing Letters of Credit” means the letters of credit issued and outstanding
under the Existing Credit Agreement and set forth on Schedule 1.1.(a).


“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).


“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ Global Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent. If the Federal Funds Rate determined as
provided above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.


“Fee Letter” means that certain fee letter dated as of April 23, 2018, by and
among the Borrower, Wells Fargo, Wells Fargo Securities, LLC and the other
parties thereto.


“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.


“FF&E Reserve” means, for any period and with respect to a given Property or
Hotel Pool, an amount equal to the amount that the Operating Agreement or any
Ancillary Agreement for such Property or Hotel Pool requires the Operator to
reserve during such period for (i) replacements and renewals to such Property’s
or Hotel Pool’s furnishings, fixtures and equipment, (ii) routine repairs and
maintenance to buildings which are normally capitalized under GAAP and
(iii) major repairs, alterations, improvements, renewals or replacements to
building structures, roofs or exterior façade, or for mechanical, electrical,
HVAC, plumbing or vertical transportation systems.


“Fitch” means Fitch, Inc. and its successors.


“Fixed Charges” means, for any period, the sum (without duplication) of (a) Debt
Service for such period and (b) Preferred Dividends for such period.
    
“Foreign Lender” means a Lender that is not a U.S. Person.


- 11 -

--------------------------------------------------------------------------------






“Foreign Subsidiary” means a Subsidiary not formed under the laws of the United
States of America, any state thereof or the District of Columbia.


“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to an Issuing Bank, such Defaulting Lender’s
Revolving Commitment Percentage of the outstanding Letter of Credit Liabilities
owed to such Issuing Bank other than Letter of Credit Liabilities as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders or Cash Collateralized in accordance with the terms hereof,
and (b) with respect to a Swingline Lender, such Defaulting Lender’s Revolving
Commitment Percentage of outstanding Swingline Loans owed to such Swingline
Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.


“Ground Lease” means a ground lease containing the following terms and
conditions: (a) either (i) a remaining term (taking into account extensions
which may be effected by the lessee without the consent of the lessor) of no
less than 30 years from the Agreement Date, or (ii) the right of the lessee to
purchase the property on terms reasonably acceptable to the Administrative
Agent; (b) the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor; (c) the obligation of the
lessor to give the holder of any mortgage Lien on such leased property written
notice of any defaults on the part of the lessee and that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; and (d) free transferability of the
lessee’s interest under such lease, including ability to sublease, subject to
only reasonable consent provisions.


“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”.


“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement,


- 12 -

--------------------------------------------------------------------------------




direct or indirect, contingent or otherwise, and whether or not constituting a
guaranty, the practical effect of which is to assure the payment or performance
(or payment of damages in the event of nonperformance) of any part or all of
such obligation whether by: (i) the purchase of securities or obligations,
(ii) the purchase, sale or lease (as lessee or lessor) of property or the
purchase or sale of services primarily for the purpose of enabling the obligor
with respect to such obligation to make any payment or performance (or payment
of damages in the event of nonperformance) of or on account of any part or all
of such obligation, or to assure the owner of such obligation against loss,
(iii) the supplying of funds to or in any other manner investing in the obligor
with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 5.1. or 7.13., as applicable, and
substantially in the form of Exhibit B.


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.


“Hotel” means any Property, the improvements on which are operated as a hotel,
inn or the providing of lodging or leisure services, together with any
incidental improvements on such Property operated in connection with such hotel,
inn, lodging or leisure facility.


“Hotel Net Cash Flow” means the net operating cash flow of a Hotel, after (a)
all taxes (except income taxes), insurance, salaries, utilities, and other
operating expenses, and all other sums that the applicable Operating Agreement
or any related Ancillary Agreement requires the applicable Operator to pay from
the cash flow of such Hotel (excluding (i) all items payable to such Operator
that are subordinated to Base Payments and (ii) Base Payments), and (b) the
greater of (a) FF&E Reserves, or (b) 4.0% of total gross room revenues for such
period. Hotel Net Cash Flow shall be determined as of any date based on the last
four completed fiscal quarters of the Person that owns such Hotel (subject to
reasonable adjustment or interpolation to accommodate differences between such
Person’s fiscal quarters and those of its Operator).


“Hotel Pool” means any group of two or more Properties, substantially all of the
value of which is attributable to Hotels, that are leased to or managed by an
Operator pursuant to a single Lease or other Operating Agreement, or multiple
Leases or other Operating Agreements that are cross-defaulted (as to defaults by
lessee or manager, as applicable).


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are


- 13 -

--------------------------------------------------------------------------------




customarily paid or that are issued or assumed as full or partial payment for
property or for services rendered; (c) Capitalized Lease Obligations of such
Person; (d) all reimbursement obligations (contingent or otherwise) of such
Person under or in respect of any letters of credit or acceptances (whether or
not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations; (f) all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Mandatorily Redeemable
Stock issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment (excluding, in the case of the Borrower and its Subsidiaries, to the
extent any such obligation can be satisfied solely by the issuance of Equity
Interests (other than Mandatorily Redeemable Stock)); (h) all Indebtedness of
other Persons which such Person has Guaranteed or is otherwise recourse to such
Person, valued at the lesser of (x) the stated or determinable amount of the
Indebtedness such Person Guaranteed or, if the amount of such Indebtedness is
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof, and (y) the amount of any express limitation on such Guaranty;
(i) all Indebtedness of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien (other than Permitted Liens of the types described in clauses (a)
through (c) or (e) through (i) of the definition thereof) on property or assets
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness or other payment obligation, valued, in the
case of any such Indebtedness as to which recourse for the payment thereof is
expressly limited to the property or assets on which such Lien is granted, at
the lesser of (x) the stated or determinable amount of the Indebtedness that is
so secured or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) and (y) the Fair Market Value of such property or assets; and
(j) such Person’s Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.


“Intellectual Property” has the meaning given that term in Section 6.1.(t).


“Interest Expense” means, with respect to a Person for any period of time
(a) the interest expense whether paid, accrued or capitalized (without deduction
of consolidated interest income) of such Person for such period plus (b) in the
case of the Borrower, the Borrower’s Ownership Share of Interest Expense of its
Unconsolidated Affiliates. Interest Expense shall exclude any amortization of
(i) deferred financing fees and (ii) debt discounts (but only to the extent such
discounts do not exceed 3.0% of the initial face principal amount of such debt).


“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 7 days thereafter or on the numerically corresponding day in the first,
third or sixth calendar month thereafter, as the Borrower may select in a Notice
of Borrowing, Notice of Continuation or Notice of Conversion, as the case may
be, except that each Interest Period (other than an Interest Period having a
duration of 7 days) that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period for a Revolving Loan or Term Loan would otherwise end after the
Revolving Termination Date or Term Loan Maturity Date, as applicable, such
Interest Period shall end on the Revolving Termination Date or Term Loan
Maturity Date, as applicable; and (ii) each Interest Period


- 14 -

--------------------------------------------------------------------------------




that would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof. Any commitment to make an Investment in any other Person,
as well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.


“Issuing Banks” means each of Wells Fargo, Bank of America, N.A., PNC and RBC,
in its capacity as an issuer of Letters of Credit pursuant to Section 2.3. of
the Credit Agreement.


“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).


“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).


“Lease” means a (sub)lease of a Property between the Borrower or a Subsidiary,
as (sub)lessor, and an Operator, as (sub)lessee; provided that unless the
Administrative Agent otherwise approves, a (sub)lease of a Property from the
Borrower or a Subsidiary to a TRS or any other Subsidiary of the Borrower shall
be deemed not to be a “Lease” for purposes of this Agreement.


“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns, and, as
the context requires, includes each Swingline Lender. Except as expressly
provided herein, the term “Lender” shall exclude any Lender (and its Affiliates)
in its capacity as a Specified Derivatives Provider


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.


“Lessee” means the (sub)lessee of a Property pursuant to a Lease, provided that
(x) without the Administrative Agent’s approval or (y) unless such Lease shall
be a transaction with an Affiliate permitted by Section 9.8., no such
(sub)lessee shall be an Affiliate of the Borrower (including, without
limitation, RMR, or any Managing Trustee), except during an interim period for
Properties which are foreclosed upon or repossessed upon lease terminations or
otherwise by or on behalf of the Borrower or a Subsidiary.


“Letter of Credit” has the meaning given that term in Section 2.3.(a).




- 15 -

--------------------------------------------------------------------------------




“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, one or
more Issuing Banks and the Lenders, and under the sole dominion and control of
the Administrative Agent.


“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.


“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Revolving Lender (other than the Revolving Lender then acting as Issuing Bank
with respect to such related Letter of Credit) shall be deemed to hold a Letter
of Credit Liability in an amount equal to its participation interest under
Section 2.3. in the related Letter of Credit, and the Revolving Lender then
acting as Issuing Bank with respect to such related Letter of Credit shall be
deemed to hold a Letter of Credit Liability in an amount equal to its retained
interest in the related Letter of Credit after giving effect to the acquisition
by the Revolving Lenders (other than the Revolving Lender then acting as Issuing
Bank with respect to such related Letter of Credit) of their participation
interests under such Section.


“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”


“LIBOR” means, subject to implementation of a Replacement Rate in accordance
with Section 4.2.(b), with respect to any LIBOR Loan for any Interest Period,
the rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to the applicable Interest Period as published by the ICE Benchmark
Administration Limited, a United Kingdom Company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period by (ii) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America). If, for any reason, the rate referred to in the preceding clause (i)
is not so published, then the rate to be used for such clause (i) shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period. Any change in the
maximum rate or reserves described in the preceding clause (ii) shall result in
a change in LIBOR on the date on which such change in such maximum rate becomes
effective. Notwithstanding the foregoing, (x) in no event shall LIBOR
(including, without limitation, any Replacement Rate with respect thereto) be
less than zero and (y) unless otherwise specified in any amendment to this
Agreement entered into accordance with Section 4.2.(b), in the event that a
Replacement Rate with respect to LIBOR is implemented then all references herein
to LIBOR shall be deemed references to such Replacement Rate.


“LIBOR Loan” means a Revolving Loan or Term Loan (or any portion thereof) (other
than a Base Rate Loan) bearing interest at a rate based on LIBOR.


- 16 -

--------------------------------------------------------------------------------






“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time on such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.


“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.


“Loan” means a Revolving Loan, a Term Loan or a Swingline Loan.


“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document and each other document or instrument now or hereafter executed
and delivered by a Loan Party in connection with, pursuant to or relating to
this Agreement (other than the Fee Letter and any Specified Derivatives
Contract).


“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral to secure all
or a portion of the Obligations. Schedule 1.1.(c) sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.


“Management Agreement” means an agreement pursuant to which the Borrower or a
Subsidiary, as Owner, contracts for the management and operation of a Property
by an Operator. In the event a Property is subject to both a Lease and an
agreement that would otherwise constitute a Management Agreement under this
definition, such agreement shall be treated as an Ancillary Agreement with
respect to such Lease rather than as a Management Agreement for purposes of this
Agreement.


“Managing Trustee” means either Mr. John G. Murray or Mr. Adam D. Portnoy, both
having a business address c/o RMR, or any duly appointed successor thereto.


“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in


- 17 -

--------------------------------------------------------------------------------




whole or part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests); in the
case of each of clauses (a) through (c), on or prior to the date on which all
Loans are scheduled to be due and payable in full.


“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in one or more related transactions) by the Borrower or
any Subsidiary in which the purchase price of the assets acquired exceeds 5.0%
of the consolidated total assets of the Borrower and its Subsidiaries determined
under GAAP as of the most recent fiscal quarter of the Borrower for which
financial statements are available.


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower or any other Loan Party to perform its obligations under any Loan
Document to which it is a party, (c) the validity or enforceability of any of
the Loan Documents, (d) the rights and remedies of the Lenders, the Issuing
Banks and the Administrative Agent under any of the Loan Documents or (e) the
timely payment of the principal of or interest on the Loans or other amounts
payable in connection therewith or the timely payment of all Reimbursement
Obligations.


“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect, and in
any event shall include the Business Management Agreement and Property
Management Agreement.


“Moody’s” means Moody’s Investors Service, Inc. and its successors.


“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.


“Mortgage Note” means a promissory note satisfying all of the following
requirements: (a) such promissory note is owned solely by the Borrower or a
Subsidiary; (b) such promissory note is secured by a lien on real property and
the improvements on which are of a type similar to improvements located on the
Properties as of the Agreement Date; (c) such real property and related
improvements are not subject to any environmental conditions or other matters
which, individually or collectively, materially impair the value of such real
property or related improvements; (d) the obligor in respect of such promissory
note is not an Affiliate of the Borrower or RMR; and (e) if the Borrower or any
Subsidiary were to acquire such real property and related improvements, no
Default or Event of Default would result from such acquisition.


“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder.


“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document, a Specified
Derivatives Contract or a lease or related agreement between a TRS, as tenant,
and the Borrower or another Subsidiary, as landlord) which prohibits or purports


- 18 -

--------------------------------------------------------------------------------




to prohibit the creation or assumption of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit a
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Domestic Property” means a Property located outside a state, territory or
commonwealth of the United States of America (including without limitation
Puerto Rico and the U.S. Virgin Islands) or the District of Columbia, but
excluding the Staybridge Suites located at 225 South Park, Thornhill, Ontario,
Canada, and the Intercontinental Hotel located at 220 Bloor Street West,
Toronto, Ontario, Canada.


“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.


“Note” means a Revolving Note, a Term Note or a Swingline Note.


“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.


“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.


“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
applicable Swingline Lender pursuant to Section 2.4.(b) evidencing the
Borrower’s request for a Swingline Loan.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, any
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced


- 19 -

--------------------------------------------------------------------------------




by any promissory note. For the avoidance of doubt, “Obligations” shall not
include Specified Derivatives Obligations.


“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10‑Q or Form 10‑K (or their
equivalents) which the Borrower is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Operating Agreement” means any Lease or Management Agreement.


“Operator” means the (sub)lessee or manager of a Property pursuant to an
Operating Agreement, provided that (x) unless the Administrative Agent otherwise
approves or (y) such Operating Agreement is a transaction with an Affiliate
permitted by Section 9.8., any such (sub)lessee or manager which is a TRS or
other Subsidiary of the Borrower or an Affiliate of the Borrower (including,
without limitation, RMR, or any Managing Trustee) shall be deemed not to be an
“Operator” for purposes of this Agreement.


“Operator Deposits” means the following: (a) any cash or Cash Equivalent that
secures the payment of Base Payments, an Operator’s obligations under such
Operator’s Operating Agreement or the obligations of a manager or franchisor
under an Ancillary Agreement (including, without limitation, any cash or Cash
Equivalent deposited in connection with a Guaranty of an Operator’s obligations
under an Operating Agreement or of the payment of Base Payments); or (b) the
total amount of any deferred purchase price payable by the Borrower or any of
its Subsidiaries to an Operator or an Operator’s Affiliates, against which
purchase price the Borrower or such Subsidiary, as applicable, is entitled,
pursuant to such Operator’s Operating Agreement, to offset Base Payments,
damages resulting from such Operator’s default under its Operating Agreement or
from a default by a manager or franchisor under an Ancillary Agreement.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).


“Other Property” means an income producing Property (a) that is not a Hotel or
Travel Center, (b) the improvements on which consist of industrial developments,
office space and other commercial developments (but excluding residential
developments), together with any incidental improvements on such Property
operated in connection therewith and (c) that is leased to a commercial tenant
pursuant to a Triple Net Lease.




- 20 -

--------------------------------------------------------------------------------




“Owner” means the Borrower or a Subsidiary in its capacity as (sub)lessor or
owner pursuant to an Operating Agreement.


“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 8.4.(k), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.


“Participant” has the meaning given that term in Section 12.5.(d).


“Participant Register” has the meaning given that term in Section 12.5.(d).


“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.


“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
(i) which are not at the time required to be paid or discharged under
Section 7.6., or (ii) if such Lien is the responsibility of a financially
responsible Operator to discharge; (b) Liens consisting of deposits or pledges
made, in the ordinary course of business, in connection with, or to secure
payment of, obligations under workers’ compensation, unemployment insurance or
similar Applicable Laws; (c) Liens consisting of encumbrances in the nature of
zoning restrictions, easements, and rights or restrictions of record on the use
of real property, which do not materially detract from the value of such
property or impair the use thereof in the business of such Person and, in the
case of the Borrower or any Subsidiary, Liens granted by any tenant on its
leasehold estate in a Property which are subordinate to the interest of the
Borrower or a Subsidiary in such Property; (d) Liens in existence as of the
Agreement Date and set forth in Part II of Item 6.1.(f) of the Borrower Letter;
(e) deposits to secure trade contracts (other than for Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business; (f) the lessor’s
interest in property leased to the Borrower or any of its Subsidiaries pursuant
to a lease permitted by this Agreement; (g) the interests of tenants, operators
or managers of Properties; (h) Liens on any assets of a TRS in favor of the
Borrower or any other Subsidiary; (i) Liens in favor of the Administrative Agent
for the benefit of the Lenders, the Issuing Banks and the Specified Derivatives
Providers; (j) Liens which are also secured by restricted cash or Cash
Equivalents of equal or greater value; (k) Liens securing judgments not
constituting an Event of Default under Section 10.1.(h); (l) Liens (i) of a
collection bank arising under Section 4‑210 of the UCC on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business, and (iii) in
favor of a banking or other financial institution arising as a matter of law or
under customary general terms and conditions encumbering deposits (including the
right of set‑off) and which are within the general parameters customary in the
banking industry; (m) Liens (i) on earnest money deposits in connection with
purchases and sales of properties, (ii) on cash advances in favor of the seller
of any property to be acquired in an Investment permitted pursuant to this
Agreement, or (iii) consisting of an agreement to dispose of any


- 21 -

--------------------------------------------------------------------------------




property; (n) Liens in favor of the Borrower or any of its Subsidiaries; and
(o) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business.


“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.


“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.


“PNC” means PNC Bank, National Association.


“Post-Default Rate” means, in respect of any principal of any Loan, any
Reimbursement Obligation or any other Obligation, a rate per annum equal to the
Base Rate as in effect from time to time plus the Applicable Margin for Term
Loans that are Base Rate Loans plus two percent (2.0%).


“Preferred Dividends” means, for any given period and without duplication, all
Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by the Borrower or a Subsidiary. Preferred Dividends
shall not include dividends or distributions (a) paid or payable solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests; (b) paid or payable to the Borrower or a
Subsidiary; or (c) constituting or resulting in the redemption of Preferred
Stock, other than scheduled redemptions not constituting balloon, bullet or
similar redemptions in full.


“Preferred Stock” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.


“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender acting as the Administrative Agent as
its prime rate. Each change in the Prime Rate shall be effective as of the
opening of business on the day such change in such prime rate occurs. The rate
announced publicly by the Administrative Agent as its prime rate is an index or
base rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks.


“Principal Office” means the office of the Administrative Agent located at 600
South 4th St., 9th Floor, Minneapolis, Minnesota 55415, or any other subsequent
office that the Administrative Agent shall have specified as the Principal
Office by written notice to the Borrower and the Lenders.


“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) (i) the amount of such Lender’s Commitments plus (ii) the amount of such
Lender’s outstanding Term Loan to (b) (i) the aggregate amount of the
Commitments of all Lenders plus (ii) the aggregate amount of all outstanding
Term Loans; provided, however, that if at the time of determination the
Revolving Commitments have terminated or been reduced to zero, the “Pro Rata
Share” of each Lender shall be the ratio, expressed as a percentage of (A) the
sum of the unpaid principal amount of all outstanding Revolving Loans, Term
Loans, Swingline


- 22 -

--------------------------------------------------------------------------------




Loans and Letter of Credit Liabilities owing to such Lender as of such date to
(B) the sum of the aggregate unpaid principal amount of all outstanding
Revolving Loans, Term Loans, Swingline Loans and Letter of Credit Liabilities of
all Lenders as of such date. For purposes of this definition, a Revolving Lender
(other than the applicable Swingline Lender with respect to such Swingline Loan)
shall be deemed to hold a Swingline Loan and a Revolving Lender (other than the
applicable Issuing Bank with respect to such Letter of Credit) shall be deemed
to hold a Letter of Credit Liability, in each case, to the extent such Revolving
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.
If at the time of determination the Commitments have terminated and there are no
outstanding Loans or Letter of Credit Liabilities, then the Pro Rata Shares of
the Lenders shall be determined as of the most recent date on which Commitments
were in effect or Loans or Letters of Credit Liabilities were outstanding.


“Property” means any parcel of real property, together with all improvements
thereon, owned or leased pursuant to a Ground Lease by the Borrower or any
Subsidiary.


“Property Management Agreement” means that certain Second Amended and Restated
Property Management Agreement dated as of June 5, 2015, as amended to date, by
and among RMR and the Borrower, on behalf of itself and its Subsidiaries.


“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.


“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.


“RBC” means Royal Bank of Canada.


“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.


“Register” has the meaning given that term in Section 12.5.(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or United States or foreign regulatory authorities, in each
case pursuant to Basel III, shall in each case be deemed to be a “Regulatory
Change”, regardless of the date enacted, adopted, implemented, or issued.


“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse an Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit.




- 23 -

--------------------------------------------------------------------------------




“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.


“RMR” means The RMR Group LLC, together with its successors and permitted
assigns.


“RMR Inc.” means The RMR Group Inc., a Maryland corporation, together with its
successors and permitted assigns.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Replacement Rate” has the meaning assigned thereto in Section 4.2.(b).


“Requisite Lenders” means, as of any date, (a) Lenders having more than 50% of
the aggregate amount of the Commitments and the outstanding Term Loans of all
Lenders, or (b) if the Revolving Commitments have been terminated or reduced to
zero, Lenders holding more than 50% of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities; provided that (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders. For purposes
of this definition, a Revolving Lender (other than the applicable Swingline
Lender with respect to such Swingline Loan) shall be deemed to hold a Swingline
Loan and a Revolving Lender (other than the applicable Issuing Bank with respect
to such Letter of Credit Liability) shall be deemed to hold a Letter of Credit
Liability, in each case, to the extent such Revolving Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.


“Requisite Revolving Lenders” means, as of any date, (a) Revolving Lenders
having more than 50% of the aggregate amount of the Revolving Commitments of all
Revolving Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, the Revolving Lenders holding more than 50% of the principal
amount of the aggregate outstanding Revolving Loans, Swingline Loans and Letter
of Credit Liabilities; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders that are Revolving Lenders will
be disregarded and excluded, and (ii) at all times when two or more Revolving
Lenders (excluding Defaulting Lenders that are Revolving Lenders) are party to
this Agreement, the term “Requisite Revolving Lenders” shall in no event mean
less than two Revolving Lenders. For purposes of this definition, a Revolving
Lender (other than the applicable Swingline Lender with respect to such
Swingline Loan) shall be deemed to hold a Swingline Loan and a Revolving Lender
(other than the applicable Issuing Bank with respect to such Letter of Credit
Liability) shall be deemed to hold a Letter of Credit Liability, in each case,
to the extent such Revolving Lender has acquired a participation therein under
the terms of this Agreement and has not failed to perform its obligations in
respect of such participation.


“Requisite Term Loan Lenders” means, as of any date, Term Loan Lenders having
more than 50% of the aggregate outstanding principal amount of the Term Loans;
provided that (a) in determining such percentage at any given time, all then
existing Defaulting Lenders that are Term Loan Lenders will be disregarded and
excluded, and (b) at all times when two or more Term Loan Lenders (excluding
Defaulting Lenders that are Term Loan Lenders) are party to this Agreement, the
term “Requisite Term Loan Lenders” shall in no event mean less than two Term
Loan Lenders.




- 24 -

--------------------------------------------------------------------------------




“Responsible Officer” means (a) with respect to the Borrower, the Borrower’s
President or Treasurer or any Managing Trustee of the Borrower and (b) with
respect to any other Loan Party, such Loan Party’s chief executive officer or
chief financial officer.


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend or distribution
payable solely in shares of that class of Equity Interests to the holders of
that class; (b) any redemption, conversion, exchange, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any shares of any Equity Interest of the Borrower or any of its Subsidiaries
now or hereafter outstanding; and (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
any Equity Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.


“Revolving Commitment” means, as to each Lender (other than the Swingline
Lenders), such Lender’s obligation to make Revolving Loans pursuant to
Section 2.1., to issue (in the case of the Issuing Banks) and to participate (in
the case of the other Lenders) in Letters of Credit pursuant to Section 2.3.(i),
and to participate in Swingline Loans pursuant to Section 2.4.(e), in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule I as
such Lender’s “Revolving Commitment Amount” or as set forth in any applicable
Assignment and Assumption or agreement executed by a Person becoming a Revolving
Lender in accordance with Section 2.16., as the same may be reduced from time to
time pursuant to Section 2.12. or increased or reduced as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 12.5.
or increased as appropriate to reflect any increase effected in accordance with
Section 2.16.


“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, of (a) the amount of such Lender’s Revolving
Commitment to (b) the aggregate amount of the Revolving Commitments of all
Revolving Lenders; provided, however, that if at the time of determination the
Revolving Commitments have been terminated or been reduced to zero, the
“Revolving Commitment Percentage” of each Revolving Lender shall be the
“Revolving Commitment Percentage” of such Revolving Lender in effect immediately
prior to such termination or reduction.


“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.


“Revolving Lender” means a Lender having a Revolving Commitment or, if the
Revolving Commitments have terminated, holding any Revolving Loans.


“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).


“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit G, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Revolving Lender’s Revolving Commitment.


“Revolving Termination Date” means July 15, 2022, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.13.




- 25 -

--------------------------------------------------------------------------------




“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union or any other Governmental Authority, (b) any Person located,
operating, organized or resident in a Sanctioned Country, (c) an agency,
political subdivision or instrumentality of the government of a Sanctioned
County or (d) any Person Controlled by any Person or agency described in any of
the preceding clauses (a) through (c).


“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union or any other Governmental
Authority.


“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date and that is secured in any manner by any Lien on any property and, in
the case of the Borrower and its Subsidiaries, shall include (without
duplication) the Borrower’s Ownership Share of the Secured Indebtedness of its
Unconsolidated Affiliates.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.


“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any Subsidiary
of the Borrower and any Specified Derivatives Provider.


“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.


“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successors.


“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the


- 26 -

--------------------------------------------------------------------------------




terms of such Letter of Credit; provided, however, with respect to any Letter of
Credit that, by its terms or the terms of any application related thereto,
provides for one or more automatic increases in the Stated Amount thereof, the
Stated Amount of such Letter of Credit shall be deemed to be the maximum Stated
Amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum Stated Amount is in effect at such time.


“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.


“Swingline Commitment” means, with respect to a Swingline Lender, such Swingline
Lender’s obligation to make Swingline Loans pursuant to Section 2.4. in an
amount up to, but not exceeding, the amount provided for such Swingline Lender
in the first sentence of Section 2.4.(a), as such amount may be reduced from
time to time in accordance with the terms hereof.


“Swingline Lender” means each of Wells Fargo, Bank of America, N.A., PNC and
RBC, each in its capacity as a Lender to make Swingline Loans pursuant to
Section 2.4., together with its respective successors and assigns. Any reference
to “the Swingline Lender” herein shall be deemed to refer to each Swingline
Lender, any Swingline Lender, the applicable Swingline Lender or all Swingline
Lenders, as the context may require.


“Swingline Loan” means a loan made by a Swingline Lender to the Borrower
pursuant to Section 2.4.


“Swingline Maturity Date” means the date which is five (5) Business Days prior
to the Revolving Termination Date.


“Swingline Note” means a promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of each Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Loan” means a loan made by a Term Loan Lender to the Borrower pursuant to
Section 2.2.


“Term Loan Commitment” means, as to each Term Loan Lender, such Lender’s
obligation to make a Term Loan on the Effective Date pursuant to Section 2.2.,
in an amount up to, but not exceeding, the amount set forth for such Lender on
Schedule I as such Lender’s “Term Loan Commitment Amount”.


“Term Loan Lender” means a Lender having a Term Loan Commitment, or if the Term
Loan Commitments have terminated, a Lender holding a Term Loan.


“Term Loan Maturity Date” means July 15, 2023.




- 27 -

--------------------------------------------------------------------------------




“Term Loan Percentage” means, as to each Term Loan Lender, the ratio, expressed
as a percentage, of (a) the amount of such Lender’s Term Loan Commitment to (b)
the aggregate amount of the Term Loan Commitments of all Term Lenders; provided,
however, that if at the time of determination the Term Loan Commitments have
been terminated or been reduced to zero, the “Term Loan Percentage” of each Term
Lender shall be the ratio, expressed as a percentage, of (i) the unpaid
principal amount of the Term Loan owing to such Lender as of such date to
(ii) the aggregate unpaid principal amount of all outstanding Term Loans as of
such date.


“Term Note” means a promissory note of the Borrower substantially in the form of
Exhibit I, payable to the order of a Term Loan Lender in a principal amount
equal to the amount of such Term Loan Lender’s Term Loan.


“Titled Agent” has the meaning given in Section 11.9.


“Total Asset Value” means the sum of the following (without duplication) of the
Borrower and its Subsidiaries for the fiscal quarter most recently ended:
(a)(i) with respect to all Properties owned (or leased pursuant to a Ground
Lease) by the Borrower or any Subsidiary for one or more fiscal quarters,
Adjusted EBITDA attributable to such Properties for such period multiplied by
(ii) 4 and divided by (iii) the applicable Capitalization Rate; (b) the purchase
price paid for any Property acquired during such fiscal quarter or any of the
immediately preceding three fiscal quarters (less any amounts paid as a purchase
price adjustment, held in escrow, retained as a contingency reserve, or other
similar arrangements but including amounts retained as Operator Deposits and
prior to allocations of property purchase prices pursuant to FASB ASC 805 and
the like); provided that (x) once any such Property is included in the
determination of Total Asset Value pursuant to the preceding clause (a) it may
not thereafter be included under this clause (b) and (y) any Property the value
of which was determined under clause (a) of this definition in the Existing
Credit Agreement may not be valued under this clause (b); (c) the value of the
Borrower’s equity Investments in RMR Inc. as of the end of such fiscal quarter,
such value determined at Fair Market Value; (d) all cash and cash equivalents;
(e) accounts receivable that are not (i) owing in excess of 90 days as of the
end of such fiscal quarter or (ii) being contested in writing by the obligor in
respect thereof (in which case only such portion being contested shall be
excluded from Total Asset Value); (f) prepaid taxes and operating expenses as of
the end of such fiscal quarter; (g) the book value of all Developable Property
and Assets Under Development as of the end of such fiscal quarter; (h) the book
value of all other tangible assets (excluding land or other real property) as of
the end of such fiscal quarter; (i) the book value of all Mortgage Notes as of
the end of such fiscal quarter; and (j) the Borrower’s Ownership Share of the
preceding items (other than those referred to in clause (c)) of any
Unconsolidated Affiliate of the Borrower. For purposes of determining Total
Asset Value, to the extent the amount of Total Asset Value attributable to (v)
Unconsolidated Affiliates would exceed 10.0% of Total Asset Value, (w) Assets
Under Development (determined as the aggregate Construction Budget for all such
Assets Under Development) would exceed 15.0% of Total Asset Value, (x)
Properties subject to a ground lease would exceed 15.0% of Total Asset Value,
(y) Mortgage Receivables would exceed 5.0% of Total Asset Value and (z)
Unimproved Land would exceed 5.0% of Total Asset Value, in each case, such
excess shall be excluded. For purposes of determining Total Asset Value, to the
extent the aggregate value of the items described in the immediately preceding
clauses (v), (w), (x), (y) and (z) would account for more than 30% of Total
Asset Value, such excess shall be excluded. To the extent that the value of the
Borrower’s equity Investments in RMR Inc. would in the aggregate account for
more than 3.0% of Total Asset Value, such excess shall be excluded.
Notwithstanding the foregoing, for purposes of determining Total Asset Value at
any time, (i) the Borrower may, in addition to the Properties referred to in the
immediately preceding clause (b), include the purchase price paid for any
Property acquired during the period following the end of the fiscal quarter most
recently ended through the time of such determination (less any amounts paid as
a purchase price adjustment, held in escrow, retained as a contingency reserve,
or other similar arrangements at the time of such determination, but including
amounts retained as Operator


- 28 -

--------------------------------------------------------------------------------




Deposits and prior to allocations of property purchase prices pursuant to FASB
ASC 805 and the like, each at the time of such determination); provided, that if
the Borrower elects to include the purchase price paid for any Property acquired
during the period following the end of the fiscal quarter most recently ended
through the time of such determination as permitted by this clause (i), then the
Borrower must exclude from the determination of Total Asset Value the Adjusted
EBITDA, the purchase price or the book value, as applicable, of any Property
disposed of by the Borrower during such period and (ii) for purposes of the
immediately preceding clause (d), the amount of cash and cash equivalents shall
be calculated as of such date of determination rather than as of the end of the
fiscal quarter most recently ended.


“Total Indebtedness” means, as of a given date, all liabilities of the Borrower
and its Subsidiaries which would, in conformity with GAAP, be properly
classified as a liability on a consolidated balance sheet of the Borrower and
its Subsidiaries as of such date (excluding allocations of property purchase
prices pursuant to FASB ASC 805 and the like), and in any event shall include
(without duplication): (a) all Indebtedness of the Borrower and its
Subsidiaries, (b) the Borrower’s Ownership Share of Indebtedness of its
Unconsolidated Affiliates, (c) the aggregate amount of all Operator Deposits
(other than those Operator Deposits held by the Borrower or a Wholly Owned
Subsidiary in connection with Operating Agreements for which a monetary default
exists and has existed for a period of 30 days or more) and (d) net obligations
of the Borrower and its Subsidiaries under any Derivatives Contracts not entered
into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof.


“Trading with the Enemy Act” has the meaning given to that term in Section 6.1
(y).


“Travel Center” means a Property that is (a) developed as a travel related
facility and, with respect to any Property acquired after the Agreement Date,
conforms with, and is of a type consistent with, the Travel Centers owned by the
Borrower and its Subsidiaries as of the Agreement Date, and (b) leased to an
Operator pursuant to a Triple Net Lease.


“Triple Net Lease” means a Lease under which a single tenant leases all or
substantially all of the rentable area of a Property where the tenant is
responsible for payment of real estate taxes and assessments, repairs and
maintenance, insurance, capital expenditures and other expenses relating to the
operation of such Property customary for such Leases.


“TRS” means any direct or indirect Subsidiary of the Borrower that is classified
as a “taxable REIT subsidiary” under Section 856(l) of the Internal Revenue
Code.


“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan or portion thereof is a LIBOR Loan or a Base Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.
Notwithstanding the foregoing, RMR Inc. shall not be considered to be an
Unconsolidated Affiliate of the Borrower or any of its Subsidiaries.


“Unencumbered Asset” means each Property, whether Hotel, Travel Center or Other
Property, that satisfies all of the following requirements: (a) such Property is
(i) owned in fee simple solely by the Borrower or a Wholly Owned Subsidiary or
(ii) leased solely by the Borrower or a Wholly Owned Subsidiary pursuant


- 29 -

--------------------------------------------------------------------------------




to a Ground Lease; (b) such Property is not an Asset Under Development and is in
service; (c) neither such Property, nor any interest of the Borrower or such
Wholly Owned Subsidiary therein, is subject to any Lien (other than Permitted
Liens of the types described in clauses (a) through (c) and (e) through (j) of
the definition thereof) or to any Negative Pledge, other than Negative Pledges
permitted pursuant to Section 9.2.(b)(iii) and Section 9.2.(b)(iv); (d) neither
such Property, nor if such Property is owned or leased by a Subsidiary, any of
the Borrower's direct or indirect ownership interest in such Subsidiary, is
subject to (i) any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (j) of the definition thereof) or
(ii) any Negative Pledge, other than Negative Pledges permitted pursuant to
Section 9.2.(b)(iii) and Section 9.2.(b)(iv); (e) if such Property is owned or
leased by a Subsidiary, such Subsidiary has not directly or indirectly
guarantied or assumed liability for any Indebtedness of any Subsidiary except
lessee deposits for which a Subsidiary is responsible; (f) such Property is free
of structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters which, individually or
collectively, materially impair the value of such Property; (g) such Property
shall be subject to agreements containing terms and conditions which provide the
Borrower or a Subsidiary with substantially the same benefits and risks as
Operating Agreements and Ancillary Agreements of Unencumbered Assets as of the
Agreement Date, or otherwise on commercially reasonable terms and conditions;
(h) the lessee or operator is not more than 60 days past due with respect to any
payment obligations under any Lease or Operating Agreement for such Property
(after taking into account application of any security deposit); and (i) such
Property (i) has been designated by the Borrower as an “Unencumbered Asset” on
Item 6.1.(z) of the Borrower Letter or on an Unencumbered Asset Certificate
delivered by the Borrower to the Administrative Agent pursuant to Section 8.3.
and (ii) has not been removed voluntarily by the Borrower from “Unencumbered
Assets”. Notwithstanding the immediately preceding sentence, a Property owned by
a Foreign Subsidiary that is a Wholly Owned Subsidiary will be considered to be
an Unencumbered Asset so long as: (1) such Property is (i) owned in fee simple
(or the legal equivalent in the jurisdiction where such Property is located) by
such Foreign Subsidiary or (ii) leased solely by such Foreign Subsidiary
pursuant to a long-term lease having terms and conditions reasonably acceptable
to the Administrative Agent; (2) all of the issued and outstanding Equity
Interests of such Foreign Subsidiary are legally and beneficially owned by one
or more of the Borrower and Wholly Owned Subsidiaries; (3) such Foreign
Subsidiary has no Indebtedness other than (x) Nonrecourse Indebtedness and
(y) other Indebtedness in an aggregate outstanding principal amount of less than
2.0% of the value of the assets of such Foreign Subsidiary (such value to be
determined in a manner consistent with the definition of Total Asset Value or,
if not contemplated under the definition of Total Asset Value, in a manner
acceptable to the Administrative Agent); (4) neither such Property, nor any
interest of such Foreign Subsidiary therein, is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (c) or (e) through
(j) of the definition thereof) or to any Negative Pledge, other than Negative
Pledges permitted pursuant to Section 9.2.(b)(iii) and Section 9.2.(b)(iv); and
(5) such Property satisfies the requirements set forth in the immediately
preceding clauses (b), (c), (d), (e), (f), (g), (h) and (i).


“Unencumbered Asset Certificate” has the meaning given that term in Section 8.3.


“Unencumbered Asset Value” means, on any date of determination, the sum of:
(a) unrestricted cash of the Borrower and its Subsidiaries; (b)(i) Adjusted
EBITDA for the fiscal quarter most recently ended attributable to Unencumbered
Assets owned or leased by the Borrower or any Subsidiary for one or more fiscal
quarters of the Borrower, multiplied by (ii) 4 divided by (iii) the applicable
Capitalization Rate; (c) the purchase price paid for any Unencumbered Asset
acquired during such fiscal quarter or any of the immediately preceding three
fiscal quarters (less any amounts paid as a purchase price adjustment, held in
escrow, retained as a contingency reserve, or other similar arrangements);
provided that (x) once any such Unencumbered Asset is included in the
determination of Unencumbered Asset Value pursuant to the preceding clause (b)
it may not thereafter be included under this clause (c) and (y) any Unencumbered
Asset the value of which was determined under clause (b) of this definition in
the Existing Credit Agreement may not be valued under


- 30 -

--------------------------------------------------------------------------------




this clause (c); (d) the book value of all Unencumbered Mortgage Notes of the
Borrower and its Subsidiaries (excluding any Unencumbered Mortgage Note
(i) where the obligor is more than 30 days past due with respect to any payment
obligation or (ii) secured by a Non-Domestic Property); and (e) the value of the
Equity Interests in RMR Inc. owned by the Borrower, such value determined at
Fair Market Value, so long as such Equity Interests are not subject to any Liens
(other than Permitted Liens of the types described in clauses (a) through (c) or
clauses (e) through (j) of the definition thereof) or to any Negative Pledge
(other than certain Negative Pledges permitted under clause (iv) of Section
9.2(b)). To the extent that (w) the sum of the book value of Unencumbered
Mortgage Notes would, in the aggregate, account for more than 10.0% of
Unencumbered Asset Value, such excess shall be excluded; (x) Properties leased
by the Borrower or a Wholly Owned Subsidiary pursuant to a Ground Lease having a
remaining term of less than 30 years (taking into account extensions which may
be effected by the lessee without the consent of the lessor) would, in the
aggregate, account for more than 10.0% of Unencumbered Asset Value, such excess
shall be excluded; (y) Non-Domestic Properties would, in the aggregate, account
for more than 20.0% of Unencumbered Asset Value, such excess shall be excluded;
and (z) Other Properties would, in the aggregate, account for more than 20.0% of
Unencumbered Asset Value, such excess shall be excluded. In addition, to the
extent that the value of the Equity Interests of RMR Inc. owned by the Borrower
would in the aggregate account for more than 3.0% of Unencumbered Asset Value,
such excess shall be excluded. If an Unencumbered Asset or Unencumbered Mortgage
Note is not owned as of the last day of a quarter then such asset shall be
excluded from the foregoing calculations. Notwithstanding the foregoing, for
purposes of determining Unencumbered Asset Value at any time, (i) the Borrower
may, in addition to the Unencumbered Assets referred to in the immediately
preceding clause (c), include the purchase price paid for any Unencumbered Asset
acquired during the period following the end of the fiscal quarter most recently
ended through the time of such determination (less any such amounts paid during
such period as a purchase price adjustment or held in escrow at the time of such
determination, retained as a contingency reserve at the time of such
determination, or subject to other similar arrangements, each at the time of
such determination); provided, that if the Borrower elects to include the
purchase price paid for any Unencumbered Asset acquired during the period
following the end of the fiscal quarter most recently ended through the time of
such determination as permitted by this clause (i), then the Borrower must
exclude from the determination of Unencumbered Asset Value Adjusted EBITDA or
the purchase price, as applicable, of any Unencumbered Asset disposed of by the
Borrower during such period and (ii) for purposes of the immediately preceding
clause (a), the amount of unrestricted cash shall be calculated as of such date
of determination rather than as of the end of the fiscal quarter most recently
ended.


“Unencumbered EBITDA” means, for a given period the sum of (a) the aggregate
Adjusted EBITDA attributable to the Unencumbered Assets and Unencumbered
Mortgage Notes and (b) cash dividends received by the Borrower or any of its
Subsidiaries from RMR Inc. during such period; provided that for purposes of
this definition, revenues of an applicable Person during any applicable period
constituting payments or accruals for payments of amounts more than 60 days past
due and any related reserves shall be excluded in the calculation of such
Person’s EBITDA for such period.


“Unencumbered Mortgage Note” means a Mortgage Note that satisfies all of the
following requirements: (a) neither such Mortgage Note, nor any interest of the
Borrower or any Subsidiary therein, is subject to any Lien (other than Permitted
Liens of the types described in clauses (a) through (c) or (e) through (j) of
the definition thereof or Liens in favor of the Borrower a Subsidiary) or to any
Negative Pledge, other than Negative Pledges permitted pursuant to Section
9.2.(b)(iv); (b) if such promissory note is owned by a Subsidiary, (i) none of
the Borrower’s direct or indirect ownership interest in such Subsidiary is
subject to any Lien (other than Permitted Liens of the types described in
clauses (a) through (c) or (e) through (j) of the definition thereof or Liens in
favor of the Borrower or a Subsidiary) or to any Negative Pledge and (ii) the
Borrower directly, or indirectly through a Subsidiary, has the right to sell,
transfer or otherwise dispose of such Mortgage Note without the need to obtain
the consent of any Person; (c) such real property and related


- 31 -

--------------------------------------------------------------------------------




improvements are not subject to any other Lien (other than Permitted Liens of
the types described in clauses (a) through (c) or (e) through (j) of the
definition thereof or Liens in favor of the Borrower or a Subsidiary) and (d)
such promissory note has been designated by the Borrower as an “Unencumbered
Mortgage Note” on Item 6.1.(z) of the Borrower Letter or on an Unencumbered
Asset Certificate delivered by the Borrower to the Administrative Agent pursuant
to Section 8.3..


“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.


“Unsecured Debt Service” means, for a given period, Debt Service for such period
with respect to Unsecured Indebtedness of the Borrower and its Subsidiaries.


“Unsecured Indebtedness” means, with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness (excluding Indebtedness associated
with Unconsolidated Affiliates that is not Guaranteed by a Loan Party) and in
the case of the Borrower shall include (without duplication) Indebtedness that
does not constitute Secured Indebtedness. Indebtedness secured solely by a
pledge of Equity Interests in a Subsidiary owning one or more Properties which
is also recourse to the Borrower or a Subsidiary shall not be treated as Secured
Indebtedness.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.


“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.


“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.


“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


Section 1.2 General; References to Eastern Time.
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date. Notwithstanding the preceding sentence, (x) the calculation of
liabilities shall not include any fair value adjustments to the carrying value
of liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 or other standards of the
Financial Accounting Standards Board allowing entities to elect fair value
option for financial liabilities and (y) for purposes of calculating the
covenants under this Agreement or any other Loan Document, any obligations of a
Person under a lease (whether existing on the


- 32 -

--------------------------------------------------------------------------------




Agreement Date or entered into thereafter) that is not (or would not be)
required to be classified and accounted for as a capitalized lease on a balance
sheet of such Person prepared in accordance with GAAP as in effect on the
Agreement Date shall not be treated as a capitalized lease pursuant to this
Agreement or the other Loan Documents solely as a result of (1) the adoption of
changes in GAAP after the Agreement Date (including, for the avoidance of doubt,
any changes in GAAP as set forth in FASB ASC 842 (as the same may be amended
from time to time)) or (2) changes in the application of GAAP after the
Agreement Date (including the avoidance of doubt, any changes as set forth in
FASB ASC 842 (as the same may be amended from time to time)); provided, however,
that upon the request of the Administrative Agent or any Lender the Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to any such adoption of
changes in, or the application of, GAAP. References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated. References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of such
Subsidiary and a reference to an “Affiliate” means a reference to an Affiliate
of the Borrower. Titles and captions of Articles, Sections, subsections and
clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement. Unless otherwise indicated, all
references to time are references to Eastern time, daylight or standard, as
applicable.


Section 1.3 Rates.
The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.


ARTICLE II. CREDIT FACILITY
Section 2.1 Revolving Loans.
(a)    Making of Revolving Loans. Subject to the terms and conditions set forth
in this Agreement, including without limitation, Section 2.15., each Revolving
Lender severally and not jointly agrees to make Revolving Loans in Dollars to
the Borrower during the period from and including the Effective Date to but
excluding the Revolving Termination Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, such Lender’s Revolving
Commitment. Each borrowing of Revolving Loans that are to be Base Rate Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$500,000 in excess thereof. Each borrowing and Continuation under Section 2.9.
of Revolving Loans that are LIBOR Loans, and each Conversion under Section 2.10.
of Revolving Loans that are Base Rate Loans into LIBOR Loans, shall be in an
aggregate minimum of $1,000,000 and integral multiples of $1,000,000 in excess
of that amount. Notwithstanding the immediately preceding two sentences but
subject to Section 2.15., a borrowing of Revolving Loans may be in the aggregate
amount of the unused Revolving Commitments. Within the foregoing limits and
subject to the terms and conditions of this Agreement, the Borrower may borrow,
repay and reborrow Revolving Loans.




- 33 -

--------------------------------------------------------------------------------




(b)    Requests for Revolving Loans. Not later than 11:00 a.m. Eastern time at
least one (1) Business Day prior to a borrowing of Revolving Loans that are to
be Base Rate Loans and not later than 11:00 a.m. Eastern time at least three (3)
Business Days prior to a borrowing of Revolving Loans that are to be LIBOR
Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing. Each Notice of Borrowing shall specify the aggregate principal amount
of the Revolving Loans to be borrowed, the date such Revolving Loans are to be
borrowed (which must be a Business Day), the use of the proceeds of such
Revolving Loans, the Type of the requested Revolving Loans, and if such
Revolving Loans are to be LIBOR Loans, the initial Interest Period for such
Revolving Loans. Each Notice of Borrowing shall be irrevocable once given and
binding on the Borrower. Prior to delivering a Notice of Borrowing, the Borrower
may (without specifying whether a Revolving Loan will be a Base Rate Loan or a
LIBOR Loan) request that the Administrative Agent provide the Borrower with the
most recent LIBOR available to the Administrative Agent. The Administrative
Agent shall provide such quoted rate to the Borrower on the date of such request
or as soon as possible thereafter.


(c)    Funding of Revolving Loans. Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Revolving Lender of the proposed borrowing. Each
Revolving Lender shall deposit an amount equal to the Revolving Loan to be made
by such Revolving Lender to the Borrower with the Administrative Agent at the
Principal Office, in immediately available funds not later than 12:00 p.m.
Eastern time on the date of such proposed Revolving Loans. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Disbursement Instruction Agreement, not later than 2:00 p.m. Eastern time on the
date of the requested borrowing of Revolving Loans, the proceeds of such amounts
received by the Administrative Agent.


(d)    Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Lender will not
make available to the Administrative Agent a Revolving Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender. In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan on the date and at the
time specified in Section 2.1.(c), then such Lender and the Borrower severally
agree to pay to the Administrative Agent on demand the amount of such Revolving
Loan with interest thereon, for each day from and including the date such
Revolving Loan is made available to the Borrower but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. Notwithstanding the prior sentence,
if any Revolving Lender shall fail to make available to the Administrative Agent
the proceeds of a Revolving Loan on the date and at the time specified in
Section 2.1.(c) but shall make such proceeds available to the Administrative
Agent at a later time on such date, such Lender shall pay to the Administrative
Agent one day’s worth of interest computed in accordance with clause (i) of the
immediately preceding sentence, unless such Lender can provide evidence
reasonably satisfactory to the Administrative Agent that such Lender has timely
made such proceeds available to the Administrative Agent, including, without
limitation, a Fed Reference Number screen shot evidencing the date and time such
Lender’s wire was sent. If the Borrower and such Lender shall pay the amount of
such interest to the Administrative Agent for the same or overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays to the
Administrative Agent the amount of such Revolving Loan, the amount so paid shall
constitute such Lender’s Revolving Loan included


- 34 -

--------------------------------------------------------------------------------




in the borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Revolving Lender that shall have failed to
make available the proceeds of a Revolving Loan to be made by such Lender.


Section 2.2 Term Loans.
Pursuant to the Existing Credit Agreement, certain of the Term Loan Lenders made
Term Loans denominated in Dollars to the Borrower. The Borrower hereby agrees
and acknowledges that as of the Effective Date, the outstanding principal
balance of the Term Loans is $400,000,000 and shall for all purposes hereunder
constitute and be referred to as Term Loans hereunder, without constituting a
novation, but in all cases subject to the terms and conditions applicable to
Term Loans hereunder. Any portion of a Term Loan that is repaid or prepaid may
not be reborrowed.




Section 2.3 Letters of Credit.
(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., each Issuing Bank, on behalf of the
Revolving Lenders, agrees to issue for the account of the Borrower (which may be
issued in support of obligations of any Subsidiary of the Borrower) during the
period from and including the Effective Date to, but excluding, the date 30 days
prior to the Revolving Termination Date, one or more standby letters of credit
(each a “Letter of Credit”) up to a maximum aggregate Stated Amount at any one
time outstanding not to exceed $50,000,000 as such amount may be reduced from
time to time in accordance with the terms hereof (the “L/C Commitment Amount”);
provided, that an Issuing Bank shall not be obligated to issue any Letter of
Credit if, after giving effect to such issuance, the aggregate Stated Amount of
the outstanding Letters of Credit issued by such Issuing Bank would exceed the
lesser of (i) 25.0% of the L/C Commitment Amount and (ii) the Revolving
Commitment of such Issuing Bank in its capacity as a Revolving Lender. The
parties hereto agree that the Existing Letters of Credit shall be deemed to be
Letters of Credit for all purposes of this Agreement.


(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank and the
Borrower. Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the Revolving Termination Date, or (ii)
any Letter of Credit have an initial duration in excess of one year; provided,
however, a Letter of Credit may contain a provision providing for the automatic
extension of the expiration date in the absence of a notice of non-renewal from
the applicable Issuing Bank but in no event shall any such provision permit the
extension of the expiration date of such Letter of Credit beyond the Revolving
Termination Date. Notwithstanding the foregoing, a Letter of Credit may, as a
result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration date of not more than one year beyond
the Revolving Termination Date (any such Letter of Credit being referred to as
an “Extended Letter of Credit”) so long as the Borrower delivers to the
Administrative Agent for the benefit of the applicable Issuing Bank and the
Revolving Lenders no later than 30 days prior to the Revolving Termination Date,
Cash Collateral for such Letter of Credit for deposit into the Letter of Credit
Collateral Account in an amount equal to the Stated Amount of such Letter of
Credit; provided, that the obligations of the Borrower under this Section in
respect of Extended Letters of Credit shall survive the termination of this
Agreement and shall remain in effect until no Extended Letters of Credit remain
outstanding. If the Borrower fails to provide Cash Collateral with respect to
any Extended Letter of Credit by the date 30 days prior to the Revolving
Termination Date, such failure shall be treated as a drawing under such Extended
Letter of Credit (in an amount equal to the maximum Stated Amount of such Letter
of Credit), which shall be reimbursed (or participations therein funded) by the
Revolving Lenders in accordance with the immediately following subsections (i)
and (j), with the proceeds being utilized to


- 35 -

--------------------------------------------------------------------------------




provide Cash Collateral for such Letter of Credit. The initial Stated Amount of
each Letter of Credit shall be at least $500,000 (or such lesser amount as may
be acceptable to the applicable Issuing Bank, the Administrative Agent and the
Borrower).


(c)    Requests for Issuance of Letters of Credit. The Borrower shall give an
Issuing Bank and the Administrative Agent written notice at least five (5)
Business Days prior to the requested date of issuance of a Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the applicable Issuing
Bank. Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Article V., the applicable Issuing Bank shall issue the
requested Letter of Credit on the requested date of issuance for the benefit of
the stipulated beneficiary but in no event shall such Issuing Bank be required
to issue the requested Letter of Credit prior to the date five (5) Business Days
(or such shorter time period as may be acceptable to the applicable Issuing
Bank) following the date after which such Issuing Bank has received all of the
items, if any, required to be delivered to it under this subsection. An Issuing
Bank shall not at any time be obligated to issue any Letter of Credit if such
issuance would conflict with, or cause such Issuing Bank or any Revolving Lender
to exceed any limits imposed by, any Applicable Law. References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires. Upon the written request of the Borrower, the
applicable Issuing Bank shall deliver to the Borrower a copy of each issued
Letter of Credit issued by it within a reasonable time after the date of
issuance thereof. To the extent any term of a Letter of Credit Document is
inconsistent with a term of any Loan Document, the term of such Loan Document
shall control.


(d)    Reimbursement Obligations. Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, such Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by such Issuing Bank as a result
of such demand and the date on which payment is to be made by such Issuing Bank
to such beneficiary in respect of such demand; provided, however, that an
Issuing Bank’s failure to give, or delay in giving, such notice shall not
discharge the Borrower in any respect from the applicable Reimbursement
Obligation. The Borrower hereby absolutely, unconditionally and irrevocably
agrees to pay and reimburse each Issuing Bank for the amount of each demand for
payment under each Letter of Credit issued by such Issuing Bank at or prior to
the date on which payment is to be made by such Issuing Bank to the beneficiary
thereunder, without presentment, demand, protest or other formalities of any
kind (other than as provided in this subsection). Upon receipt by an Issuing
Bank of any payment in respect of any Reimbursement Obligation, such Issuing
Bank shall promptly pay to the Administrative Agent for the account of each
Revolving Lender that has acquired a participation therein under the second
sentence of the immediately following subsection (i) such Lender’s Revolving
Commitment Percentage of such payment.


(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the applicable Issuing Bank, or if the Borrower fails
to reimburse the applicable Issuing Bank for a demand for payment under a Letter
of Credit by the date of such


- 36 -

--------------------------------------------------------------------------------




payment, the failure of which the applicable Issuing Bank shall promptly notify
the Administrative Agent, then (i) if the applicable conditions contained in
Article V. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Administrative Agent
not later than 12:00 p.m. Eastern time and (ii) if such conditions would not
permit the making of Revolving Loans, the provisions of subsection (j) of this
Section shall apply. The limitations set forth in the second sentence of
Section 2.1.(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.


(f)    Effect of Letters of Credit on Revolving Commitments. Upon the issuance
by an Issuing Bank of a Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to the product of (i) such Revolving Lender’s Revolving Commitment
Percentage and (ii) the sum of (A) the Stated Amount of such Letter of Credit
plus (B) any related Reimbursement Obligations then outstanding.


(g)    Issuing Banks’ Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under Letters of
Credit issued by an Issuing Bank against such documents, such Issuing Bank shall
only be required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit. The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, none
of the Issuing Banks, the Administrative Agent or any of the Lenders shall be
responsible for, and the Borrower’s obligations in respect of Letters of Credit
shall not be affected in any manner by, (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Banks, the Administrative Agent or the Lenders. None of
the above shall affect, impair or prevent the vesting of any of the Issuing
Banks’, the Administrative Agent’s or any Lender’s rights or powers hereunder.
Any action taken or omitted to be taken by an Issuing Bank under or in
connection with any Letter of Credit issued by such Issuing Bank, if taken or
omitted in the absence of gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final, non-appealable judgment), shall
not create against such Issuing Bank any liability to the Borrower, the
Administrative Agent or any Lender. In this connection, the obligation of the
Borrower to reimburse an Issuing Bank for any drawing made under any Letter of
Credit issued by such Issuing Bank, and to repay any Revolving Loan made
pursuant to the second sentence of the immediately preceding subsection (e),
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances:


- 37 -

--------------------------------------------------------------------------------




(A) any lack of validity or enforceability of any Letter of Credit Document or
any term or provisions therein; (B) any amendment or waiver of or any consent to
departure from all or any of the Letter of Credit Documents; (C) the existence
of any claim, setoff, defense or other right which the Borrower may have at any
time against such Issuing Bank, any other Issuing Bank, the Administrative
Agent, any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrower, such Issuing Bank, any other
Issuing Bank, the Administrative Agent, any Lender or any other Person; (E) any
demand, statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein or made in connection therewith being untrue or inaccurate in
any respect whatsoever; (F) any non‑application or misapplication by the
beneficiary of a Letter of Credit or of the proceeds of any drawing under such
Letter of Credit; (G) payment by such Issuing Bank under any Letter of Credit
against presentation of a draft or certificate which does not strictly comply
with the terms of such Letter of Credit; and (H) any other act, omission to act,
delay or circumstance whatsoever that might, but for the provisions of this
Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations. Notwithstanding anything to the contrary
contained in this Section or Section 12.9., but not in limitation of the
Borrower’s unconditional obligation to reimburse an Issuing Bank for any drawing
made under a Letter of Credit as provided in this Section and to repay any
Revolving Loan made pursuant to the second sentence of the immediately preceding
subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, an Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, an Issuing Bank or such Lender arising
solely out of the gross negligence or willful misconduct of the Administrative
Agent, such Issuing Bank or such Lender in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Except as otherwise provided in this Section, nothing in this Section
shall affect any rights the Borrower may have with respect to the gross
negligence or willful misconduct of the Administrative Agent, an Issuing Bank or
any Lender with respect to any Letter of Credit.


(h)    Amendments, Etc. The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by such Issuing
Bank shall be subject to the same conditions applicable under this Agreement to
the issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the applicable Issuing Bank and the
Administrative Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the applicable Revolving Lenders, if any, required by
Section 12.6. shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).


(i)    Revolving Lenders’ Participation in Letters of Credit. Immediately upon
(i) the Effective Date with respect to all Existing Letters of Credit and
(ii) the date of issuance by an Issuing Bank of any Letter of Credit, each
Revolving Lender shall be deemed to have absolutely, irrevocably and
unconditionally purchased and received from the applicable Issuing Bank, without
recourse or warranty, an undivided interest and participation to the extent of
such Lender’s Revolving Commitment Percentage of the liability of such Issuing
Bank with respect to such Letter of Credit and each Revolving Lender thereby
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and shall be unconditionally obligated to such Issuing Bank to
pay and discharge when due, to the extent and in the manner set forth in the
immediately following subsection (j) below, such Lender’s Revolving Commitment
Percentage of such Issuing Bank’s liability under such Letter of Credit. In
addition, upon the making of each payment by a Revolving Lender to the
Administrative Agent for the account of an Issuing Bank in respect of any Letter
of Credit issued by it pursuant to the immediately following subsection (j),
such Lender shall, automatically


- 38 -

--------------------------------------------------------------------------------




and without any further action on the part of such Issuing Bank, the
Administrative Agent or such Lender, acquire (i) a participation in an amount
equal to such payment in the Reimbursement Obligation owing to such Issuing Bank
by the Borrower in respect of such Letter of Credit and (ii) a participation in
a percentage equal to such Lender’s Revolving Commitment Percentage in any
interest or other amounts payable by the Borrower in respect of such
Reimbursement Obligation (other than the Fees payable to such Issuing Bank
pursuant to the second and the last sentences of Section 3.5.(c)).


(j)    Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of each Issuing Bank,
on demand in immediately available funds in Dollars the amount of such Lender’s
Revolving Commitment Percentage of each drawing paid by such Issuing Bank under
each Letter of Credit issued by it to the extent such amount is not reimbursed
by the Borrower pursuant to the immediately preceding subsection (d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Revolving Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Lender’s Revolving
Commitment Percentage of such drawing except as otherwise provided in
Section 3.9.(d). If the notice referenced in the second sentence of
Section 2.3.(e) is received by a Revolving Lender not later than 12:00 p.m.
Eastern time, then such Lender shall make such payment available to the
Administrative Agent not later than 2:00 p.m. Eastern time on the date of demand
therefor; otherwise, such payment shall be made available to the Administrative
Agent not later than 12:00 p.m. Eastern time on the next succeeding Business
Day. Each Revolving Lender’s obligation to make such payments to the
Administrative Agent under this subsection, and the Administrative Agent’s right
to receive the same for the account of the applicable Issuing Bank, shall be
absolute, irrevocable and unconditional and shall not be affected in any way by
any circumstance whatsoever, including without limitation, (i) the failure of
any other Revolving Lender to make its payment under this subsection, (ii) the
financial condition of the Borrower or any other Loan Party, (iii) the existence
of any Default or Event of Default, including any Event of Default described in
Section 10.1.(e) or (f), (iv) the termination of the Commitments or (v) the
delivery of Cash Collateral in respect of any Extended Letter of Credit. Each
such payment to the Administrative Agent for the account of the applicable
Issuing Bank shall be made without any offset, abatement, withholding or
deduction whatsoever.


(k)    Information to Revolving Lenders. Promptly following any change in
Letters of Credit outstanding, the applicable Issuing Bank shall deliver to the
Administrative Agent, which shall promptly deliver the same to each Revolving
Lender and the Borrower, a notice describing the aggregate amount of all Letters
of Credit issued by such Issuing Bank outstanding at such time. Upon the request
of any Revolving Lender from time to time, an Issuing Bank shall deliver any
other information reasonably requested by such Lender with respect to such
Letter of Credit then outstanding. Other than as set forth in this subsection,
the Issuing Banks and the Administrative Agent shall have no duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder. The failure of any Issuing Bank or the Administrative Agent to
perform its requirements under this subsection shall not relieve any Revolving
Lender from its obligations under the immediately preceding subsection (j).


(l)    Extended Letters of Credit. Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.


Section 2.4 Swingline Loans.
(a)    Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15., each Swingline Lender severally and not
jointly agrees to make Swingline Loans to the


- 39 -

--------------------------------------------------------------------------------




Borrower, during the period from the Effective Date to but excluding the
Swingline Maturity Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, the lesser (such lesser amount being
referred to as the “Swingline Availability” of a given Swingline Lender) of (i)
$18,750,000 and (ii) the commitment of such Swingline Lender in its capacity as
a Revolving Lender minus the aggregate outstanding principal amount of the
Revolving Loans made by such Swingline Lender. If at any time the aggregate
principal amount of the Swingline Loans made by a Swingline Lender outstanding
at such time exceeds the Swingline Availability of such Swingline Lender at such
time, the Borrower shall immediately pay the Administrative Agent for the
account of such Swingline Lender the amount of such excess. Subject to the terms
and conditions of this Agreement, the Borrower may borrow, repay and reborrow
Swingline Loans hereunder.


(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender selected by the Borrower to make a
Swingline Loan notice pursuant to a Notice of Swingline Borrowing or telephonic
notice of each borrowing of a Swingline Loan. Each Notice of Swingline Borrowing
shall be delivered to the applicable Swingline Lender and the Administrative
Agent no later than 2:00 p.m. Eastern time on the proposed date of such
borrowing. Any telephonic notice shall include all information to be specified
in a written Notice of Swingline Borrowing and shall be promptly confirmed in
writing by the Borrower pursuant to a Notice of Swingline Borrowing sent to such
Swingline Lender and the Administrative Agent by telecopy on the same day of the
giving of such telephonic notice. On the date of the requested Swingline Loan
and subject to satisfaction of the applicable conditions set forth in
Section 5.2. for such borrowing, the applicable Swingline Lender will make the
proceeds of such Swingline Loan available to the Administrative Agent at its
Principal Office in Dollars, in immediately available funds, for the account of
the Borrower. The amount so received by the Administrative Agent shall, subject
to satisfaction of the applicable conditions set forth in Section 5.2. for such
borrowing, be made available to the Borrower not later than 11:00 a.m. on such
date if the applicable Swingline Lender and the Administrative Agent received
such Notice of Swingline Borrowing by 9:00 a.m. on such date, and otherwise not
later than 4:00 p.m. on such date, at the account specified by the Borrower in
the Notice of Swingline Borrowing.


(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans or at such other rate or rates as the Borrower and the
applicable Swingline Lender may agree (with written notice thereof to the
Administrative Agent) from time to time in writing. Interest on a Swingline Loan
is solely for the account of the Swingline Lender that made such Swingline Loan
(except to the extent a Revolving Lender acquires a participating interest in
such Swingline Loan pursuant to the immediately following subsection (e)). All
accrued and unpaid interest on Swingline Loans shall be payable on the dates and
in the manner provided in Section 2.5. with respect to interest on Base Rate
Loans (except as the applicable Swingline Lender and the Borrower may otherwise
agree in writing (with written notice thereof to the Administrative Agent) in
connection with any particular Swingline Loan made by such Swingline Lender).


(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $1,000,000 and integral multiples of $500,000 in excess thereof, or
such other minimum amounts agreed to by a Swingline Lender and the Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender that made such
Swingline Loan and the Borrower may agree) and in connection with any such
prepayment, the Borrower must give the Swingline Lender that made such Swingline
Loan and the Administrative Agent prior written notice thereof no later than
10:00 a.m. Eastern time on the date of such prepayment. The Swingline Loans
owing to a Swingline Lender shall, in addition to this Agreement, be evidenced
by a Swingline Note in favor of such Swingline Lender (unless such Swingline
Lender shall have notified the Borrower and the Administrative Agent that such
Swingline Lender does not want to receive a Swingline Note).


- 40 -

--------------------------------------------------------------------------------






(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender that made such Swingline Loan and, in any event, within five
(5) Business Days after the date such Swingline Loan was made; provided, that
the proceeds of a Swingline Loan may not be used to pay a Swingline Loan. Any
Swingline Lender making demand for repayment of a Swingline Loan made by such
Swingline Lender shall notify the Administrative Agent of such demand on the
date on such demand is made. Notwithstanding the foregoing, the Borrower shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Swingline Loans on the Swingline Maturity Date (or such earlier
date as the Swingline Lender that made such Swingline Loan and the Borrower may
agree in writing (with notice thereof to the Administrative Agent)). In lieu of
demanding repayment of any outstanding Swingline Loan from the Borrower, the
Swingline Lender that made such Swingline Loan may, on behalf of the Borrower
(which hereby irrevocably directs each applicable Swingline Lender to act on its
behalf for such purpose), request a borrowing of Revolving Loans that are Base
Rate Loans from the Revolving Lenders in an amount equal to the principal
balance of such Swingline Loan. The amount limitations contained in the second
sentence of Section 2.1.(a) shall not apply to any borrowing of such Revolving
Loans made pursuant to this subsection. Such Swingline Lender shall give notice
to the Administrative Agent of any such borrowing of Revolving Loans not later
than 12:00 p.m. Eastern time on the proposed date of such borrowing. Promptly
after receipt of such notice of borrowing of Revolving Loans from the Swingline
Lender under the immediately preceding sentence, the Administrative Agent shall
notify each Revolving Lender of the proposed borrowing. Not later than 2:00 p.m.
Eastern time on the proposed date of such borrowing, each Revolving Lender will
make available to the Administrative Agent at the Principal Office for the
account of the applicable Swingline Lender, in immediately available funds, the
proceeds of the Revolving Loan to be made by such Lender. The Administrative
Agent shall pay the proceeds of such Revolving Loans to the applicable Swingline
Lender, which shall apply such proceeds to repay such Swingline Loan. If the
Revolving Lenders are prohibited from making Revolving Loans required to be made
under this subsection for any reason whatsoever, including without limitation,
the existence of any of the Defaults or Events of Default described in
Sections 10.1.(e) or (f), each Revolving Lender shall purchase from the
applicable Swingline Lender, without recourse or warranty, an undivided interest
and participation to the extent of such Lender’s Revolving Commitment Percentage
of such Swingline Loan, by directly purchasing a participation in such Swingline
Loan in such amount and paying the proceeds thereof to the Administrative Agent
for the account of the applicable Swingline Lender in Dollars and in immediately
available funds. A Revolving Lender’s obligation to purchase such a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have or claim against the Administrative
Agent, any Swingline Lender or any other Person whatsoever, (ii) the occurrence
or continuation of a Default or Event of Default (including without limitation,
any of the Defaults or Events of Default described in Sections 10.1.(e) or (f)),
or the termination of any Revolving Lender’s Revolving Commitment, (iii) the
existence (or alleged existence) of an event or condition which has had or could
have a Material Adverse Effect, (iv) any breach of any Loan Document by the
Administrative Agent, any Lender, the Borrower or any other Loan Party, or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. If such amount is not in fact made available to
the applicable Swingline Lender by any Revolving Lender, such Swingline Lender
shall be entitled to recover such amount on demand from such Lender, together
with accrued interest thereon for each day from the date of demand thereof, at
the Federal Funds Rate. If such Lender does not pay such amount forthwith upon
the applicable Swingline Lender’s demand therefor, and until such time as such
Lender makes the required payment, applicable Swingline Lender shall be deemed
to continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Revolving Lenders to purchase a
participation therein). Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Revolving Loans, and
any other


- 41 -

--------------------------------------------------------------------------------




amounts due it hereunder, to the applicable Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise).


Section 2.5 Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:


(i)    during such periods a Revolving Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin for Revolving
Loans that are Base Rate Loans;


(ii)    during such periods a Revolving Loan is a LIBOR Loan, at LIBOR for such
Loan for the Interest Period therefor, plus the Applicable Margin for Revolving
Loans that are LIBOR Loans;


(iii)    during such periods a Term Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Term Loans that
are Base Rate Loans; and


(iv)    during such periods a Term Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for Term Loans that
are LIBOR Loans.


Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and each
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).


(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.


(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account


- 42 -

--------------------------------------------------------------------------------




of each Lender, within five (5) Business Days of receipt of such written notice.
Any recalculation of interest or fees required by this provision shall survive
the termination of this Agreement, and this provision shall not in any way limit
any of the Administrative Agent’s, any Issuing Bank’s, or any Lender’s other
rights under this Agreement.


(d)    Changes in Credit Rating.


(i)    If a change in the Borrower’s Credit Rating (a “Credit Rating Change”)
causes the Applicable Margin to increase and, within 90 days of the date of such
Credit Rating Change the applicable Rating Agencies restore the Borrower’s
original Credit Rating (and, as a result, the Applicable Margin is reduced to
the level that existed on the date of such Credit Rating Change), the Borrower
shall receive a credit for any increased interest and fees incurred by the
Borrower under this Agreement during such 90 day period as a result of such
Credit Rating Change, which such credit shall be applied against accrued
interest and/or fees hereunder in a manner as may be satisfactory to the
Borrower and the Administrative Agent.


(ii)    If a Credit Rating Change causes the Applicable Margin to decrease and,
within 90 days of the date of such Credit Rating Change the applicable Rating
Agencies restore the Borrower’s original Credit Rating (and, as a result, the
Applicable Margin is increased to the level that existed on the date of such
Credit Rating Change), the Borrower shall, within 5 Business Days of the
restoration of the Borrower’s original Credit Rating, pay to the Administrative
Agent for the account of the Lenders, the amount of interest and fees that would
have been payable during such 90 day period had the Credit Rating Change not
occurred.


Section 2.6 Number of Interest Periods.
There may be no more than 6 different Interest Periods for (a) Revolving Loans
outstanding at the same time and (b) Term Loans outstanding at the same time.


Section 2.7 Repayment of Loans.
(a)Revolving Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Revolving Loans on the
Revolving Termination Date.


(b)Term Loans. The Borrower shall repay the entire outstanding principal amount
of, and all accrued but unpaid interest on, the Term Loans on the Term Loan
Maturity Date.


Section 2.8 Prepayments.
(a)    Optional. Subject to Section 4.4., the Borrower may prepay any Loan at
any time without premium or penalty. The Borrower shall give the Administrative
Agent at least three (3) Business Days prior written notice of the prepayment of
any Loan. Each voluntary prepayment of Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess thereof.


(b)    Mandatory.


(i)    Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans and Swingline Loans, together with the
aggregate amount of all Letter of Credit Liabilities, exceeds the aggregate
amount of the Revolving Commitments, the


- 43 -

--------------------------------------------------------------------------------




Borrower shall immediately upon demand pay to the Administrative Agent for the
account of the Revolving Lenders, the amount of such excess.


(ii)    Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (i) shall be applied to pay all amounts of principal outstanding on
the Revolving Loans and Swingline Loans and any Reimbursement Obligations pro
rata in accordance with Section 3.2. and if any Letters of Credit are
outstanding at such time, the remainder, if any, shall be deposited into the
Letter of Credit Collateral Account for application to any Reimbursement
Obligations. If the Borrower is required to pay any outstanding LIBOR Loans by
reason of this Section prior to the end of the applicable Interest Period
therefor, the Borrower shall pay all amounts due under Section 4.4.


(c)    No Effect on Derivatives Contracts. No repayment or prepayment of the
Loans pursuant to this Section or otherwise shall affect any of the Borrower’s
obligations under any Derivatives Contract entered into with respect to any of
the Loans.


Section 2.9 Continuation.
So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $1,000,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 10:00 a.m. Eastern
time on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) whether the Loans being Continued are Revolving Loans or Term
Loans, (b) the proposed date of such Continuation, (c) the LIBOR Loans and
portions thereof subject to such Continuation and (d) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Revolving Lender, in the case of a Continuation of
Revolving Loans, and each Term Loan Lender, in the case of a Continuation of
Term Loans, of the proposed Continuation. If the Borrower shall fail to select
in a timely manner a new Interest Period for any LIBOR Loan in accordance with
this Section, such Loan will automatically, on the last day of the current
Interest Period therefor, continue as a LIBOR Loan with an Interest Period of
one month; provided, however that if a Default or Event of Default exists, such
Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.10. or the Borrower’s failure to comply with any of the terms of such
Section.


Section 2.10 Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Revolving Loan or
Term Loan of one Type into a Revolving Loan or Term Loan, as applicable, of
another Type; provided, however, a Base Rate Loan may not be Converted into a
LIBOR Loan if a Default or Event of Default exists. Each Conversion of Base Rate
Loans into LIBOR Loans shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $1,000,000 in excess of that amount. Each such Notice of
Conversion shall be given not later than 10:00 a.m. Eastern time 3 Business Days
prior to the date


- 44 -

--------------------------------------------------------------------------------




of any proposed Conversion. Promptly after receipt of a Notice of Conversion,
the Administrative Agent shall notify each Revolving Lender, in the case of a
Conversion of Revolving Loans, and each Term Loan Lender, in the case of a
Conversion of Term Loans, of the proposed Conversion. Subject to the
restrictions specified above, each Notice of Conversion shall be by telecopy,
electronic mail or other similar form of communication in the form of a Notice
of Conversion specifying (a) whether the Loans being Converted are Revolving
Loans or Term Loans, (b) the requested date of such Conversion, (c) the Type of
Loan to be Converted, (d) the portion of such Type of Loan to be Converted,
(e) the Type of Loan such Loan is to be Converted into and (f) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan. Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.


Section 2.11 Notes.
(a)    Notes. Except in the case of a Revolving Lender that has notified the
Administrative Agent in writing that it elects not to receive a Revolving Note,
the Revolving Loans made by each Revolving Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, payable to the order of such
Revolving Lender in a principal amount equal to the amount of its Revolving
Commitment as originally in effect and otherwise duly completed. The Swingline
Loans made by a Swingline Lender to the Borrower shall, in addition to this
Agreement, also be evidenced by a Swingline Note payable to the order of such
Swingline Lender. Except in the case of a Term Loan Lender that has notified the
Administrative Agent in writing that it elects not to receive a Term Note, the
Term Loan made by a Term Loan Lender shall, in addition to this Agreement, also
be evidenced by a Term Note, payable to the order of such Term Loan Lender in a
principal amount equal to the amount of its Term Loan and otherwise duly
completed. After the date hereof, to the extent a Lender which has notified the
Administrative Agent that it elects not to receive a Revolving Note or Term
Note, as applicable, elects to receive a Revolving Note or Term Note, as
applicable, the Borrower shall at its own expense execute and deliver to such
Lender a new Note dated as of the date hereof.


(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.


(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.


Section 2.12 Voluntary Reductions of the Revolving Commitment.
The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than five Business Days prior written notice to the Administrative
Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction (which in the case
of


- 45 -

--------------------------------------------------------------------------------




any partial reduction of the Revolving Commitments shall not be less than
$10,000,000 and integral multiples of $5,000,000 in excess of that amount in the
aggregate) and shall be irrevocable once given and effective only upon receipt
by the Administrative Agent (“Commitment Reduction Notice”); provided that any
such notice may state that such notice is conditioned upon the occurrence of one
or more events specified therein, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Promptly after receipt of a
Commitment Reduction Notice the Administrative Agent shall notify each Lender of
the proposed termination or Revolving Commitment reduction. The Revolving
Commitments may not be reduced below $200,000,000 in the aggregate unless the
Borrower terminates the Revolving Commitments in their entirety, and, once
terminated or reduced, the Revolving Commitments may not be increased or
reinstated. The Borrower shall pay all interest on the Loans, and the Fees under
Section 3.5.(b) with respect to the amount of the Revolving Commitment being
reduced, accrued to the date of such reduction or termination of the Revolving
Commitments to the Administrative Agent for the account of the Lenders,
including but not limited to any applicable compensation due to each Lender in
accordance with Section 4.4.


Section 2.13 Extension of Revolving Termination Date.
The Borrower shall have the right, exercisable two times, to extend the current
Revolving Termination Date in effect as of the date each such right is exercised
by six months. The Borrower may exercise such right only by executing and
delivering to the Administrative Agent at least 30 days but not more than 90
days prior to the current Revolving Termination Date, a written request for such
extension (an “Extension Request”). The Administrative Agent shall notify the
Revolving Lenders if it receives an Extension Request promptly upon receipt
thereof. Subject to satisfaction of the following conditions, the Revolving
Termination Date shall be extended for six months effective upon receipt by the
Administrative Agent of the Extension Request and payment of the fee referred to
in the following clause (ii): (i) immediately prior to such extension and
immediately after giving effect thereto, (x) no Default or Event of Default
shall exist and (y) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects on and as of
the date of such extension with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents and (ii) the
Borrower shall have paid the Fees payable under Section 3.5.(d). At any time
prior to the effectiveness of any such extension, upon the Administrative
Agent’s request, the Borrower shall deliver to the Administrative Agent a
certificate from the chief executive officer or chief financial officer
certifying the matters referred to in the immediately preceding clauses (i)(x)
and (i)(y).


Section 2.14 Expiration Date of Letters of Credit Past Revolving Commitment
Termination.
If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for the benefit
of the Issuing Banks and the Revolving Lenders, for deposit into the Letter of
Credit Collateral Account, an amount of money equal to the amount of such
excess.


Section 2.15 Amount Limitations.
Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Banks shall not be required
to issue a Letter of Credit and no reduction


- 46 -

--------------------------------------------------------------------------------




of the Revolving Commitments pursuant to Section 2.12. shall take effect, if
immediately after the making of such Loan, the issuance of such Letter of Credit
or such reduction in the Revolving Commitments the aggregate principal amount of
all outstanding Revolving Loans and Swingline Loans, together with the aggregate
amount of all Letter of Credit Liabilities, would exceed the aggregate amount of
the Revolving Commitments at such time.


Section 2.16 Increase in Commitments and Loans.
The Borrower shall have the right (a) at any time and from time to time during
the period beginning on the Effective Date to but excluding the Revolving
Termination Date to request increases in the aggregate amount of the Revolving
Commitments and (b) at any time and from time to time during the period
beginning on the Effective Date to but excluding the Term Loan Maturity Date to
request additional Term Loans, in each case, by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that after giving effect to any such increase in the Revolving
Commitments and any new Term Loans, the aggregate amount of Revolving
Commitments (less the aggregate amount of reductions of Revolving Commitments
effected pursuant to Section 2.12.) and Term Loans shall not exceed
$2,300,000,000. Each such increase in the Term Loans and the Revolving
Commitments must be an aggregate minimum amount of $50,000,000 and integral
multiples of $10,000,000 in excess thereof. The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Term Loans and the Revolving Commitments, including
decisions as to the selection of the existing Lenders and/or other banks,
financial institutions and other institutional lenders to be approached with
respect to such increase and the allocations of the increase in the Term Loans
and the Revolving Commitments among such existing Lenders and/or other banks,
financial institutions and other institutional lenders. No Lender shall be
obligated in any way whatsoever to increase its Term Loan or Revolving
Commitment or provide a new Term Loan or Revolving Commitment, and any new
Lender becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee. If a new Revolving Lender becomes a party
to this Agreement, or if any existing Revolving Lender is increasing its
Revolving Commitment, such Lender shall on the date it becomes a Revolving
Lender hereunder (or in the case of an existing Lender, increases its Revolving
Commitment) (and as a condition thereto) purchase from the other Revolving
Lenders its Revolving Commitment Percentage (determined with respect to the
Revolving Lenders’ respective Revolving Commitments and after giving effect to
the increase of Revolving Commitments) of any outstanding Revolving Loans, by
making available to the Administrative Agent for the account of such other
Revolving Lenders, in same day funds, an amount equal to the sum of (A) the
portion of the outstanding principal amount of such Revolving Loans to be
purchased by such Lender, plus (B) the aggregate amount of payments previously
made by the other Revolving Lenders under Section 2.3.(j) that have not been
repaid, plus (C) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Revolving Loans. The
Borrower shall pay to the Revolving Lenders amounts payable, if any, to such
Revolving Lenders under Section 4.4. as a result of such purchase as if such
purchase were a prepayment of any such Revolving Loans. Effecting the increase
of the Term Loans and Revolving Commitments under this Section is subject to the
following conditions precedent: (x) no Default or Event of Default shall be in
existence on the effective date of such increase, (y) the representations and
warranties made or deemed made by the Borrower or any other Loan Party in any
Loan Document to which such Loan Party is a party shall be true and correct in
all material respects on the effective date of such increase except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
hereunder, and (z)  the Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent: (i)
if not previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all corporate and other necessary action
taken by the Borrower to authorize such increase and (B) all corporate,
partnership, member and other necessary action taken by


- 47 -

--------------------------------------------------------------------------------




each Guarantor authorizing the guaranty of such increase; (ii) an opinion of
counsel to the Borrower and the Guarantors, and addressed to the Administrative
Agent and the Lenders covering such matters as reasonably requested by the
Administrative Agent; and (iii) except in the case of a Lender that has elected
not to receive a Note, new Notes executed by the Borrower, payable to any new
Lenders and replacement Notes executed by the Borrower, payable to any existing
Lenders increasing the principal amount of their Term Loans or increasing their
Revolving Commitments, in the principal amount of such Lender’s Term Loan or
Revolving Commitment, as applicable, at the time of the effectiveness of the
applicable increase in the aggregate principal amount of the Term Loans or
Revolving Commitments. In connection with any increase in the aggregate
principal amount of the Term Loans or Revolving Commitments, as applicable,
pursuant to this Section 2.16. any Lender becoming a party hereto shall
(1) execute such documents and agreements as the Administrative Agent may
reasonably request and (2) in the case of any Lender that is organized under the
laws of a jurisdiction outside of the United States of America, provide to the
Administrative Agent, its name, address, tax identification number and/or such
other information as shall be necessary for the Administrative Agent to comply
with “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.


Section 2.17 Funds Transfer Disbursements.
The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.


Section 2.18 Reallocations on Effective Date.
(a)    Revolving Commitment Reallocation. Simultaneously with the effectiveness
of this Agreement, the “Revolving Commitments” (as defined in the Existing
Credit Agreement) of each of the “Revolving Lenders” (as defined in the Existing
Credit Agreement) as existing immediately prior to the Effective Date, shall be
reallocated among the Revolving Lenders so that the Revolving Commitments are
held by the Revolving Lenders as set forth on Schedule I attached hereto. To
effect such reallocations each Revolving Lender who either had no “Revolving
Commitment” under the Existing Credit Agreement immediately prior to the
Effective Date or whose Revolving Commitment upon the effectiveness of this
Agreement exceeds its “Revolving Commitment” under the Existing Credit Agreement
immediately prior to the effectiveness of this Agreement (each an “Assignee
Revolving Lender”) shall be deemed to have purchased all right, title and
interest in, and all obligations in respect of, the Revolving Commitments from
the “Revolving Lenders” under the Existing Credit Agreement who will not have a
Revolving Commitment on and as of the Effective Date or whose Revolving
Commitments upon the effectiveness of this Agreement are less than their
respective “Revolving Commitment” under the Existing Credit Agreement
immediately prior to the effectiveness of this Agreement (each an “Assignor
Revolving Lender”), so that the Revolving Commitments of the Revolving Lenders
will be held by the Revolving Lenders as set forth on Schedule I. Such purchases
shall be deemed to have been effected by way of, and subject to the terms and
conditions of, an Assignment and Assumption without the payment of any related
assignment fee, and, except for Revolving Notes to be provided to the Assignor
Revolving Lenders and Assignee Revolving Lenders in the principal amount of
their respective Revolving Commitments, no other documents or instruments shall
be, or shall be required to be, executed in connection with such assignments
(all of which are hereby waived). The Assignor Revolving Lenders, the Assignee
Revolving Lenders and the other Revolving Lenders shall make such cash
settlements among themselves, through the Administrative Agent, as the
Administrative Agent may direct (after giving effect to the making of any
Revolving Loans to be made on the Effective Date and any netting transactions
effected by the Administrative Agent) with respect to such reallocations and
assignments so that the aggregate outstanding principal amount of Revolving
Loans shall be held by the


- 48 -

--------------------------------------------------------------------------------




Revolving Lenders pro rata in accordance with the amount of the Revolving
Commitments set forth on Schedule I.


(b)    Term Loan Reallocation. Simultaneously with the effectiveness of this
Agreement, the principal amount of all outstanding “Term Loans” (as defined in
the Existing Credit Agreement) of each of the “Term Loan Lenders” (as defined in
the Existing Credit Agreement) as existing immediately prior to the Effective
Date, shall be reallocated among the Term Loan Lenders so that the Term Loans
are held by the Term Loan Lenders as set forth on Schedule I attached hereto. To
effect such reallocations each Term Loan Lender who either was not a “Term Loan
Lender” under the Existing Credit Agreement immediately prior to the Effective
Date or whose Term Loan upon the effectiveness of this Agreement exceeds its
“Term Loan” under the Existing Credit Agreement immediately prior to the
effectiveness of this Agreement (each an “Assignee Term Loan Lender”) shall be
deemed to have purchased such right, title and interest in, and such obligations
in respect of, the “Term Loans” under the Existing Credit Agreement from the
“Term Loan Lenders” under the Existing Credit Agreement who will not have a Term
Loan on and as of the Effective Date or whose Term Loans upon the effectiveness
of this Agreement are less than their respective “Term Loans” under the Existing
Credit Agreement (each an “Assignor Term Loan Lender”), so that the Term Loans
of the Term Loan Lenders will be held by the Term Loan Lenders as set forth on
Schedule I. Such purchases shall be deemed to have been effected by way of, and
subject to the terms and conditions of, an Assignment and Assumption without the
payment of any related assignment fee, and, except for Term Notes to be provided
to the Assignor Term Loan Lenders and Assignee Term Loan Lenders in the
principal amount of their respective Term Loans, no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which are hereby waived). The Assignor Term Loan
Lenders, the Assignee Term Loan Lenders and the other Term Loan Lenders shall
make such cash settlements among themselves, through the Administrative Agent,
as the Administrative Agent may direct with respect to such reallocations and
assignments so that the aggregate outstanding principal amount of Term Loans
shall be held by the Term Loan Lenders pro rata in accordance with the amount of
the “Term Loan Amounts” set forth on Schedule I.


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
Section 3.1 Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 12:00 p.m. Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 10.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of an Issuing Bank under
this Agreement shall be paid to such Issuing Bank by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Issuing Bank to the Administrative Agent from time to time, for the
account of such Issuing Bank. In the event the Administrative Agent fails to pay
such amounts to such Lender or such Issuing Bank, as the case may be, (i) by
5:00 p.m. Eastern time on the Business Day such funds are received by the
Administrative Agent, if such amounts are received by 12:00 p.m. Eastern time on
such date or (ii) by 5:00


- 49 -

--------------------------------------------------------------------------------




p.m. Eastern time on the Business Day following the date such funds are received
by the Administrative Agent, if such amounts are received after 12:00 p.m.
Eastern time on any Business Day, the Administrative Agent shall pay interest on
such amount until paid at a rate per annum equal to the Federal Funds Rate from
time to time in effect. If the due date of any payment under this Agreement or
any other Loan Document would otherwise fall on a day which is not a Business
Day such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.


(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Banks hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Banks, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the applicable Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent on demand
that amount so distributed to such Lender or such Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.


Section 3.2 Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.5.(b), the
first sentence of 3.5.(c), and 3.5.(d) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.12. shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to
Section 3.9., if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitments in effect at the time such Revolving
Loans were made, then such payment shall be applied to the Revolving Loans in
such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Revolving Loans being held by the Revolving Lenders pro
rata in accordance with their respective Revolving Commitments; (c) the making
of Term Loans under Section 2.2.(a) shall be made from the Term Loan Lenders,
pro rata according to the amounts of their respective Term Loan Commitments;
(d) each payment or prepayment of principal of Term Loans shall be made for the
account of the Term Loan Lenders pro rata in accordance with the respective
unpaid principal amounts of the Term Loans held by them; (e) each payment of
interest on Revolving Loans or Term Loans shall be made for the account of the
Revolving Lenders or Term Loan Lenders, as applicable, pro rata in accordance
with the amounts of interest on such Revolving Loans or Term Loans, as
applicable, then due and payable to the respective Lenders; (f) the Conversion
and Continuation of Revolving Loans or Term Loans of a particular Type (other
than Conversions provided for by Sections 4.1.(c) and 4.5.) shall be made pro
rata among the Revolving Lenders or Term Loan Lenders, as applicable, according
to the amounts of their respective Revolving Loans or Term Loans, as applicable,
and the then current Interest Period for each Lender’s portion of each such Loan
of such Type shall be coterminous; (g) the Revolving Lenders’ participation in,
and payment obligations in respect of, Swingline Loans under Section 2.4., shall
be in accordance with their respective Revolving Commitment Percentages; and
(h) the Revolving Lenders’


- 50 -

--------------------------------------------------------------------------------




participation in, and payment obligations in respect of, Letters of Credit under
Section 2.3., shall be in accordance with their respective Revolving Commitment
Percentages. All payments of principal, interest, fees and other amounts in
respect of the Swingline Loans shall be for the account of the applicable
Swingline Lender only (except to the extent any Lender shall have acquired a
participating interest in any such Swingline Loan pursuant to Section 2.4.(e),
in which case such payments shall be pro rata in accordance with such
participating interests). Any payment or prepayment of principal or interest
made during the existence of a Default or Event of Default shall be made for the
account of the Lenders and the Issuing Banks in accordance with the order set
forth in Section 10.5.


Section 3.3 Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender (other than any payment in respect of Specified Derivatives Obligations)
not in accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 10.5., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 10.5., as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.


Section 3.4 Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.


Section 3.5 Fees.
(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.


(b)    Facility Fees. During the period from the Effective Date to but excluding
the Revolving Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Revolving Lenders a facility fee equal to the daily
aggregate amount of the Revolving Commitments (whether or not utilized) times a
rate per annum equal to the Applicable Facility Fee. Such fee shall be payable
quarterly in


- 51 -

--------------------------------------------------------------------------------




arrears on the last Business Day of each March, June, September and December
during the term of this Agreement and on the Revolving Termination Date or any
earlier date of termination of the Revolving Commitments or reduction of the
Revolving Commitments to zero. The Borrower acknowledges that the fee payable
hereunder is a bona fide commitment fee and is intended as reasonable
compensation to the Revolving Lenders for committing to make funds available to
the Borrower as described herein and for no other purposes.


(c)    Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee at a rate
per annum equal to the Applicable Margin for Revolving Loans that are LIBOR
Loans times the daily average Stated Amount of each Letter of Credit for the
period from and including the date of issuance of such Letter of Credit (x) to
and including the date such Letter of Credit expires or is cancelled or
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full. In addition to such fees, the Borrower shall pay to an Issuing Bank solely
for its own account, a fronting fee in respect of each Letter of Credit issued
by such Issuing Bank in the amount provided in the Fee Letter; provided,
however, in no event shall the aggregate amount of such fee in respect of any
Letter of Credit be less than $1,000. The fees provided for in this subsection
shall be nonrefundable and payable, in the case of the fee provided for in the
first sentence, in arrears (i) quarterly on the first day of January, April,
July and October, (ii) on the Revolving Termination Date, (iii) on the date the
Revolving Commitments are terminated or reduced to zero and (iv) thereafter from
time to time on demand of the Administrative Agent and in the case of the fee
provided for in the second sentence, at the time of issuance of such Letter of
Credit. The Borrower shall pay directly to the applicable Issuing Bank from time
to time on demand all commissions, charges, costs and expenses in the amounts
customarily charged or incurred by the applicable Issuing Bank from time to time
in like circumstances with respect to the issuance, amendment, renewal or
extension of any Letter of Credit issued by such Issuing Bank or any other
transaction relating thereto.


(d)    Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Revolving Termination Date in accordance with Section 2.13., the
Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Lender a fee equal to 0.075% of the amount of such Lender’s Revolving
Commitment (whether or not utilized) for any such extension. Such fee shall be
due and payable in full on the date the Administrative Agent receives the
Extension Request pursuant to such Section.


(e)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.


Section 3.6 Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.


Section 3.7 Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that


- 52 -

--------------------------------------------------------------------------------




which may be lawfully paid by the Borrower under Applicable Law. The parties
hereto hereby agree and stipulate that the only charge imposed upon the Borrower
for the use of money in connection with this Agreement is and shall be the
interest specifically described in Section 2.5.(a)(i) through (iv) and, with
respect to Swingline Loans, in Section 2.4.(c). Notwithstanding the foregoing,
the parties hereto further agree and stipulate that all agency fees, syndication
fees, arrangement fees, facility fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.


Section 3.8 Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.


Section 3.9 Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:


(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.


(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Banks or the Swingline Lenders hereunder;
third, in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, in the case of a Defaulting Lender that is a
Revolving Lender, if so determined by the Administrative Agent and the Borrower,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Revolving Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below;


- 53 -

--------------------------------------------------------------------------------




sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
the Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or any Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or amounts
owing by such Defaulting Lender under Section 2.3.(j) in respect of Letters of
Credit (such amounts “L/C Disbursements”), in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Article V. were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letter of Credit Liabilities and
Swingline Loans are held by the Lenders pro rata in accordance with their
respective Revolving Commitment Percentages (determined without giving effect to
the immediately following subsection (d)) and Term Loan Percentages, as
applicable. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this subsection shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.


(c)    Certain Fees.


(i)    No Revolving Lender that is a Defaulting Lender shall be entitled to
receive any Fee payable under Section 3.5.(b) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).


(ii)    Each Revolving Lender that is a Defaulting Lender shall be entitled to
receive any Fee payable under Section 3.5.(c) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to the immediately following subsection (e).


(iii)    With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrower
shall (x) pay to each Revolving Lender that is a Non‑Defaulting Lender that
portion of any such Fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letter of Credit Liabilities or
Swingline Loans that has been reallocated to such Non‑Defaulting Lender pursuant
to the immediately following subsection (d), (y) pay to each Issuing Bank and
each Swingline Lender, as applicable, the amount of any such Fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
or such Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such Fee.


(d)    Reallocation of Participations to Reduce Fronting Exposure. In the case
of a Revolving Lender that is a Defaulting Lender, all or any part of such
Defaulting Lender’s participation in Letter of Credit Liabilities and Swingline
Loans shall be reallocated among the Revolving Lenders that are Non-Defaulting
Lenders in accordance with their respective Revolving Commitment Percentages
(determined without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that such


- 54 -

--------------------------------------------------------------------------------




reallocation does not cause the aggregate Revolving Credit Exposure of any
Revolving Lender that is a Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Revolving Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


(e)    Cash Collateral, Repayment of Swingline Loans.


(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lenders’
Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks’ Fronting
Exposure in accordance with the procedures set forth in this subsection.


(ii)    At any time that there shall exist a Revolving Lender that is a
Defaulting Lender, within 1 Business Day following the written request of the
Administrative Agent or the applicable Issuing Bank (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize such Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to the immediately preceding subsection (d) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
aggregate Fronting Exposure of such Issuing Bank with respect to Letters of
Credit issued and outstanding at such time.


(iii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Banks, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Banks with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).


(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
an Issuing Bank’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and the applicable Issuing Bank that there exists excess
Cash Collateral; provided that, subject to the immediately preceding
subsection (b), the Person providing Cash Collateral and the applicable Issuing
Bank may (but shall not be obligated to) agree that Cash


- 55 -

--------------------------------------------------------------------------------




Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.


(f)    Defaulting Lender Cure. If the Borrower and the Administrative Agent (and
in the case of the Defaulting Lender that is a Revolving Lender, the Swingline
Lenders and the Issuing Banks) agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which, in the case of a Revolving Lender, may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans, and in the case of a Defaulting
Lender that is a Revolving Lender, funded and unfunded participations in Letters
of Credit and Swingline Loans, to be held pro rata by the Lenders in accordance
with their respective Revolving Commitment Percentages (determined without
giving effect to the immediately preceding subsection (d)) and Term Loan
Percentages, as applicable, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
Fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.


(g)    New Swingline Loans/Letters of Credit. So long as any Revolving Lender is
a Defaulting Lender, (i) each Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) each Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.


(h)    Purchase of Defaulting Lender's Commitment. During any period that a
Revolving Lender is a Defaulting Lender, the Borrower may, by the Borrower
giving written notice thereof to the Administrative Agent, such Defaulting
Lender and the other Lenders, demand that such Defaulting Lender assign its
Revolving Commitment to an Eligible Assignee subject to and in accordance with
the provisions of Section 12.5.(b). No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. In addition, any Revolving Lender which is not a Defaulting Lender
may, but shall not be obligated, in its sole discretion, to acquire the face
amount of all or a portion of such Defaulting Lender's Revolving Commitment via
an assignment subject to and in accordance with the provisions of Section
12.5.(b). In connection with any such assignment, such Defaulting Lender shall
promptly execute all documents reasonably requested to effect such assignment,
including an appropriate Assignment and Assumption Agreement and,
notwithstanding Section 12.5.(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500. The exercise by the Borrower of its
rights under this Section shall be at the Borrower's sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Lenders.


Section 3.10 Taxes.
(a)    Issuing Banks. For purposes of this Section, the term “Lender” includes
the Issuing Banks and the term “Applicable Law” includes FATCA.


(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good


- 56 -

--------------------------------------------------------------------------------




faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.


(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient (whether directly or
pursuant to Section 3.10.(e)(i)) or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided, however,
that neither the Borrower nor any other Loan Party shall be liable to indemnify
any Lender or Participant for any Taxes attributable to Lender’s failure to
comply with the provisions of Section 12.5. relating to the maintenance of a
Participant Register. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.5. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.


(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(g)    Status of Lenders.




- 57 -

--------------------------------------------------------------------------------




(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the applicable Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.


(ii)    Without limiting the generality of the foregoing:


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit L-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of


- 58 -

--------------------------------------------------------------------------------




Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code (a
“U.S. Tax Compliance Certificate”) and (y) an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an IRS Form W-8BEN or
IRS Form W-8BEN-E, applicable; or


(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit L-2 or Exhibit L-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit L-4 on behalf of
each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the


- 59 -

--------------------------------------------------------------------------------




indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will an indemnified party be required to pay any
amount to an indemnifying party pursuant to this subsection the payment of which
would place such indemnified party in a less favorable net after-Tax position
than such indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to, or apply for
or seek any refund for or on behalf of, any indemnifying party or any other
Person.


(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


(j)    FATCA Determination. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).




ARTICLE IV. YIELD PROTECTION, ETC.
Section 4.1 Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, any Commitment of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with
respect to capital adequacy and liquidity), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.


(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection, the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it determines are attributable to its making
or maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such LIBOR
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans or its Commitments (such increases in costs and reductions in
amounts receivable being herein called “Additional


- 60 -

--------------------------------------------------------------------------------




Costs”), resulting from any Regulatory Change that: (i) changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or its
Commitments (other than Indemnified Taxes, Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes and Connection Income Taxes), or
(ii) imposes or modifies any reserve, special deposit, compulsory loan insurance
charge, or similar requirements (other than Regulation D of the Board of
Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender hereunder)
or (iii) imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.


(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans shall be suspended until such Regulatory Change
ceases to be in effect (in which case the provisions of Section 4.5. shall
apply).


(d)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to the applicable Issuing Bank of issuing (or any Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by any
Issuing Bank or any Lender hereunder in respect of any Letter of Credit, then,
upon demand by such Issuing Bank or such Lender, the Borrower shall pay
promptly, and in any event within 3 Business Days of demand, to such Issuing
Bank or, in the case of such Lender, to the Administrative Agent for the account
of such Lender, from time to time as specified by such Issuing Bank or such
Lender, such additional amounts as shall be sufficient to compensate such
Issuing Bank or such Lender for such increased costs or reductions in amount.


(e)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Issuing Bank and each Lender, as the case may be,
agrees to notify the Borrower (and in the case of an Issuing Bank or a Lender,
to notify the Administrative Agent) of any event occurring after the Agreement
Date entitling the Administrative Agent, such Issuing Bank or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
any Issuing Bank or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder (and in the case of a Lender, to
the Administrative Agent); provided, further, that notwithstanding the foregoing
provisions of this Section, the Administrative Agent or a Lender, as the case
may be, shall not be entitled to compensation for any such amount relating to
any period ending


- 61 -

--------------------------------------------------------------------------------




more than six months prior to the date that the Administrative Agent or such
Lender, as applicable, first notifies the Borrower in writing thereof or for any
amounts resulting from a change by any Lender of its Lending Office (other than
changes required by Applicable Law). The Administrative Agent, each Issuing Bank
and each Lender, as the case may be, agrees to furnish to the Borrower (and in
the case of an Issuing Bank or a Lender to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section. Determinations by the Administrative Agent, such Issuing
Bank or such Lender, as the case may be, of the effect of any Regulatory Change
shall be conclusive and binding for all purposes, absent manifest error. The
Borrower shall pay the Administrative Agent, any such Issuing Bank and or any
such Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.


Section 4.2 Suspension of LIBOR Loans.
(a)    Anything herein to the contrary notwithstanding and unless and until a
Replacement Rate is implemented in accordance with Section 4.2.(b) below, if, on
or prior to the determination of LIBOR for any Interest Period:


(i)    the Administrative Agent shall determine (which determination shall be
conclusive absent manifest error) that reasonable and adequate means do not
exist for the ascertaining LIBOR for such Interest Period;


(ii)    the Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error) that quotations of interest rates for
the relevant deposits referred to in the definition of LIBOR are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein; or


(iii)    the Administrative Agent reasonably determines (which determination
shall be conclusive absent manifest error) that the relevant rates of interest
referred to in the definition of LIBOR upon the basis of which the rate of
interest for LIBOR Loans for such Interest Period is to be determined are not
likely to adequately cover the cost to any Lender of making or maintaining LIBOR
Loans for such Interest Period,


then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, all of the
Lenders, in the case of the immediately preceding clauses (i) and (ii), and any
Lender affected thereby, in the case of the immediately preceding clause (iii),
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans, unless and until such
Lender gives notice as provided in Section 4.5. that such condition no longer
exists, and, so long as such condition remains in effect, such Lender’s LIBOR
Loans shall be treated in accordance with Section 4.5.


(b)    Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 4.2.(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 4.2.(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent


- 62 -

--------------------------------------------------------------------------------




practicable (in consultation with the Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 4.2.(a)(i), (a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to
the Replacement Rate or (B) the Administrative Agent (or the Requisite Lenders
through the Administrative Agent) notifies the Borrower that the Replacement
Rate does not adequately and fairly reflect the cost to the Lenders of funding
the Loans bearing interest at the Replacement Rate, and in which case, the
provisions of the last paragraph of Section 4.2(a) shall apply to any Loans
accruing interest at the Replacement Rate in the same manner as would apply to
LIBOR Loans affected by the same circumstances. In connection with the
establishment and application of the Replacement Rate, this Agreement and the
other Loan Documents shall be amended solely with the consent of the
Administrative Agent and the Borrower, as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 4.2.(b). Notwithstanding anything to the contrary in this Agreement or
the other Loan Documents (including, without limitation, Section 12.6.), such
amendment shall become effective without any further action or consent of any
party other than the Administrative Agent and the Borrower so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the delivery of such amendment to the Lenders, written notices from such Lenders
that in the aggregate constitute Requisite Lenders, with each such notice
stating that such Lender objects to such amendment (which such notice shall note
with specificity the particular provisions of the amendment to which such Lender
objects). To the extent the Replacement Rate is approved by the Administrative
Agent in connection with this clause (b), the Replacement Rate shall be applied
in a manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).


Section 4.3 Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that due to a
Regulatory Change it is unlawful for such Lender to honor its obligation to make
or maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy of such notice to the Administrative Agent) and
such Lender’s obligation to make or Continue, or to Convert Loans of any other
Type into, LIBOR Loans shall be suspended until such time as such Lender may
again make and maintain LIBOR Loans (in which case the provisions of
Section 4.5. shall be applicable).


Section 4.4 Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:


(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or


(b)    any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 5.2. to be satisfied) to borrow a


- 63 -

--------------------------------------------------------------------------------




LIBOR Loan from such Lender on the date for such borrowing, or to Convert a Base
Rate Loan into a LIBOR Loan or Continue a LIBOR Loan on the requested date of
such Conversion or Continuation.


Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Any such statement shall be conclusive absent manifest
error.


Section 4.5 Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans, shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3., then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 4.1., Section 4.2.
or Section 4.3. that gave rise to such Conversion no longer exist:


(a)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and


(b)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.


If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c) or 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Revolving Commitment
Percentages or Term Loan Percentages, as applicable.


Section 4.6 Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections, or
(c) a Lender does


- 64 -

--------------------------------------------------------------------------------




not vote in favor of any amendment, modification or waiver to this Agreement or
any other Loan Document which, pursuant to Section 12.6.(b), requires the vote
of such Lender, and the Requisite Lenders shall have voted in favor of such
amendment, modification or waiver then, so long as there does not then exist any
Default or Event of Default, the Borrower may demand that such Lender (the
“Affected Lender”), and upon such demand the Affected Lender shall promptly,
assign its Revolving Commitment and Term Loan, as applicable, to an Eligible
Assignee subject to and in accordance with the provisions of Section 12.5.(b)
for a purchase price equal to (x) the aggregate principal balance of all Loans
then owing to the Affected Lender, plus (y) in the case of an Affected Lender
that is a Revolving Lender, the aggregate amount of payments previously made by
the Affected Lender under Section 2.3.(j) that have not been repaid, plus
(z) any accrued but unpaid interest thereon and accrued but unpaid fees owing to
the Affected Lender, or any other amount as may be mutually agreed upon by such
Affected Lender and Eligible Assignee. Each of the Administrative Agent and the
Affected Lender shall reasonably cooperate in effectuating the replacement of
such Affected Lender under this Section, but at no time shall the Administrative
Agent, such Affected Lender nor any other Lender nor any Titled Agent be
obligated in any way whatsoever to initiate any such replacement or to assist in
finding an Eligible Assignee. The exercise by the Borrower of its rights under
this Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders. The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 4.1. or 4.4.) with respect to any period up to the date of
replacement.


Section 4.7 Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.


Section 4.8 Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
 
ARTICLE V. CONDITIONS PRECEDENT
Section 5.1 Initial Conditions Precedent.
The effectiveness of this Agreement and the obligation of the Lenders to effect
or permit the occurrence of the first Credit Event hereunder, whether as the
making of a Loan or the issuance of a Letter of Credit, are subject to the
satisfaction or waiver of the following conditions precedent:


(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:




- 65 -

--------------------------------------------------------------------------------




(i)    counterparts of this Agreement executed by each of the parties hereto;


(ii)    Revolving Notes and Term Notes executed by the Borrower, payable to each
applicable Lender (other than any Lender that has requested that it not receive
a Note) and complying with the terms of Section 2.11.(a) and the Swingline Note
executed by the Borrower;


(iii)    the Guaranty executed by each of the Guarantors, if any, initially to
be a party thereto;


(iv)    an opinion of Sullivan & Worcester LLP, and an opinion of Saul Ewing
Arnstein & Lehr LLP, special Maryland counsel, in each case, counsel to the
Borrower and the other Loan Parties, addressed to the Administrative Agent and
the Lenders and covering such matters as the Administrative Agent may reasonably
request;


(v)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;


(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;


(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Swingline Borrowing, requests for
Letters of Credit, Notices of Conversion and Notices of Continuation;


(viii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;


(ix)    a Compliance Certificate calculated as of the Effective Date on a pro
forma basis for the Borrower’s fiscal quarter ending December 31, 2017;


(x)    a Disbursement Instruction Agreement effective as of the Agreement Date;


(xi)    evidence that the Fees, if any, then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;




- 66 -

--------------------------------------------------------------------------------




(xii)    a copy of all Operating Agreements, all Ancillary Agreements, the
Business Management Agreement, the Property Management Agreement, in each case
certified as true, correct and complete by the chief operating officer or chief
financial officer of the Borrower; and


(xiii)    such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;


(b)    there shall not have occurred or become known to the Administrative Agent
or any of the Lenders any event, condition, situation or status since the date
of the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;


(c)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (i) result in a Material Adverse Effect or (ii)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;


(d)    the Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(i) any Applicable Law or (ii) any agreement, document or instrument to which
any Loan Party is a party or by which any of them or their respective properties
is bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which could not reasonably be likely to (A) have a
Material Adverse Effect, or (B) restrain or enjoin or impose materially
burdensome conditions on, or otherwise materially and adversely affect the
ability of the Borrower or any other Loan Party to fulfill its obligations under
the Loan Documents to which it is a party;


(e)    the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act; and


(f)    there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.


Section 5.2 Conditions Precedent to All Loans and Letters of Credit.
In addition to the satisfaction or waiver of the conditions precedent contained
in Section 5.1., the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Banks to issue, to extend the expiration date of, or to increase the
Stated Amount of, Letters of Credit are each subject to the further conditions
precedent that: (a) no Default or Event of Default shall exist as of the date of
the making of such Loan or date of issuance, extension or increase of such
Letter of Credit or would exist immediately after giving effect thereto, and no
violation of the limits described in Section 2.15. would occur after giving
effect thereto; (b) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects (except in
the case of a representation or warranty qualified by materiality, in which case
such representation or warranty shall be true and correct in all respects) on
and as of the date of the making of such Loan or date of issuance, extension or
increase of such Letter of Credit with the same force and effect as if made on
and


- 67 -

--------------------------------------------------------------------------------




as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder and (c) in the case of the
borrowing of Revolving Loans, the Administrative Agent shall have received a
timely Notice of Borrowing, in the case of a Swingline Loan, the applicable
Swingline Lender shall have received a timely Notice of Swingline Borrowing or
in the case of the issuance of a Letter of Credit, the applicable Issuing Bank
and the Administrative Agent shall have received a timely request for the
issuance of such Letter of Credit. Each Credit Event shall constitute a
certification by the Borrower to the effect set forth in the preceding sentence
(both as of the date of the giving of notice relating to such Credit Event and,
unless the Borrower otherwise notifies the Administrative Agent prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, the Borrower shall be deemed to have represented to the
Administrative Agent and the Lenders at the time any Loan is made or any Letter
of Credit is issued, extended or increased, that all conditions to the making of
such Loan or issuing, extending or increasing of such Letter of Credit contained
in this Article V. have been satisfied. Unless set forth in writing to the
contrary, the making of its initial Loan by a Lender shall constitute a
certification by such Lender to the Administrative Agent for the benefit of the
Administrative Agent and the Lenders that the conditions precedent for initial
Loans set forth in Sections 5.1. and 5.2. that have not previously been waived
by the Lenders in accordance with the terms of this Agreement have been
satisfied.


ARTICLE VI. REPRESENTATIONS AND WARRANTIES
Section 6.1 Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of an Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, each Issuing Bank and each Lender as follows:


(a)    Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.


(b)    Ownership Structure. Part I of Item 6.1.(b) of the Borrower Letter is, as
of the Agreement Date, a complete and correct list of all Subsidiaries of the
Borrower setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interest in
such Subsidiary, (iii) the nature of the Equity Interests held by each such
Person, (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests and (v) whether such Subsidiary is an Excluded Subsidiary
and/or a Foreign Subsidiary. As of the Agreement Date, except as disclosed in
such Schedule, (A) each of the Borrower and its Subsidiaries owns, free and
clear of all Liens, and has the unencumbered right to vote, all outstanding
Equity Interests in each Person shown to be held by it on such Schedule, (B) all
of the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any


- 68 -

--------------------------------------------------------------------------------




additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person. As of the Agreement Date,
Part II of Item 6.1.(b) of the Borrower Letter correctly sets forth all
Unconsolidated Affiliates of the Borrower, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Borrower.


(c)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder. The Borrower and each other
Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents and the
Fee Letter to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby. The Loan
Documents and the Fee Letter to which the Borrower or any other Loan Party is a
party have been duly executed and delivered by the duly authorized officers of
such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein and as may be limited by equitable
principles generally.


(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
is a party and of the Fee Letter in accordance with their respective terms and
the borrowings and other extensions of credit hereunder do not and will not, by
the passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to the Borrower or any other Loan Party; (ii) conflict with, result in
a breach of or constitute a default under the organizational documents of any
Loan Party, or any indenture, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders and the Issuing Banks.


(e)    Compliance with Law; Governmental Approvals. Each of the Borrower, the
other Loan Parties and the other Subsidiaries is in compliance with each
Governmental Approval and all other Applicable Laws relating to it except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.


(f)    Title to Properties; Liens. Part I of Item 6.1.(f) of the Borrower Letter
is, as of the Agreement Date, a complete and correct listing of all real estate
assets of the Borrower, each other Loan Party and each other Subsidiary. Each of
the Borrower, each other Loan Party and each other Subsidiary has good,
marketable and legal title to, or a valid leasehold interest in, its respective
assets. As of the Agreement Date, there are no Liens against any assets of the
Borrower, any Subsidiary or any other Loan Party except for Permitted Liens.


(g)    Existing Indebtedness. As of the Agreement Date, the Borrower, the other
Loan Parties and the other Subsidiaries have performed and are in compliance
with all of the terms of their Indebtedness and all instruments and agreements
relating thereto, and no default or event of default, or event or condition
which with the giving of notice, the lapse of time, or both, would constitute a
default or event of default, exists with respect to any such Indebtedness.




- 69 -

--------------------------------------------------------------------------------




(h)    [Intentionally Omitted.]


(i)    Litigation. Except as set forth on Schedule 6.1.(i), there are no
actions, suits or proceedings pending (nor, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened, nor is there any basis
therefor) against or in any other way relating adversely to or affecting the
Borrower, any other Loan Party, any other Subsidiary or any of their respective
property in any court or before any arbitrator of any kind or before or by any
other Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document or the Fee Letter. There are no strikes,
slow downs, work stoppages or walkouts or other labor disputes in progress or
threatened relating to, any Loan Party or any other Subsidiary that could
reasonably be expected to have a Material Adverse Effect.


(j)    Taxes. All federal, state and other material tax returns of the Borrower,
each other Loan Party and each other Subsidiary required by Applicable Law to be
filed (after taking into account any extensions of time within to file such tax
returns) have been duly filed, and all federal, state and other taxes,
assessments and other governmental charges or levies upon, each Loan Party, each
other Subsidiary and their respective properties, income, profits and assets
which are due and payable have been paid, except any such nonpayment or
non-filing which is at the time permitted under Section 7.6. As of the Agreement
Date, none of the United States income tax returns of the Borrower, any other
Loan Party or any other Subsidiary is under audit. All charges, accruals and
reserves on the books of the Borrower, the other Loan Parties and the other
Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP.


(k)    Financial Statements. The Borrower has furnished to each Lender copies
of the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal year ended December 31, 2017, and the related
audited consolidated statements of operations, shareholders’ equity and cash
flow for the fiscal year ended on such date, with the opinion thereon of Ernst &
Young LLP. Such financial statements (including in each case related schedules
and notes) are complete and correct in all material respects and present fairly,
in accordance with GAAP consistently applied throughout the periods involved,
the consolidated financial position of the Borrower and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year‑end audit adjustments). Neither the Borrower nor any
of its Subsidiaries has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments that would be required to be set forth in its financial statements
or notes thereto, except as referred to or reflected or provided for in said
financial statements.


(l)    No Material Adverse Change. Since December 31, 2017, there has been no
material adverse change in the consolidated financial condition, results of
operations or business of the Borrower and its consolidated Subsidiaries taken
as a whole. Each of the Borrower, the other Loan Parties, and the Borrower and
its Subsidiaries taken as a whole, is Solvent.


(m)    REIT Status. The Borrower qualifies as, and has elected to be treated as,
a REIT and is in compliance with all requirements and conditions imposed under
the Internal Revenue Code to allow the Borrower to maintain its status as a
REIT.


(n)    ERISA.


(i)    Each Benefit Arrangement is in compliance with the applicable provisions
of ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination


- 70 -

--------------------------------------------------------------------------------




from the Internal Revenue Service applicable to such Qualified Plan’s current
remedial amendment cycle (as defined in Revenue Procedure 2007-44 or “2007-44”
for short), (B) has timely filed for a favorable determination letter from the
Internal Revenue Service during its staggered remedial amendment cycle (as
defined in 2007-44) and such application is currently being processed by the
Internal Revenue Service, (C) had filed for a determination letter prior to its
“GUST remedial amendment period” (as defined in 2007-44) and received such
determination letter and the staggered remedial amendment cycle first following
the GUST remedial amendment period for such Qualified Plan has not yet expired,
or (D) is maintained under a prototype plan and may rely upon a favorable
opinion letter issued by the Internal Revenue Service with respect to such
prototype plan. To the best knowledge of the Borrower, nothing has occurred
which would cause the loss of its reliance on each Qualified Plan’s favorable
determination letter or opinion letter.


(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.


(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.


(o)    Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


(p)    Environmental Laws. In the ordinary course of business and from time to
time each of the Borrower, each other Loan Party and each other Subsidiary
conducts reviews of the effect of Environmental Laws on its respective business,
operations and properties, including without limitation, its respective
Properties. Each of the Borrower, each other Loan Party and each other
Subsidiary: (i) is in compliance with all Environmental Laws applicable to its
business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could reasonably be expected to have a Material Adverse
Effect. Except for any of the following matters that could not reasonably be
expected to have a Material Adverse Effect, no Loan Party has any knowledge of,
or has received notice of, any past, present, or pending releases,


- 71 -

--------------------------------------------------------------------------------




events, conditions, circumstances, activities, practices, incidents, facts,
occurrences, actions, or plans that, with respect to any Loan Party or any other
Subsidiary, their respective businesses, operations or with respect to the
Properties, may: (x) cause or contribute to an actual or alleged violation of or
noncompliance with Environmental Laws, (y) cause or contribute to any other
potential common‑law or legal claim or other liability, or (z) cause any of the
Properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (x) through (z) is based on or
related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against the Borrower, any other Loan Party or any other Subsidiary
relating in any way to Environmental Laws which reasonably could be expected to
have a Material Adverse Effect. As of the Agreement Date, none of the Properties
is listed on or proposed for listing on the National Priority List promulgated
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 and its implementing regulations, or any state or local priority
list promulgated pursuant to any analogous state or local law. No Hazardous
Materials have been transported, released, discharged or disposed on any of the
Properties other than (x) in compliance with all applicable Environmental Laws
or (y) as could not reasonably be expected to have a Material Adverse Effect.


(q)    Investment Company. None of the Borrower, any other Loan Party or any
other Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.


(r)    Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.


(s)    Affiliate Transactions. Except as permitted by Section 9.8., none of the
Borrower, any other Loan Party or any other Subsidiary is a party to or bound by
any agreement or arrangement with any Affiliate entered into after the Agreement
Date.


(t)    Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
patents, licenses, franchises, trademarks, trademark rights, service marks,
service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) necessary to the conduct of
its businesses, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright, or other proprietary right of any other Person except for
such Intellectual Property, the absence of which, and for conflicts which, could
not reasonably be expected to have a Material Adverse Effect. Each of the Loan
Parties and each other Subsidiary has taken all such steps as it deems
reasonably necessary to protect its respective rights under and with respect to
such Intellectual Property. No material claim has been asserted by any Person
with respect to the use of any such Intellectual Property by the Borrower, any
other Loan Party or any other Subsidiary, or challenging or questioning the
validity or effectiveness of any such Intellectual Property. The use of such
Intellectual Property by the Borrower, the other Loan Parties and the other
Subsidiaries does not infringe on the rights of any Person, subject to such


- 72 -

--------------------------------------------------------------------------------




claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.


(u)    Business. As of the Agreement Date, the Borrower and its Subsidiaries are
engaged substantially in the business of the acquisition, financing, ownership,
development, leasing and tenancy (through TRSs) of lodging and travel related
properties and other businesses activities incidental thereto.


(v)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.


(w)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections and other
forward looking statements, and information of a general economic or industry
specific nature) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, the Borrower, any other Loan Party or any
other Subsidiary were, at the time the same were so furnished, taken as a whole,
complete and correct in all material respects, to the extent necessary to give
the recipient a true and accurate knowledge of the subject matter, or, in the
case of financial statements, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year end audit adjustments and absence of full footnote disclosure). All
financial projections and other forward looking statements prepared by or on
behalf of the Borrower, any other Loan Party or any other Subsidiary that have
been or may hereafter be made available to the Administrative Agent or any
Lender were or will be prepared in good faith based on reasonable assumptions.
No fact is known to any Loan Party which has had, or may in the future have (so
far as any Loan Party can reasonably foresee), a Material Adverse Effect which
has not been set forth in the financial statements referred to in
Section 6.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Administrative Agent and the Lenders. No
document furnished or written statement made to the Administrative Agent or any
Lender in connection with the negotiation, preparation or execution of, or
pursuant to, this Agreement or any of the other Loan Documents contains or will
contain any untrue statement of a material fact, or omits or will omit to state
a material fact necessary in order to make the statements contained therein not
misleading.


(x)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.


(y)    Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws. None of the
Borrower, any Subsidiary, any of their respective directors, or officers, or, to
the knowledge of the Borrower, any of the Borrower’s or any Subsidiary’s
employees and agents (i) is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act of the United States, 50
U.S.C. App. §§ 1 et seq., as amended (the “Trading with the Enemy Act”) or
(ii) is in violation of (A) the Trading with the Enemy Act, (B) any of the
foreign assets control regulations of the United States Treasury Department or
any enabling legislation or executive order relating thereto, including without
limitation, Executive Order No. 13224, effective as of September 24, 2001
relating to Blocking Property and Prohibiting Transactions With Persons


- 73 -

--------------------------------------------------------------------------------




Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)
or (C) the Patriot Act (collectively, the “Anti-Terrorism Laws”). The Borrower
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents (in their capacities as such) with
Anti-Corruption Laws, Anti-Terrorism Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents are in compliance with Anti‑Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions in all material respects. None of the Borrower or any
Subsidiary is, or derives any of its assets or operating income from investments
in or transactions with, a Sanctioned Person and none of the respective
directors, officers, or to the knowledge of the Borrower, employees or agents of
the Borrower or any of its Subsidiaries is a Sanctioned Person.


(z)    Unencumbered Assets. As of the Agreement Date, Item 6.1.(z) of the
Borrower Letter is a correct and complete list of all Unencumbered Assets. Each
of the Properties included by the Borrower in calculations of Unencumbered Asset
Value satisfies all of the requirements contained in the definition of
“Unencumbered Asset”.


(aa)    Insurance. The Borrower or a Subsidiary maintains, or the related
Operating Agreement requires the Operator thereunder to maintain, with respect
to the Properties commercially reasonable insurance with financially sound and
reputable insurance companies.


Section 6.2 Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Revolving Termination
Date is effectuated pursuant to Section 2.13., the date on which any increase of
the Revolving Commitments is effectuated pursuant to Section 2.16., and at and
as of the date of the occurrence of each Credit Event, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances expressly and specifically permitted
hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.


ARTICLE VII. AFFIRMATIVE COVENANTS
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:


Section 7.1 Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 9.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises,


- 74 -

--------------------------------------------------------------------------------




licenses and privileges in the jurisdiction of its incorporation or formation
and qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization and where the failure to
be so authorized and qualified could reasonably be expected to have a Material
Adverse Effect.


Section 7.2 Compliance with Applicable Law and Material Contracts.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Law, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect and (b) all terms and conditions of
all Material Contracts to which it is a party. The Borrower shall maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws, Anti-Terrorism Laws and applicable
Sanctions.


Section 7.3 Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve, or cause to be protected and preserved, all of its
respective material properties, including, but not limited to, all Intellectual
Property necessary to the conduct of its respective business, and maintain, or
cause to be maintained, in good repair, working order and condition all tangible
properties, ordinary wear and tear excepted, and (b) from time to time make or
cause to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.


Section 7.4 Conduct of Business.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(u).


Section 7.5 Insurance.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain, or cause to be maintained, insurance (on a replacement cost basis)
with financially sound and reputable insurance companies against such risks and
in such amounts as is customarily maintained by Persons engaged in similar
businesses or as may be required by Applicable Law. The Borrower shall from time
to time deliver to the Administrative Agent upon request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.


Section 7.6 Payment of Taxes and Claims.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge, or cause to be paid and discharged, when due
(a) all federal and state income, and all other material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings


- 75 -

--------------------------------------------------------------------------------




which operate to suspend the collection thereof and for which adequate reserves
have been established on the books of such Person in accordance with GAAP.


Section 7.7 Books and Records; Inspections.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities in accordance with GAAP and Applicable Law. The
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, permit representatives of the Administrative Agent or any Lender to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the presence of an officer of the Borrower if
an Event of Default does not then exist), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior notice. The Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default exists.
If requested by the Administrative Agent, the Borrower shall execute an
authorization letter addressed to its accountants authorizing the Administrative
Agent or any Lender to discuss the financial affairs of the Borrower, any other
Loan Party or any other Subsidiary with the Borrower’s accountants.


Section 7.8 Use of Proceeds.
The Borrower will use the proceeds of the Loans only for the repayment of
Indebtedness, the direct or indirect acquisition of properties, working capital
and for other general business purposes.


Section 7.9 Environmental Matters.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply, or cause to be complied, with all Environmental Laws the
failure with which to comply could reasonably be expected to have a Material
Adverse Effect. The Borrower shall comply, and shall cause each other Loan Party
and each other Subsidiary to comply, and the Borrower shall use, and shall cause
each other Loan Party and each other Subsidiary to use, commercially reasonable
efforts to cause all other Persons occupying, using or present on the Properties
to comply, with all Environmental Laws the failure with which to comply could
reasonably be expected to have a Material Adverse Effect. The Borrower shall,
and shall cause each other Loan Party and each other Subsidiary to, promptly
take all actions and pay or arrange to pay all costs necessary for it and for
the Properties to comply with all Environmental Laws and all Governmental
Approvals the failure with which to comply could reasonably be expected to have
a Material Adverse Effect, including actions to remove and dispose of all
Hazardous Materials and to clean up the Properties as required under
Environmental Laws. The Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, promptly take, or cause to be taken, all actions
necessary to prevent the imposition of any Liens on any of their respective
properties arising out of or related to any Environmental Laws. Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.


Section 7.10 Further Assurances.
At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in


- 76 -

--------------------------------------------------------------------------------




the reasonable opinion of the Administrative Agent to carry out more effectively
the provisions and purposes of this Agreement and the other Loan Documents.


Section 7.11 REIT Status.
The Borrower shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.


Section 7.12 Exchange Listing.
The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the NYSE MKT LLC
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
Global Market System.


Section 7.13 Guarantors.
(a)    Within 10 days after the date on which any of the following conditions
first applies to any Subsidiary that is not already a Guarantor, the Borrower
shall deliver to the Administrative Agent each of the following in form and
substance satisfactory to the Administrative Agent: (i) an Accession Agreement
executed by such Subsidiary (or if the Guaranty is not then in existence, a
Guaranty executed by such Subsidiary) and (ii) the items that would have been
delivered under subsections (iv) through (viii) and (xv) of Section 5.1.(a) if
such Subsidiary had been required to be a Guarantor on the Agreement Date:


(x)    such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Borrower or any other Subsidiary; provided, that a
Subsidiary shall not be required to become a Guarantor under this clause (x) if
such Subsidiary is an Excluded Subsidiary that has Guaranteed, or otherwise
become obligated in respect of, any Indebtedness of another Excluded Subsidiary;
or


(y)    (A) such Subsidiary owns an Unencumbered Asset or other asset the value
of which is included in the determination of Unencumbered Asset Value and (B)
such Subsidiary, or any other Subsidiary directly or indirectly owning any
Equity Interest in such Subsidiary, has incurred, acquired or suffered to exist,
any Indebtedness that is not Nonrecourse Indebtedness.


(b)    The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
release, a Guarantor from the Guaranty so long as: (i) either (A) simultaneously
with its release from the Guaranty such Subsidiary will cease to be a Subsidiary
or (B) such Guarantor is not otherwise required to be a party to the Guaranty
under the immediately preceding subsection (a); (ii) no Default or Event of
Default shall then be in existence or would occur as a result of such release,
including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 9.1.; (iii) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such release with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects))
and except for changes in factual circumstances expressly permitted under the
Loan Documents; and (iv) the Administrative Agent shall have received such
written request at


- 77 -

--------------------------------------------------------------------------------




least 10 Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release. Delivery by the
Borrower to the Administrative Agent of any such request shall constitute a
representation by the Borrower that the matters set forth in the preceding
sentence (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.


ARTICLE VIII. INFORMATION
For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:


Section 8.1 Quarterly Financial Statements.
As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 45 days after
the end of each of the first, second and third fiscal quarters of the Borrower),
commencing with the fiscal quarter ending March 31, 2018, the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such period, setting forth in each case in comparative form the figures as of
the end of and for the corresponding periods of the previous fiscal year, all of
which shall be certified by the chief financial officer or chief accounting
officer of the Borrower, in his or her opinion, to present fairly, in accordance
with GAAP as then in effect, the consolidated financial position of the Borrower
and its Subsidiaries as at the date thereof and the results of operations for
such period (subject to normal year‑end audit adjustments). Together with such
financial statements, the Borrower shall deliver reports, in form and detail
satisfactory to the Administrative Agent, setting forth (a)  to the extent such
information is obtained from Operators, all capital expenditures made during the
fiscal quarter then ended; (b) a listing of all Properties acquired during such
fiscal quarter, including the minimum rent or expected minimum return of each
such Property, acquisition costs and related mortgage debt, (c) to the extent
such information is obtained from Operators, the Hotel Net Cash Flow for each
Hotel Pool and each Hotel that is not in a Hotel Pool, and (d) such other
information as the Administrative Agent may reasonably request.


Section 8.2 Year-End Statements.
As soon as available and in any event within 5 days after the same is filed with
the Securities and Exchange Commission (but in no event later than 90 days after
the end of each fiscal year of the Borrower), the audited consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year and
the related audited consolidated statements of income, shareholders’ equity and
cash flows of the Borrower and its Subsidiaries for such fiscal year, setting
forth in comparative form the figures as at the end of and for the previous
fiscal year, all of which shall be certified by (a) the chief financial officer
or chief accounting officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP as then in effect, the consolidated financial
position of the Borrower and its Subsidiaries as at the date thereof and the
results of operations for such period and (b) independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent (it being acknowledged that any of Deloitte, Ernst & Young,
PricewaterhouseCoopers and KPMG shall be acceptable to the Administrative
Agent), whose report shall not be subject to (i) any “going concern” or like
qualification or exception or (ii) any qualification or exception as to the
scope of such audit. Together with such financial statements, the Borrower shall
deliver a report, in form and detail reasonably satisfactory to the
Administrative Agent, setting forth the Hotel Net Cash Flow for each Hotel Pool
and each Hotel that is not in a Hotel Pool for such fiscal year to the extent
such information is obtained from Operators and such other information as the
Administrative Agent may reasonably request.


- 78 -

--------------------------------------------------------------------------------






Section 8.3 Compliance Certificate.
At the time the financial statements are furnished pursuant to the immediately
preceding Sections 8.1. and 8.2., and within 5 Business Days of the
Administrative Agent’s request with respect to any other fiscal period, a
certificate substantially in the form of Exhibit J (a “Compliance Certificate”)
executed on behalf of the Borrower by the chief financial officer or chief
accounting officer of the Borrower (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal year, as the case may be,
the calculations required to establish whether the Borrower was in compliance
with the covenants contained in Section 9.1.; and (b) stating that, to the best
of his or her knowledge, information and belief after due inquiry, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and the steps being taken by
the Borrower with respect to such event, condition or failure. The Borrower
shall also deliver a certificate (an “Unencumbered Asset Certificate”) executed
by the chief financial officer of the Borrower that: (i) sets forth a list of
all Unencumbered Assets and Unencumbered Mortgage Notes; and (ii) certifies that
all Unencumbered Assets and Unencumbered Mortgage Notes so listed fully qualify
as such under the applicable criteria for inclusion as an Unencumbered Asset or
Unencumbered Mortgage Note.


Section 8.4 Other Information.
(a)    Promptly upon receipt thereof, copies of all material reports, if any,
submitted to the Borrower or its Board of Trustees by its independent public
accountants, and in any event, all management reports;


(b)    Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;


(c)    Promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Borrower, any Subsidiary or any other Loan Party;


(d)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Borrower setting forth details as to such occurrence
and the action, if any, which the Borrower or applicable member of the ERISA
Group is required or proposes to take;


(e)    To the extent any Loan Party or any other Subsidiary is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, any Loan Party or any other Subsidiary or
any of their respective properties, assets or businesses which could reasonably
be expected to have a Material Adverse Effect;


(f)    A copy of any amendment to the certificate or articles of incorporation
or formation, bylaws, partnership agreement or other similar organizational
documents of the Borrower or any other Loan Party promptly upon the
Administrative Agent’s request;




- 79 -

--------------------------------------------------------------------------------




(g)    Prompt notice of any change in the senior management of the Borrower, any
other Loan Party or any other Subsidiary, and any change in the business,
assets, liabilities, financial condition, results of operations or business
prospects of any Loan Party or any other Subsidiary which has had, or could
reasonably be expected to have, a Material Adverse Effect;


(h)    Prompt notice of the occurrence of any of the following promptly upon a
Responsible Officer obtaining knowledge thereof: (i) Default or Event of Default
or (ii) any event which constitutes or which with the passage of time, the
giving of notice, or otherwise, would constitute a default or event of default
by the Borrower, any Subsidiary or any other Loan Party under any Material
Contract to which any such Person is a party or by which any such Person or any
of its respective properties may be bound;


(i)    Prompt notice of any order, judgment or decree in excess of $5,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;


(j)    Prompt notice if the Borrower, any Subsidiary or any other Loan Party
shall receive any notification from any Governmental Authority alleging a
violation of any Applicable Law or any inquiry which could reasonably be
expected to have a Material Adverse Effect;


(k)    Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;


(l)    Promptly, upon the Borrower becoming aware of any change in the
Borrower’s Credit Rating, a certificate stating that the Borrower’s Credit
Rating has changed and the new Credit Rating that is in effect;


(m)    Promptly, upon each request, information identifying the Borrower as a
Lender may request in order to comply with applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act;


(n)    Promptly, and in any event within 3 Business Days after the Borrower
obtains knowledge thereof, written notice of the occurrence of any of the
following: (i) the Borrower, any Loan Party or any other Subsidiary shall
receive notice that any violation of or noncompliance with any Environmental Law
has or may have been committed or is threatened; (ii) the Borrower, any Loan
Party or any other Subsidiary shall receive notice that any administrative or
judicial complaint, order or petition has been filed or other proceeding has
been initiated, or is about to be filed or initiated against any such Person
alleging any violation of or noncompliance with any Environmental Law or
requiring any such Person to take any action in connection with the release or
threatened release of Hazardous Materials; (iii) the Borrower, any Loan Party or
any other Subsidiary shall receive any notice from a Governmental Authority or
private party alleging that any such Person may be liable or responsible for any
costs associated with a response to, or remediation or cleanup of, a release or
threatened release of Hazardous Materials or any damages caused thereby; or (iv)
the Borrower, any Loan Party or any other Subsidiary shall receive notice of any
other fact, circumstance or condition that could reasonably be expected to form
the basis of an environmental claim, in each case, where the matters covered by
such notice(s) under clauses (i) through (iv), whether individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;


(o)    [Intentionally Omitted];


(p)    If requested by the Administrative Agent and available to the Borrower or
any Subsidiary on a nonconfidential basis, the Borrower shall deliver to the
Administrative Agent the same reports and information with respect to each
material mortgagor under any Mortgage Note and with respect to each


- 80 -

--------------------------------------------------------------------------------




material Operator as is required by Sections 8.1. and 8.2. with respect to the
Borrower, except that: (i) every reference to the Borrower and its Subsidiaries
shall be deemed to refer to such material mortgagor or Operator; and (ii) the
time periods within which the Borrower shall deliver such reports as to material
mortgagors and Operators shall each be 30 days longer than the time periods set
forth in Sections 8.1. and 8.2.;


(q)    [Intentionally Omitted];


(r)    [Intentionally Omitted]; and


(s)    From time to time and promptly upon each request, such data,
certificates, reports, statements, opinions of counsel, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the
Borrower, any of its Subsidiaries, or any other Loan Party as the Administrative
Agent or any Lender may reasonably request.


Section 8.5 Electronic Delivery of Certain Information.
(a)    Documents required to be delivered pursuant to the Loan Documents shall
be delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to
(i) notices to any Lender (or any Issuing Bank) pursuant to Article II. and (ii)
any Lender that has notified the Administrative Agent and the Borrower that it
cannot or does not want to receive electronic communications. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically (other than by e-mail) shall be deemed to have
been delivered (A) with respect to deliveries made pursuant to Sections 8.1.,
8.2., 8.4.(b) and 8.4.(c) by proper filing with the Securities and Exchange
Commission and available on www.sec.gov, on the date of filing thereof and (B)
with respect to all other electronic deliveries (other than deliveries made by
e-mail) twenty-four (24) hours after the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent or
Borrower notifies each Lender of said posting and the Borrower notifies
Administrative Agent of said posting by causing an e-mail notification to be
sent to an email address specified from time to time by the Administrative Agent
and provides a link thereto provided (x) if such notice or other communication
is not sent or posted during the normal business hours of the recipient, said
posting date and time shall be deemed to have commenced as of 10:00 a.m. Eastern
time on the next business day for the recipient and (y) if the deemed time of
delivery occurs on a day that is not a business day for the recipient, the
deemed time of delivery shall be 10:00 a.m. Eastern time on the next business
day for the recipient. Notwithstanding anything contained herein, the Borrower
shall deliver paper copies of any documents to the Administrative Agent or to
any Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery. Each Lender shall be solely responsible for
requesting delivery to it of paper copies and maintaining its paper or
electronic documents.


(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.




- 81 -

--------------------------------------------------------------------------------




Section 8.6 Public/Private Information.
The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.


Section 8.7 USA Patriot Act Notice; Compliance.
The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide promptly upon any such
request to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law. An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.


ARTICLE IX. NEGATIVE COVENANTS
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:


Section 9.1 Financial Covenants.
(a)    Leverage Ratio. The Borrower shall not permit the ratio of (i) Total
Indebtedness to (ii) Total Asset Value to exceed 0.60 to 1.00 at any time;
provided, however, that if such ratio is greater than 0.60 to 1.00 but is not
greater than 0.65 to 1.00, then the Borrower shall be deemed to be in compliance
with this subsection (a) so long as (i) the Borrower completed a Material
Acquisition during the fiscal quarter, or the fiscal quarter immediately
preceding the fiscal quarter, in which such ratio first exceeded 0.60 to 1.00,
(ii) such ratio does not exceed 0.60 to 1.00 for a period of more than three
consecutive fiscal quarters immediately following the fiscal quarter in which
such Material Acquisition was completed, (iii) the Borrower has not maintained
compliance with this subsection (a) in reliance on this proviso more than two
times during the term of this Agreement and (iv) such ratio is not greater than
0.65 to 1.00 at any time.


(b)    Minimum Fixed Charge Coverage Ratio. The Borrower shall not permit the
ratio of (i) Adjusted EBITDA for the fiscal quarter of the Borrower most
recently ending to (ii) Fixed Charges for such period, to be less than 1.50 to
1.00 at any time.


(c)    Secured Indebtedness. The Borrower shall not permit the ratio of
(i) Secured Indebtedness of the Borrower and its Subsidiaries to (ii) Total
Asset Value to be greater than 0.40 to 1.00 at any time.


(d)    Unencumbered Leverage Ratio. The Borrower shall not permit the ratio of
(i) Unencumbered Asset Value to (ii) Unsecured Indebtedness, to be less than
1.670 to 1.00 at any time; provided, however, that if such ratio is less than
1.670 to 1.00 but is not less than 1.540 to 1.00, then the Borrower shall be
deemed to be in compliance with this subsection (d) so long as (i) the Borrower
completed


- 82 -

--------------------------------------------------------------------------------




a Material Acquisition during the fiscal quarter, or the fiscal quarter
immediately preceding the fiscal quarter, in which such ratio was first less
than 1.670 to 1.00, (ii) such ratio is not less than 1.670 to 1.00 for a period
of more than three consecutive fiscal quarters immediately following the fiscal
quarter in which such Material Acquisition was completed, (iii) the Borrower has
not maintained compliance with this subsection (d) in reliance on this proviso
more than two times during the term of this Agreement and (iv) such ratio is not
less than 1.540 to 1.00 at any time.


(e)    Unencumbered Interest Coverage Ratio. The Borrower shall not permit the
ratio of (i) Unencumbered EBITDA to (ii) Unsecured Debt Service for the
Borrower’s fiscal quarter most recently ending, to be less than 1.75 to 1.00 at
any time.


(f)    Dividends and Other Restricted Payments. Subject to the following
sentence, if an Event of Default exists, the Borrower shall not, and shall not
permit any of its Subsidiaries to, declare or make any Restricted Payments
except that the Borrower may declare and make cash distributions to its
shareholders in an aggregate amount not to exceed the minimum amount necessary
for the Borrower to remain in compliance with Section 7.11. and to avoid the
imposition of income or excise taxes imposed under Sections 857(b)(1), 857(b)(3)
and 4981 of the Internal Revenue Code, and Subsidiaries may pay Restricted
Payments to the Borrower or any other Subsidiary. If an Event of Default
specified in Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f) shall exist,
or if as a result of the occurrence of any other Event of Default any of the
Obligations have been accelerated pursuant to Section 10.2.(a), the Borrower
shall not, and shall not permit any Subsidiary to, make any Restricted Payments
to any Person except that Subsidiaries may pay Restricted Payments to the
Borrower or any other Subsidiary.


Section 9.2 Negative Pledge.
(a)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, create, assume, or incur any Lien (other than Permitted
Liens) upon any of its properties, assets, income or profits of any character
whether now owned or hereafter acquired if immediately prior to the creation,
assumption or incurring of such Lien, or immediately thereafter, a Default or
Event of Default is or would be in existence, including without limitation, a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 9.1.


(b)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary (other than an Excluded Subsidiary) to, enter into, assume or
otherwise be bound by any Negative Pledge except for a Negative Pledge contained
in (i) an agreement (x) evidencing Indebtedness which (A) the Borrower, such
Loan Party or such Subsidiary may create, incur, assume, or permit or suffer to
exist without violation of this Agreement and (B) is secured by a Lien permitted
to exist under the Loan Documents, and (y) which prohibits the creation of any
other Lien on only the property securing such Indebtedness as of the date such
agreement was entered into; (ii) the organizational documents or other
agreements binding on any Subsidiary that is not a Wholly Owned Subsidiary (but
only to the extent such Negative Pledge covers any Equity Interest in such
Subsidiary or the property or assets of such Subsidiary); (iii) an agreement
relating to the sale of a Subsidiary or assets pending such sale, provided that
in any such case the Negative Pledge applies only to the Subsidiary or the
assets that are the subject of such sale or (iv) a Negative Pledge contained in
any agreement that evidences unsecured Indebtedness which contains restrictions
on encumbering assets that are substantially similar to those restrictions
contained in the Loan Documents.


Section 9.3 Restrictions on Intercompany Transfers.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any


- 83 -

--------------------------------------------------------------------------------




consensual encumbrance or restriction of any kind on the ability of any
Subsidiary (other than an Excluded Subsidiary) to: (a) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any Subsidiary; (b) pay any Indebtedness owed
to the Borrower or any Subsidiary; (c) make loans or advances to the Borrower or
any Subsidiary; or (d) transfer any of its property or assets to the Borrower or
any Subsidiary; other than (i) with respect to clauses (a) through (d) those
encumbrances or restrictions contained in (A) any Loan Document, (B) any other
agreement evidencing Unsecured Indebtedness that the Borrower, any other Loan
Party any other Subsidiary may create, incur, assume or permit or suffer to
exist under this Agreement and containing encumbrances and restrictions imposed
in connection with such Unsecured Indebtedness that are either substantially
similar to, or less restrictive than, the encumbrances and restrictions set
forth in Section 9.1.(f) and Section 9.4. of this Agreement and Section 13 of
the Guaranty and (C) the organizational documents or other agreements binding on
or applicable to any Subsidiary that is not a Wholly Owned Subsidiary (but only
to the extent such encumbrance or restriction covers any Equity Interest in such
Subsidiary or the property or assets of such Subsidiary), and (ii) with respect
to clause (d), (A) customary provisions restricting assignment of any agreement
entered into by the Borrower, any other Loan Party or any Subsidiary in the
ordinary course of business or (B) transfer restrictions in any agreement
relating to the sale of a Subsidiary or assets pending such sale or relating to
Indebtedness secured by a Lien on assets that the Borrower or a Subsidiary may
create, incur, assume or permit or suffer to exist under Section 9.2.(a);
provided that in the case of this clause (B), the restrictions apply only to the
Subsidiary or the assets that are the subject of such sale or Lien, as the case
may be. Notwithstanding anything to the contrary in the foregoing, the
restrictions in this Section shall not apply to any provision of any Guaranty
entered into by the Borrower, any Loan Party or any other Subsidiary relating to
the Indebtedness of any Subsidiary permitted to be incurred hereunder, which
provision subordinates any rights of Borrower, other Loan Party or any other
Subsidiary to payment from such Subsidiary to the payment in full of such
Indebtedness.


Section 9.4 Merger, Consolidation, Sales of Assets and Other Arrangements.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (i) enter into any transaction of merger or consolidation;
(ii) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:


(a)    any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Borrower), including, for the avoidance of doubt, the
sale, transfer or other disposition of the capital stock of or other Equity
Interests in any Subsidiary of the Borrower, so long as immediately prior to the
taking of such action, and immediately thereafter and after giving effect
thereto, no Default or Event of Default is or would be in existence;


(b)    the Borrower, its Subsidiaries and the other Loan Parties may lease and
sublease their respective assets, as lessor or sublessor (as the case may be),
in the ordinary course of their business;


(c)    a Person may merge with and into the Borrower so long as (i) the Borrower
is the survivor of such merger, (ii) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence; and (iii) the Borrower shall have given the
Administrative Agent and the Lenders at least 10 Business Days’ prior written
notice of such merger (except that such prior notice shall not be required in
the case of the merger of a Subsidiary with and into the Borrower); and




- 84 -

--------------------------------------------------------------------------------




(d)    the Borrower and each Subsidiary may sell, transfer or dispose of assets
among themselves.


Section 9.5 Plans.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.


Section 9.6 Fiscal Year.
The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.


Section 9.7 Modifications of Organizational Documents and Other Contracts.
(a)    The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) could reasonably be expected to be adverse to the interest of
the Lenders in any material respect or (b) could reasonably be expected to have
a Material Adverse Effect.


(b)    The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, enter into any amendment or modification to any Material Contract
which could reasonably be expected to have a Material Adverse Effect.


Section 9.8 Transactions with Affiliates.
The Borrower shall not enter into, and shall not permit any other Loan Party or
any other Subsidiary to enter into, any transaction (including the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any Affiliate after the Agreement Date, except (a) transactions among the
Borrower and any Wholly Owned Subsidiary or among Wholly Owned Subsidiaries,
(b) (i) transactions in the ordinary course of the Borrower, such other Loan
Party or such Subsidiary and (ii) pursuant to the reasonable requirements of the
business of the Borrower, such other Loan Party or such other Subsidiary and
upon fair and reasonable terms which are no less favorable to the Borrower, such
other Loan Party or such other Subsidiary than would be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate; provided,
however, that the Borrower, a Loan Party or any other Subsidiary may enter into
an Operating Agreement with an Affiliate outside of the ordinary course of
business of the Borrower, such other Loan Party or such other Subsidiary so long
as such Operating Agreement complies with the terms of the immediately preceding
clause (b)(ii) or (c) any transaction approved by a majority of the Board of
Trustees of the Borrower (including a majority of the independent trustees).


Section 9.9 Environmental Matters.
The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in violation of any


- 85 -

--------------------------------------------------------------------------------




Environmental Law or in a manner that could lead to any environmental claim or
pose a risk to human health, safety or the environment, in each case, that could
reasonably be expected to have a Material Adverse Effect. Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.


Section 9.10 Derivatives Contracts.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to enter into or become obligated in respect of, Derivatives
Contracts, other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which are intended to establish an effective hedge in respect of liabilities,
commitments or assets held or reasonably anticipated by the Borrower, such other
Loan Party or such other Subsidiary.


Section 9.12 Use of Proceeds.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, use any part of the proceeds of the Loans to (a) purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any Margin Stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or (b) to extend credit to
others for the purpose of purchasing or carrying any such margin stock. The
Borrower shall not, and shall not permit any other Loan Party or Subsidiary to,
use any proceeds of any Loan directly or, to the knowledge of the Borrower,
indirectly in any manner which would violate Anti‑Corruption Laws,
Anti-Terrorism Laws or applicable Sanctions.


ARTICLE X. DEFAULT
Section 10.1 Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)    Default in Payment. The Borrower (i) shall fail to pay when due under
this Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of any of the Loans or any
Reimbursement Obligation or (ii) shall fail to pay when due any interest on any
of the Loans or any of the other payment Obligations owing by the Borrower under
this Agreement, any other Loan Document or the Fee Letter or any other Loan
Party shall fail to pay when due any payment Obligation owing by such other Loan
Party under any Loan Document to which it is a party, and, in the case of a
failure described in this clause (ii), such failure shall continue for a period
of 5 Business Days.


(b)    Default in Performance.


(i)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Section 8.4.(h) or Article IX.; or


(ii)    Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of 30
days after the earlier of (x) the date upon which a Responsible Officer


- 86 -

--------------------------------------------------------------------------------




of the Borrower or such other Loan Party obtains knowledge of such failure or
(y) the date upon which the Borrower has received written notice of such failure
from the Administrative Agent.


(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent, any Issuing Bank or any Lender, shall at
any time prove to have been incorrect or misleading, in light of the
circumstances in which made or deemed made, in any material respect when
furnished or made or deemed made.


(d)    Indebtedness Cross‑Default.


(i)    The Borrower, any other Loan Party or any other Subsidiary shall fail to
pay when due and payable (after giving effect to any applicable grace or cure
period) the principal of, or interest on, any Indebtedness (other than the Loans
and Reimbursement Obligations) having an aggregate outstanding principal amount
(or, in the case of any Derivatives Contract, having a Derivatives Termination
Value) of, in each case individually or in the aggregate with all other
Indebtedness as to which such a failure exists, of an aggregate outstanding
principal amount greater than or equal to (A) $25,000,000 in the case of
Indebtedness that is not Nonrecourse Indebtedness or (B) $75,000,000 in the case
of Indebtedness that is Nonrecourse Indebtedness (“Material Indebtedness”); or


(ii)    (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof; or


(iii)    Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid or repurchased prior to its stated maturity.


(e)    Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or
any other Subsidiary (other than (x) an Excluded Subsidiary all Indebtedness of
which is Nonrecourse Indebtedness, (y) a Guarantor that, together with all other
Guarantors then subject to a bankruptcy proceeding or other proceeding or
condition described in this subsection or the immediately following subsection,
does not account for more than $25,000,000 of Total Asset Value, or (z) a
Subsidiary (other than an Excluded Subsidiary all the Indebtedness of which is
Nonrecourse Indebtedness) that, together with all other Subsidiaries then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately following subsection, does not account for
more than $50,000,000 of Total Asset Value) shall: (i) commence a voluntary case
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection (f); (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors;


- 87 -

--------------------------------------------------------------------------------




(vii) make a conveyance fraudulent as to creditors under any Applicable Law; or
(viii) take any corporate or partnership action for the purpose of effecting any
of the foregoing.


(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any other Subsidiary
(other than (x) an Excluded Subsidiary all Indebtedness of which is Nonrecourse
Indebtedness, (y) a Guarantor that, together with all other Guarantors then
subject to a bankruptcy proceeding or other proceeding or condition described in
this subsection or the immediately preceding subsection, does not account for
more than $25,000,000 of Total Asset Value, or (z) a Subsidiary (other than an
Excluded Subsidiary all the Indebtedness of which is Nonrecourse Indebtedness)
that, together with all other Subsidiaries then subject to a bankruptcy
proceeding or other proceeding or condition described in this subsection or the
immediately preceding subsection, does not account for more than $50,000,000 of
Total Asset Value) in any court of competent jurisdiction seeking: (i) relief
under the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter
in effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding‑up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of 60 consecutive calendar days, or an order granting the remedy or other relief
requested in such case or proceeding against the Borrower, such Subsidiary or
such other Loan Party(including, but not limited to, an order for relief under
such Bankruptcy Code or such other federal bankruptcy laws) shall be entered.


(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document or the Fee Letter to which it is
a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letter or any Loan Document or
the Fee Letter shall cease to be in full force and effect (except as a result of
the express terms thereof).


(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of 30 days without being
paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order (x) for which insurance has
not been acknowledged in writing by the applicable insurance carrier (or the
amount as to which the insurer has denied liability) or (y) is not otherwise
subject to indemnification or reimbursement on reasonable terms and conditions
by Persons reasonably likely to honor such indemnification or reimbursement
obligations, exceeds, individually or together with all other such judgments or
orders entered against (1) the Borrower or any Guarantor $25,000,000, or (2) any
other Subsidiaries, $50,000,000, or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.


(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, (1) for the Borrower or any
Guarantor, $25,000,000, or (2) for any other Subsidiaries, $50,000,000, and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 30 days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Borrower or any
Subsidiary.




- 88 -

--------------------------------------------------------------------------------




(j)    ERISA.


(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $10,000,000; or


(ii)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $10,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.
(k)    Loan Documents. An Event of Default (as defined therein) shall occur
under any of the other Loan Documents.


(l)    Change of Control.


(i)     Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 25.0% of the total voting power of the then
outstanding voting stock of the Borrower; or


(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12‑month period constituted
the Board of Trustees of the Borrower (together with any new trustees whose
election by such Board or whose nomination for election by the shareholders of
the Borrower was approved by a vote of a majority of the trustees then still in
office who were either trustees at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Trustees of the Borrower then in
office; or


(iii)    RMR shall cease for any reason to act as the sole business manager for
the Borrower.


Section 10.2 Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:


(a)    Acceleration; Termination of Facilities.


(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.




- 89 -

--------------------------------------------------------------------------------




(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Banks to issue
Letters of Credit hereunder.


(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.


(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.


(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.


(e)    Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, with prompt notice to the Administrative Agent,
but without the approval or consent of or other action by the Administrative
Agent or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, in each case,
in accordance with the terms of the applicable Specified Derivatives Contract,
to undertake any of the following: (a) to declare an event of default,
termination event or other similar event under any Specified Derivatives
Contract and to create an “Early Termination Date” (as defined therein) in
respect thereof, (b) to determine net termination amounts in respect of any and
all Specified Derivatives Contracts in accordance with the terms thereof, and to
set off amounts among such contracts, (c) to set off or proceed against deposit
account balances, securities account balances and other property and amounts
held by such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex included in any such Derivatives Support Document to which such Specified
Derivatives Provider may be a party), and (d) to prosecute any legal action
against the Borrower, any Loan Party or other Subsidiary to enforce or collect
net amounts owing to such Specified Derivatives Provider pursuant to any
Specified Derivatives Contract.


Section 10.3 Remedies Upon Default.
Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments,
the Swingline Commitment, and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.




- 90 -

--------------------------------------------------------------------------------




Section 10.4 Marshaling; Payments Set Aside.
None of the Administrative Agent, any Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations. To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, any
Issuing Bank, any Lender or any Specified Derivatives Provider, or the
Administrative Agent, any Issuing Bank, any Lender or any Specified Derivatives
Provider enforce their security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations or
Specified Derivatives Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.


Section 10.5 Allocation of Proceeds.
If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies pursuant to
Section 12.3.) under any of the Loan Documents, in respect of any principal of
or interest on the Obligations or any other amounts payable by the Borrower
hereunder or thereunder, shall be applied in the following order and priority:


(a)    to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, each Issuing Bank in its capacity
as such and each Swingline Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Banks and Swingline Lenders in proportion to
the respective amounts described in this clause (a) payable to them;


(b)    to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause (b)
payable to them;


(c)    to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Swingline Loans;


(d)    to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations, ratably among the
Lenders and the Issuing Banks in proportion to the respective amounts described
in this clause (d) payable to them;


(e)    to payment of that portion of the Obligations constituting unpaid
principal of the Swingline Loans;


(f)    to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and other Letter of Credit
Liabilities, ratably among the Lenders and the Issuing Banks in proportion to
the respective amounts described in this clause (f) payable to them; provided,
however, to the extent that any amounts available for distribution pursuant to
this clause are attributable to the issued but undrawn amount of an outstanding
Letter of Credit, such amounts shall be paid to the Administrative Agent for
deposit into the Letter of Credit Collateral Account; and


- 91 -

--------------------------------------------------------------------------------






(g)    the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.


Section 10.6 Letter of Credit Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the applicable Issuing Bank as provided herein.
Anything in this Agreement to the contrary notwithstanding, funds held in the
Letter of Credit Collateral Account shall be subject to withdrawal only as
provided in this Section.


(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.


(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the applicable Issuing Bank for the payment made
by such Issuing Bank to the beneficiary with respect to such drawing or the
payee with respect to such presentment.


(d)    If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5. Notwithstanding the foregoing, the Administrative Agent shall
not be required to liquidate and release any such amounts if such liquidation or
release would result in the amount available in the Letter of Credit Collateral
Account being less than the Stated Amount of all Extended Letters of Credit that
remain outstanding.


(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within 5 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have


- 92 -

--------------------------------------------------------------------------------




occurred under the fourth sentence of Section 2.3.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Revolving
Lenders have not otherwise received payment for the amount so reimbursed or
funded, the Administrative Agent shall promptly remit to the Revolving Lenders
the amount so reimbursed or funded for such Extended Letter of Credit that
remains in the Letter of Credit Collateral Account, pro rata in accordance with
the respective unpaid reimbursements or funded participations of the Revolving
Lenders in respect of such Extended Letter of Credit, against receipt but
without any recourse, warranty or representation whatsoever. When all of the
Obligations shall have been indefeasibly paid in full and no Letters of Credit
remain outstanding, the Administrative Agent shall deliver to the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
the balances remaining in the Letter of Credit Collateral Account.


(f)    The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.


Section 10.7 Performance by Administrative Agent.
If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.


Section 10.8 Rights Cumulative.
(a)    The rights and remedies of the Administrative Agent, the Issuing Banks,
the Lenders and the Specified Derivatives Providers under this Agreement, each
of the other Loan Documents, the Fee Letter and Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law. In exercising their respective
rights and remedies the Administrative Agent, the Issuing Banks, the Lenders and
the Specified Derivatives Providers may be selective and no failure or delay by
the Administrative Agent, any Issuing Bank, any of the Lenders or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.


(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article X. for the benefit of all the
Lenders and the Issuing Banks; provided that the foregoing shall not prohibit
(i) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (ii) any Issuing Bank or
any Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Bank or a Swingline Lender, as the
case may be) hereunder or under the other Loan Documents, (iii) any Specified
Derivatives Provider from exercising the


- 93 -

--------------------------------------------------------------------------------




rights and remedies that inure to its benefit under any Specified Derivatives
Contract, (iv) any Lender from exercising setoff rights in accordance with
Section 12.3. (subject to the terms of Section 3.3.), or (v) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (x)
the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article X. and (y) in addition to the matters
set forth in clauses (ii), (iv) and (v) of the preceding proviso and subject to
Section 3.3., any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.


ARTICLE XI. THE ADMINISTRATIVE AGENT
Section 11.1 Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the
Borrower is not otherwise required to deliver directly to the Lenders. The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any other Loan Party or any other Affiliate of the Borrower, pursuant
to this Agreement or any other Loan Document not already delivered or otherwise
made available to such Lender pursuant to the terms of this Agreement or any
such other Loan Document. As to any matters not expressly provided for by the
Loan Documents (including, without limitation, enforcement or collection of any
of the Obligations), the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the


- 94 -

--------------------------------------------------------------------------------




Administrative Agent acting or refraining from acting under this Agreement or
any of the other Loan Documents in accordance with the instructions of the
Requisite Lenders, or where applicable, all the Lenders.


Section 11.2 Administrative Agent as Lender.
The Lender acting as Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document as any other Lender and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include such
Lender in each case in its individual capacity. The Lender acting as
Administrative Agent and its Affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with the Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Issuing Banks or the other Lenders. Further, the Administrative Agent and
any Affiliate may accept fees and other consideration from the Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to the Issuing Banks or the other Lenders. The Issuing
Banks and the Lenders acknowledge that, pursuant to such activities, Wells Fargo
or its Affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.


Section 11.3 Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, and (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials provided to the Administrative Agent by the
Borrower in respect of the matter or issue to be resolved. Unless a Lender shall
give written notice to the Administrative Agent that it specifically objects to
the requested determination, consent, approval or disapproval (together with a
reasonable written explanation of the reasons behind such objection) within
fifteen (15) Business Days (or such lesser or greater period as may be
specifically required under the express terms of the Loan Documents) of receipt
of such communication, such Lender shall be deemed to have conclusively provided
such requested determination, consent, approval or disapproval; provided,
however, that this sentence shall not apply to amendments, waivers or consents
that require the written consent of each Lender directly and adversely affected
thereby pursuant to Section 12.6.(b).


Section 11.4 Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party under any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.


- 95 -

--------------------------------------------------------------------------------






Section 11.5 Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts. Neither the Administrative Agent
nor any of its Related Parties: (a) makes any warranty or representation to any
Lender, any Issuing Bank or any other Person, or shall be responsible to any
Lender, any Issuing Bank or any other Person for any statement, warranty or
representation made or deemed made by the Borrower, any other Loan Party or any
other Person in or in connection with this Agreement or any other Loan Document;
(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons, or
to inspect the property, books or records of the Borrower or any other Person;
(c) shall be responsible to any Lender or any Issuing Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto or any collateral covered thereby or the perfection
or priority of any Lien in favor of the Administrative Agent on behalf of the
Lenders, the Issuing Banks and the Specified Derivatives Providers in any such
collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties. The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.


Section 11.6 Indemnification of Administrative Agent.
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, however, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed


- 96 -

--------------------------------------------------------------------------------




to constitute gross negligence or willful misconduct for purposes of this
Section. Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any out‑of‑pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws. Such out‑of‑pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.


Section 11.7 Lender Credit Decision, Etc.
Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Borrower, any other Loan Party or any other Subsidiary or
Affiliate, shall be deemed to constitute any such representation or warranty by
the Administrative Agent to any Issuing Bank or any Lender. Each of the Lenders
and the Issuing Banks acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of the
Borrower, the other Loan Parties, the other Subsidiaries and other Affiliates,
and inquiries of such Persons, its independent due diligence of the business and
affairs of the Borrower, the other Loan Parties, the other Subsidiaries and
other Persons, its review of the Loan Documents, the legal opinions required to
be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders and
the Issuing Banks also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender or counsel to the
Administrative Agent or any of their respective Related Parties, and based on
such review, advice, documents and information as it shall deem appropriate at
the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. The Administrative Agent shall not be required to keep
itself informed as to the performance or observance by the Borrower or any other
Loan Party of the Loan Documents or any other document referred to or provided
for therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other Subsidiary.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or any of the other Loan Documents or
furnished to the Administrative Agent for distribution to the Lenders and/or the
Issuing Banks, the Administrative Agent shall have no duty or responsibility to
provide any Lender or any Issuing Bank with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness


- 97 -

--------------------------------------------------------------------------------




of the Borrower, any other Loan Party or any other Affiliate thereof which may
come into possession of the Administrative Agent or any of its Related Parties.
Each of the Lenders and the Issuing Banks acknowledges that the Administrative
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Administrative Agent and is not
acting as counsel to any Lender or any Issuing Bank.


Section 11.8 Successor Administrative Agent.
The Administrative Agent may (a) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) be removed as Administrative Agent by all of the Lenders
(excluding the Lender then acting as Administrative Agent) and the Borrower upon
30 days’ prior written notice if the Administrative Agent is found by a court of
competent jurisdiction in a final, non-appealable judgment to have committed
gross negligence or willful misconduct in the course of performing its duties
hereunder. Upon any such resignation or removal, the Requisite Lenders shall
have the right to appoint a successor Administrative Agent which appointment
shall, provided no Default or Event of Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and any of its Affiliates as a successor Administrative
Agent). If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the current Administrative Agent’s giving of
notice of resignation or giving of notice of removal of the Administrative
Agent, then the current Administrative Agent may, on behalf of the Lenders and
the Issuing Banks, appoint a successor Administrative Agent, which shall be a
Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no Lender has accepted such appointment, then such
resignation or removal shall nonetheless become effective in accordance with
such notice and (1) the Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made to each Lender and each
Issuing Bank directly, until such time as a successor Administrative Agent has
been appointed as provided for above in this Section; provided, further that
such Lenders and such Issuing Bank so acting directly shall be and be deemed to
be protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender or such Issuing
Bank were itself the Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. Any resignation by, or
removal of, an Administrative Agent shall also constitute the resignation or
removal, as applicable, as an Issuing Bank and as a Swingline Lender by the
Lender then acting as Administrative Agent (the “Resigning Lender”). Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder
(i) the Resigning Lender shall be discharged from all duties and obligations of
an Issuing Bank and a Swingline Lender hereunder and under the other Loan
Documents and (ii) any successor Issuing Bank shall issue letters of credit in
substitution for all Letters of Credit issued by the Resigning Lender as an
Issuing Bank outstanding at the time of such succession (which letters of credit
issued in substitution shall be deemed to be, and the substituted Letters of
Credit shall cease to be, Letters of Credit issued hereunder) or make other
arrangements satisfactory to the Resigning Lender to effectively assume the
obligations of the Resigning Lender with respect to such Letters of Credit.
After any Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Article XI. shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.


- 98 -

--------------------------------------------------------------------------------






Section 11.9 Titled Agents.
Each of the Lead Arrangers, the Syndication Agents and the Documentation Agent
(each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Lender, any Issuing Bank, the Borrower
or any other Loan Party and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.


ARTICLE XII. MISCELLANEOUS
Section 12.1 Notices.
Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:


If to the Borrower:


Hospitality Properties Trust
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458-1634
Attention: Chief Financial Officer
Telecopy Number: (617) 219-8349
Telephone Number: (617) 796-8350


If to the Administrative Agent:


Wells Fargo Bank, National Association
One Wells Fargo Center
301 South College Street
Charlotte, North Carolina 28202
Attn: Anand J. Jobanputra
Telecopier:    (704) 715-1428
Telephone:    (704) 383-4013


If to the Administrative Agent under Article II.:


Wells Fargo Bank, National Association
Minneapolis Loan Center
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn: Marsha Rouch
Telecopier:    (866) 968-5589
Telephone:    (612) 667-1098


- 99 -

--------------------------------------------------------------------------------




        
If to Wells Fargo Bank, National Association as Issuing Bank or Swingline
Lender:


Wells Fargo Bank, National Association
600 South 4th Street, 9th Floor
Minneapolis, MN 55415
Attn: Marsha Rouch
Telecopier:    (866) 968-5589
Telephone:    (612) 667-1098


With a copy to:


Wells Fargo Bank, National Association
2030 Main Street
Suite 800
Irvine, California 92614
Attn: Rhonda Friedly
Telecopier:    (949) 851-9728
Telephone:    (949) 251-4383




- 100 -

--------------------------------------------------------------------------------




If to Bank of America, N.A. as Issuing Bank or Swingline Lender:


Bank of America, N.A.
Global Trade Operations
One Fleet Way, 2nd Floor
Mail Code PA6-580-02-30
Scranton, PA 18507
Telecopier:    1.800.755.8743
Telephone:    1.800.370.7519
E-mail Address: scranton_standby_lc@bankofamerica.com
SWIFT Address: BOFAUS3N


If to PNC Bank, National Association as Issuing Bank:


PNC Bank, National Association
Participated Servicing
6750 Miller Rd
Brecksville, OH 44141-3265
Attn: Myra Ollison


If to Royal Bank of Canada as Issuing Bank:


Royal Bank of Canada
30 Hudson Street,
28th floor
Jersey City, NJ 07302-4699
Attn: Credit Administration
Telecopier:    212.428.3015
Telephone:    212.428.6298


If to any other Lender:


To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent, the Issuing Banks
and the Lenders at the addresses specified; (ii) if telecopied, when
transmitted; (iii) if hand delivered or sent by overnight courier, when
delivered; or (iv) if delivered in accordance with Section 8.5. to the extent
applicable; provided, however, that, in the case of the immediately preceding
clauses (i), (ii) and (iii), non-receipt of any communication as of the result
of any change of address of which the sending party was not notified or as the
result of a refusal to accept delivery shall be deemed receipt of such
communication. Notwithstanding the immediately preceding sentence, all notices
or communications to the Administrative Agent, any Issuing Bank or any Lender
under Article II. shall be effective only when actually received. None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred


- 101 -

--------------------------------------------------------------------------------




to in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.


Section 12.2 Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents, (b) to pay or reimburse the Administrative Agent, the Issuing Banks
and the Lenders for all their reasonable costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents and the Fee Letter, including the reasonable fees and disbursements of
their respective counsel (including the allocated fees and expenses of in-house
counsel) and any payments in indemnification or otherwise payable by the Lenders
to the Administrative Agent pursuant to the Loan Documents, (c) to pay, and
indemnify and hold harmless the Administrative Agent, the Issuing Banks and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the fees and disbursements of counsel to the
Administrative Agent, any Issuing Bank and any Lender incurred in connection
with the representation of the Administrative Agent, such Issuing Bank or such
Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 10.1.(e) or 10.1.(f), including,
without limitation (i) any motion for relief from any stay or similar order,
(ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor‑in‑possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.


Section 12.3 Setoff.
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Issuing Bank, such Lender, any Affiliate of the Administrative Agent,


- 102 -

--------------------------------------------------------------------------------




such Issuing Bank or such Lender, or such Participant, to or for the credit or
the account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 10.2., and although such Obligations shall be contingent or
unmatured. Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks and the Lenders and (y) such Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.


Section 12.4 Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, ANY OF THE ISSUING BANKS OR ANY OF
THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND
WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE
ISSUING BANKS AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN
ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY REASON OF ANY OTHER
SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT, ANY OF THE ISSUING BANKS OR ANY OF THE LENDERS OF ANY KIND
OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.


(b)    THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY ISSUING BANK, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION


- 103 -

--------------------------------------------------------------------------------




OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.


Section 12.5 Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of the
immediately following subsection (b), (ii) by way of participation in accordance
with the provisions of the immediately following subsection (d) or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
the immediately following subsection (f) (and, subject to the last sentence of
the immediately following subsection (b), any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in the immediately following subsection (d)
and, to the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and/or the Loans at the time
owing to it, or in the case of an assignment of the entire remaining amount of
an assigning Term Loan Lender’s Term Loans at the time owing to it, or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and


- 104 -

--------------------------------------------------------------------------------






(B)    in any case not described in the immediately preceding subsection (A),
the aggregate amount of the Revolving Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving
Commitment is not then in effect, the principal outstanding balance of the
Revolving Loans of the assigning Lender subject to each such assignment, and the
principal outstanding balance of the Term Loan subject to such assignment (in
each case, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, unless each of the Administrative Agent and the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed) (provided that the Borrower’s consent shall not be required if a
Default or Event of Default shall exist at the time of such assignment);
provided, however, that if, after giving effect to such assignment, the amount
of the Revolving Commitment held by such assigning Lender or the outstanding
principal balance of the Loans of such assigning Lender, as applicable, would be
less than $5,000,000, then such assigning Lender shall assign the entire amount
of its Revolving Commitment or the Loans at the time owing to it, as applicable.


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment and its Term Loan on a non-pro rata basis.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) a Default or Event of Default shall
exist at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (a) a Revolving Commitment if such assignment is to a Person that is not
already a Revolving Lender with a Commitment, an Affiliate of such a Revolving
Lender or an Approved Fund with respect to such a Lender or (y) a Term Loan to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and


(C) the consent of each Swingline Lender and each Issuing Bank (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of a Revolving Commitment.


(iv)    Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon


- 105 -

--------------------------------------------------------------------------------




the consummation of any assignment, the transferor Lender, the Administrative
Agent and the Borrower shall make appropriate arrangements so that new Notes are
issued to the assignee and such transferor Lender, as appropriate.


(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to such assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, each Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) if such Lender
will be a Revolving Lender, acquire (and fund as appropriate) its full pro rata
share of all Revolving Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.10., 4.1., 4.4., 12.2. and 12.9.
and the other provisions of this Agreement and the other Loan Documents as
provided in Section 12.10. with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with the immediately following subsection (d).


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,


- 106 -

--------------------------------------------------------------------------------




and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, any Swingline Lender or any
Issuing Bank, sell participations to any Person (other than a natural person or
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or a Defaulting
Lender) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Revolving Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver of
any provision of any Loan Document that (w) increases such Lender’s Commitment
or reduces the principal of any such Lender’s Loans, in each case, in which such
Participant has a participation, (x) extends the date fixed for the payment of
principal on the Loans or portions thereof owing to such Lender, (y) reduces the
rate at which interest is payable thereon or (z) releases any Guarantor from its
Obligations under the Guaranty except as contemplated by Section 7.13.(b), in
each case, as applicable to that portion of such Lender’s rights and/or
obligations that are subject to the participation. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.10., 4.1., 4.4.
(subject to the requirements and limitations therein, including the requirements
under Section 3.10.(g) (it being understood that the documentation required
under Section 3.10.(c) shall be delivered to the participating Lender)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 4.6. as if it were an assignee
under subsection (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 4.1. or 3.10., with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 4.6. with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.3. as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.3. as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this


- 107 -

--------------------------------------------------------------------------------




Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.


(g)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.


Section 12.6 Amendments and Waivers.
(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Subject to the immediately following subsection (b), any term of
this Agreement or of any other Loan Document relating to the rights or
obligations of the Revolving Lenders, and not any other Lenders, may be amended,
and the performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Revolving Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto). Subject to the immediately following subsection (b), any term of this
Agreement or of any other Loan Document relating to the rights or obligations of
the Term Loan Lenders, and not any other Lenders, may be amended, and the
performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Term Loan Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto). Notwithstanding anything to the contrary contained in this Section,
the Fee Letter may only be amended, and the performance or observance by any
Loan Party thereunder may only be waived, in a writing executed by the parties
thereto.


(b)    Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall:


- 108 -

--------------------------------------------------------------------------------






(i)    increase (or reinstate) a Commitment of a Lender (excluding any increase
as a result of an assignment of Commitments permitted under Section 12.5. and
any increases contemplated under Section 2.16.) or subject such Lender to any
additional obligations without the written consent of such Lender;


(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required for the waiver of interest payable at the Post-Default
Rate, retraction of the imposition of interest at the Post-Default Rate and
amendment of the definition of “Post-Default Rate”;


(iii)    reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;


(iv)    modify the definitions of “Revolving Termination Date” (except in
accordance with Section 2.13.) or “Revolving Commitment Percentage”, or
otherwise postpone any date fixed for, or forgive, any payment of principal of,
or interest on, any Revolving Loans or for the payment of any other Obligations
owing to the Revolving Lenders, or extend the expiration date of any Letter of
Credit beyond the Revolving Termination Date (except as permitted under
Section 2.3.(b)) or, with respect to any Letter of Credit having an expiration
date beyond the Revolving Termination Date as permitted by Section 2.3.(b),
extend the expiration date of such Letter of Credit, in each case, without the
written consent of each Revolving Lender;


(v)    modify the definitions of “Term Loan Maturity Date” or “Term Loan
Percentage”, or otherwise postpone any date fixed for, or forgive, any payment
of principal of, or interest on, any Term Loans or for the payment of any other
Obligations owing to the Term Loan Lenders, in each case, without the written
consent of each Term Loan Lender;


(vi)    while any Term Loans remain outstanding, amend, modify or waive
(A) Section 5.2. or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Lenders to make
Revolving Loans when such Lenders would not otherwise be required to do so,
(B) the amount of the Swingline Commitment or (C) the L/C Commitment Amount, in
each case, without the written consent of the Requisite Revolving Lenders;


(vii)    modify the definition of “Pro Rata Share” or amend or otherwise modify
the provisions of Section 3.2. without the written consent of each Lender;


(viii)    amend this Section or amend any of the other definitions of the terms
used in this Agreement or the other Loan Documents insofar as such definitions
affect the substance of this Section without the written consent of each Lender;


(ix)    modify the definition of the term “Requisite Revolving Lenders” or
modify in any other manner the number or percentage of the Revolving Lenders
required to make any determinations or waive any rights hereunder or to modify
any provision hereof without the written consent of each Revolving Lender;


(x)    modify the definition of the term “Requisite Term Loan Lenders” or modify
in any other manner the number or percentage of the Term Loan Lenders required
to make any


- 109 -

--------------------------------------------------------------------------------




determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Term Loan Lender;


(xi)    modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender;


(xii)    release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 7.13.(b) without the written consent of each Lender;


(xiii)    waive a Default or Event of Default under Section 10.1.(a) without the
written consent of each Lender; or


(xiv)    amend, or waive the Borrower’s compliance with, Section 2.15. without
the written consent of each Lender.


(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.4. or the
obligations of a Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of such Swingline Lender. Any amendment,
waiver or consent relating to Section 2.3. or the obligations of an Issuing Bank
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
such Issuing Bank. The Administrative Agent and the Borrower may, without the
consent of any Lender, enter into the amendments or modifications to this
Agreement or any of the other Loan Documents or enter into additional Loan
Documents as the Administrative Agent reasonably deems appropriate in order to
implement any Replacement Rate or otherwise effectuate the terms of Section
4.2.(b) in accordance with the terms of Section 4.2.(b). Any amendment, waiver
or consent with respect to any Loan Document that (i) diminishes the rights of a
Specified Derivatives Provider in a manner or to an extent dissimilar to that
affecting the Lenders or (ii) increases the liabilities or obligations of a
Specified Derivatives Provider shall, in addition to the Lenders required
hereinabove to take such action, require the consent of the Lender that is (or
having an Affiliate that is) such Specified Derivatives Provider.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) a Commitment
of a Defaulting Lender may not be increased, reinstated or extended without the
written consent of such Defaulting Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the written consent of such Defaulting Lender. No waiver
shall extend to or affect any obligation not expressly waived or impair any
right consequent thereon and any amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose set forth therein. No
course of dealing or delay or omission on the part of the Administrative Agent
or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. Any Event of Default occurring hereunder shall
continue to exist until such time as such Event of Default is waived in writing
in accordance with the terms of this Section, notwithstanding any attempted cure
or other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.


- 110 -

--------------------------------------------------------------------------------






(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 12.6., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement and the Administrative
Agent will provide a copy of such amendment to the Lenders.


Section 12.7 Nonliability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, any Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent, any Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.


Section 12.8 Confidentiality.
Except as otherwise provided by Applicable Law, the Administrative Agent, each
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ other respective Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any actual or
proposed assignee, Participant or other transferee in connection with a
potential transfer of any Commitment or participation therein as permitted
hereunder, or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations;
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal
proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, such Issuing Bank’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) in connection with the exercise of
any remedies under any Loan Document (or any Specified Derivatives Contract) or
any action or proceeding relating to any Loan Document (or any such Specified
Derivatives Contract) or the enforcement of rights hereunder or thereunder;
(f) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section actually known by the Administrative Agent,
such Issuing Bank or such Lender to be a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank, any Lender or any
Affiliate of the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate of
the Borrower; (g) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it;
(h) to bank trade publications, such information to consist of deal terms and
other information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of the Borrower. Notwithstanding the foregoing,
the


- 111 -

--------------------------------------------------------------------------------




Administrative Agent, each Issuing Bank and each Lender may disclose any such
confidential information, without notice to the Borrower or any other Loan
Party, to Governmental Authorities in connection with any regulatory examination
of the Administrative Agent, such Issuing Bank or such Lender or in accordance
with the regulatory compliance policy of the Administrative Agent, such Issuing
Bank or such Lender. As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower, any other Loan Party, any other Subsidiary
or any Affiliate, provided that, in the case of any such information received
from the Borrower, any other Loan Party, any other Subsidiary or any Affiliate
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


Section 12.9 Indemnification.
(a)    The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Issuing Banks, the Lenders, all of the
Affiliates of each of the Administrative Agent, any of the Issuing Banks or any
of the Lenders, and their respective Related Parties (each referred to herein as
an “Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”): losses, costs, claims, penalties,
damages, liabilities, deficiencies, judgments or expenses of every kind and
nature (including, without limitation, amounts paid in settlement, court costs
and the fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding Indemnified Costs indemnification in respect
of which is specifically covered by Section 3.10. or 4.1. or expressly excluded
from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Administrative Agent’s, any Issuing Bank’s or any Lender’s entering into this
Agreement; (v) the fact that the Administrative Agent, the Issuing Banks and the
Lenders have established the credit facility evidenced hereby in favor of the
Borrower; (vi) the fact that the Administrative Agent, the Issuing Banks and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Borrower and the Subsidiaries; (vii) the fact that the
Administrative Agent, the Issuing Banks and the Lenders are material creditors
of the Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent,
the Issuing Banks or the Lenders may have under this Agreement or the other Loan
Documents; provided, however, that the Borrower shall not be obligated to
indemnify any Indemnified Party for any acts or omissions of such Indemnified
Party in connection with matters described in this clause (viii) to the extent
arising from the gross negligence or willful misconduct of such Indemnified
Party, as determined by a court of competent jurisdiction in a final,
non-appealable judgment; (ix) any civil penalty or fine assessed by the OFAC
against, and all costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by, the Administrative Agent, any
Issuing Bank or any Lender as a result of conduct of the Borrower, any other
Loan Party or any other Subsidiary that violates a sanction administered or
enforced by the OFAC; or (x) any violation or non‑compliance by the Borrower or
any Subsidiary of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue


- 112 -

--------------------------------------------------------------------------------




Service or state taxing authority or (B) any Governmental Authority or other
Person under any Environmental Law, including any Indemnity Proceeding commenced
by a Governmental Authority or other Person seeking remedial or other action to
cause the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders and/or the Issuing Banks as successors
to the Borrower) to be in compliance with such Environmental Laws.


(b)    The Borrower’s indemnification obligations under this Section shall apply
to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority.


(c)    This indemnification shall apply to any Indemnity Proceeding arising
during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.


(d)    All out‑of‑pocket fees and expenses of, and all amounts paid to
third‑persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.


(e)    An Indemnified Party may conduct its own investigation and defense of,
and may formulate its own strategy with respect to, any Indemnity Proceeding
covered by this Section and, as provided above, all Indemnified Costs incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnity Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party; provided, however, that if (i) the Borrower is
required to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower
has provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.


(f)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.


(g)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.


- 113 -

--------------------------------------------------------------------------------






References in this Section 12.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.


Section 12.10 Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
cancelled (other than Extended Letters of Credit in respect of which the
Borrower has satisfied the requirements to provide Cash Collateral as required
in Section 2.3.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Banks are no longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full; provided, however, if on the Revolving Termination Date,
or any other date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), any Letters of Credit remain outstanding, then the provisions of
this Agreement applicable to Letters of Credit, including without limitation,
the terms of Section 2.13 and the Borrower’s reimbursement obligations under
Section 2.3.(d), shall remain in effect until all such Letters of Credit have
expired, have been cancelled or have otherwise terminated. The indemnities to
which the Administrative Agent, the Issuing Banks and the Lenders are entitled
under the provisions of Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.9. and
any other provision of this Agreement and the other Loan Documents, and the
provisions of Sections 12.4. and 12.12., shall continue in full force and effect
and shall protect the Administrative Agent, the Issuing Banks and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement.


Section 12.11 Severability of Provisions.
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.


Section 12.12 GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


Section 12.13 Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.


Section 12.14 Obligations with Respect to Loan Parties.


- 114 -

--------------------------------------------------------------------------------




The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.


Section 12.15 Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


Section 12.16 Limitation of Liability.
None of the Administrative Agent, any Issuing Bank or any Lender, or any of
their respective Related Parties shall have any liability with respect to, and
the Borrower hereby waives, releases, and agrees not to sue any of them upon,
any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or the Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents. The Borrower hereby waives, releases, and agrees not to
sue the Administrative Agent, any Issuing Bank or any Lender or any of the
Administrative Agent’s, any Issuing Bank’s or any Lender’s Affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letter, or any of the
transactions contemplated by this Agreement or financed hereby.


Section 12.17 Entire Agreement.
This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. To the extent any term of
this Agreement is inconsistent with a term of any other Loan Document to which
the parties of this Agreement are party, the term of this Agreement shall
control to the extent of such inconsistency. There are no oral agreements among
the parties hereto.


Section 12.18 Construction.
The Administrative Agent, each Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Borrower and each Lender.


Section 12.19 Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.


Section 12.20 LIABILITY OF TRUSTEES, ETC.


- 115 -

--------------------------------------------------------------------------------




THE PARTIES HERETO ACKNOWLEDGE AND AGREE AS FOLLOWS:


THE AMENDED AND RESTATED DECLARATION OF TRUST ESTABLISHING THE BORROWER, DATED
AUGUST 21, 1995, AS AMENDED AND SUPPLEMENTED, AS FILED WITH THE STATE DEPARTMENT
OF ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF THE BORROWER SHALL BE HELD TO ANY PERSONAL
LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, THE
BORROWER. ALL PERSONS DEALING WITH THE BORROWER, IN ANY WAY, SHALL LOOK ONLY TO
THE ASSETS OF THE BORROWER FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION.


Section 12.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;
    
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


Section 12.22 No Novation.
(a)    Existing Credit Agreement. Upon satisfaction of the conditions precedent
set forth in Sections 5.1. and 5.2. of this Agreement, this Agreement and the
other Loan Documents shall exclusively control and govern the mutual rights and
obligations of the parties hereto with respect to the Existing Credit Agreement,
and the Existing Credit Agreement shall be superseded in all respects, in each
case, on a prospective basis only.


(b)    NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY
TO AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER, THE EXISTING
CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING
BY THE BORROWER UNDER OR IN CONNECTION WITH


- 116 -

--------------------------------------------------------------------------------




THE EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN
THE EXISTING CREDIT AGREEMENT).




[Signatures on Following Pages]




- 117 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.






HOSPITALITY PROPERTIES TRUST




By: /s/ Mark L. Kleifges                
Name: Mark L. Kleifges            
Title: Treasurer & CFO            














































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------




[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as an Issuing
Bank, as a Swingline Lender and as a Lender




By: /s/ Anand J. Jobanputra            
Name: Anand J. Jobanputra            
Title: Senior Vice President            
Hospitality Finance Group        
Wells Fargo Bank, N.A.        
















































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------






[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




BANK OF AMERICA, N.A., as an Issuing Bank, as a Swingline Lender and as a Lender




By: /s/ Roger C. Davis                
Name: Roger C. Davis            
Title: Senior Vice President            
























































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------






[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




PNC BANK, NATIONAL ASSOCIATION, as an Issuing Bank, as a Swingline Lender and as
a Lender




By: /s/ John R. Roach, Jr.            
Name: John R. Roach, Jr.            
Title: Senior Vice President            
























































[Signatures Continued on Next Page]







--------------------------------------------------------------------------------




[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




ROYAL BANK OF CANADA, as an Issuing Bank, as a Swingline Lender and as a Lender




By: /s/ Sheena Lee            
Name: Sheena Lee            
Title: Authorized Signatory        






















































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------






[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




CITIBANK, N.A.




By: /s/ John C. Rowland                
Name: John C. Rowland            
Title: Vice President             
























































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------








[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




COMPASS BANK




By: /s/ Brian Tuerff            
Name: Brian Tuerff            
Title: Senior Vice President            
























































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------








[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




MIZUHO BANK, LTD.




By: /s/ Tracy Rahn            
Name: Tracy Rahn            
Title: Authorized Signatory            
























































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------






[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




REGIONS BANK




By: /s/ Paul E. Burgan                
Name: Paul E. Burgan            
Title: Vice President
























































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------




 
[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




SUMITOMO MITSUI BANKING CORPORATION




By: /s/ Keith J. Connolly            
Name: Keith J. Connolly
Title: General Manager
























































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------






[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




U.S. BANK NATIONAL ASSOCIATION




By: /s/ David Heller            
Name: David Heller            
Title: Senior Vice President            
























































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------




[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




BMO HARRIS BANK, N.A.




By: /s/ Lloyd Baron            
Name: Lloyd Baron            
Title: Director        
























































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------





[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




BANK OF EAST ASIA, LIMITED, NEW YORK BRANCH




By: /s/ James Hua            
Name: James Hua    
Title: Senior Vice President            


By: /s/ Kitty Sin                
Name: Kitty Sin        
Title: Senior Vice President        
















































[Signatures Continued on Next Pa





--------------------------------------------------------------------------------





[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




BRANCH BANKING AND TRUST COMPANY




By: /s/ Steve Whitcomb                
Name: Steve Whitcomb            
Title: Senior Vice President             
























































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------






[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




BARCLAYS BANK PLC




By: /s/ Craig Malloy                
Name: Craig Malloy        
Title: Director            
























































[Signatures Continued on Next Page]









--------------------------------------------------------------------------------




[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




MORGAN STANLEY BANK, N.A.




By: /s/ Michael King            
Name: Michael King    
Title: Authorized Signatory        
























































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------




[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




UBS AG, STAMFORD BRANCH




By: /s/ Houssem Daly        
Name: Houssem Daly
Title: Associate Director


By: /s/ Darlene Arias
Name: Darlene Arias
Title: Director
















































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------






[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




BANK HAPOALIM B.M.




By: /s/ Charles McLaughlin            
Name: Charles McLaughlin            
Title: Senior Vice President            


By: /s/ James P. Surless                
Name: James P. Surless            
Title: Vice President            
















































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------






[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




FIRST COMMERCIAL BANK, LOS ANGELES BRANCH




By: /s/ Bill Wang            
Name: Bill Wang
Title: Senior Vice President & General Manager        
























































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------






[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




BERKSHIRE BANK




By: /s/ Clarke Cronin            
Name: Clarke Cronin        
Title: S.V.P.            
























































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------






[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




FIRST TENNESSEE BANK N.A.




By: /s/ Jean M. Brennan            
Name: Jean M. Brennan        
Title: Senior Vice President            
























































[Signatures Continued on Next Page]













--------------------------------------------------------------------------------




[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. LOS ANGELES BRANCH




By: /s/ Emily Ko            
Name: Emily Ko
Title: SVP & GM        
























































[Signatures Continued on Next Page]





--------------------------------------------------------------------------------








 
[Signature Page to Second Amended and Restated Credit Agreement with Hospitality
Properties Trust]




MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. NEW YORK BRANCH




By: /s/ Shiow Lin            
Name: Shiow Lin    
Title: SEVP & GM            









































































--------------------------------------------------------------------------------





SCHEDULE I


Commitments




Revolving Lenders
Revolving Commitment Amount
Wells Fargo Bank, National Association


$86,500,000


Bank of America, N.A.


$86,500,000


PNC Bank, National Association


$86,500,000


Royal Bank of Canada


$86,500,000


Citibank, N.A.


$66,500,000


Compass Bank


$58,000,000


Mizuho Bank, Ltd.


$58,000,000


Regions Bank


$58,000,000


Sumitomo Mitsui Banking Corporation


$58,000,000


U.S. Bank National Association


$58,000,000


BMO Harris Bank, N.A.


$46,500,000


Bank of East Asia, Limited, New York Branch


$35,000,000


Branch Banking and Trust Company


$35,000,000


Barclays Bank PLC


$35,000,000


Morgan Stanley Bank, N.A.


$35,000,000


UBS AG, Stamford Branch


$35,000,000


Bank Hapoalim B.M.


$19,000,000


First Commercial Bank, Ltd., New York Branch


$13,750,000


Berkshire Bank


$11,000,000


First Tennessee Bank N.A.


$11,250,000


Mega International Commercial Bank Co., Ltd. Los Angeles Branch


$10,500,000


Mega International Commercial Bank Co., Ltd. New York Branch


$10,500,000


TOTAL


$1,000,000,000.00












--------------------------------------------------------------------------------




Term Loan Lenders
Term Loan Amounts
Wells Fargo Bank, National Association
$38,500,000
Bank of America, N.A.
$38,500,000
PNC Bank, National Association
$38,500,000
Royal Bank of Canada
$38,500,000
Citibank, N.A.
$28,500,000
Compass Bank
$27,000,000
Mizuho Bank, Ltd.
$27,000,000
Regions Bank
$27,000,000
Sumitomo Mitsui Banking Corporation
$27,000,000
U.S. Bank National Association
$27,000,000
BMO Harris Bank, N.A.
$18,500,000
Bank of East Asia, Limited, New York Branch
$15,000,000
Branch Banking and Trust Company
$15,000,000
Bank Hapoalim B.M.
$11,000,000
First Commercial Bank, Ltd., New York Branch
$6,250,000
Berkshire Bank
$4,000,000
First Tennessee Bank N.A.
$3,750,000
Mega International Commercial Bank Co., Ltd. Los Angeles Branch
$4,500,000
Mega International Commercial Bank Co., Ltd. New York Branch
$4,500,000
TOTAL
$400,000,000.00






--------------------------------------------------------------------------------






SCHEDULE 1.1.(a)
Existing Letters of Credit
None.





--------------------------------------------------------------------------------




SCHEDULE 1.1.(c)

Loan Parties
Borrower
Hospitality Properties Trust (Maryland)
Guarantors
None.





--------------------------------------------------------------------------------




SCHEDULE 6.1(i)
Litigation
None.









--------------------------------------------------------------------------------


Execution Version


EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.


1.    Assignor[s]:        ______________________________
______________________________


2.    Assignee[s]:        ______________________________
______________________________
        






__________________________
2 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
3 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
4 Select as appropriate.
5 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------





[for each Assignee, indicate [Affiliate][Approved Fund] of [identify
    Lender]]


3.
Borrower(s):        Hospitality Properties Trust



4.
Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent                 under the Credit Agreement



5.
Credit Agreement:    The $1,400,000,000 Second Amended and Restated Credit
Agreement dated as of May 10, 2018, among Hospitality Properties Trust, the
Lenders parties thereto, Wells Fargo Bank, National Association, as
Administrative Agent, and the other parties thereto.



6.
Assigned Interest[s]:



Assignor[s]6
Assignee[s]7
Facility Assigned8
Aggregate Amount of Commitment/
Loans for all Lenders9
Amount of Commitment/
Loans Assigned10
Percentage Assigned of Commitment/
Loans11
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]12 


[Signature Pages Follow]


_______________________________
6 List each Assignor, as appropriate.
7 List each Assignee, as appropriate.
8 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, “Term Loan Commitment”, “Revolving Loan”, “Term Loan”, etc.)
9 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
10 In the case of an assignment of the entire remaining amount of an assigning
Lender’s Commitment and the Loans at the time owing to it, or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned. In any case not described in the immediately preceding
sentence, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Default or Event of Default
shall exist, the Borrower otherwise consents; provided, however, that if, after
giving effect to such assignment, the amount of the Commitment held by such
assigning Lender or the outstanding principal balance of the Loans of such
assigning Lender, as applicable, would be less than $5,000,000, then such
assigning Lender shall assign the entire amount of its Commitment and the Loans
at the time owing to it.
11 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
12 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.
A-7



--------------------------------------------------------------------------------





Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]13 


[NAME OF ASSIGNOR]




By:    
Name:    
Title:    


[NAME OF ASSIGNOR]




By:    
Name:    
Title:    


ASSIGNEE[S]14 


[NAME OF ASSIGNEE]




By:    
Name:    
Title:    




[NAME OF ASSIGNEE]




By:    
Name:    
Title:    






[Page Break]




13 Add additional signature blocks as needed.
14 Add additional signature blocks as needed.


A-8



--------------------------------------------------------------------------------




[Consented to and]15 Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


By:    
Name:    
Title:    


[Consented to:]16 


HOSPITALITY PROPERTIES TRUST


By:    
Name:    
Title:    








































































___________________________
15 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
16 Include signature of the Borrower only if required under Section 12.5.(b) of
the Credit Agreement.


A-9



--------------------------------------------------------------------------------





ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under such
definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 6.1.(k) thereof
or of the most recent financial statements delivered pursuant to Section 8.1 or
8.2. thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.






A-10





--------------------------------------------------------------------------------




2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.









EXHIBIT B
FORM OF GUARANTY


THIS GUARANTY (this “Guaranty”) dated as of May 10, 2018 executed and delivered
by each of the undersigned and the other Persons from time to time party hereto
pursuant to the execution and delivery of an Accession Agreement in the form of
Annex I hereto (all of the undersigned, together with such other Persons each a
“Guarantor” and collectively, the “Guarantors”) in favor of WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Second Amended and
Restated Credit Agreement dated as of May 10, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Hospitality Properties Trust, a real estate investment trust formed
under the laws of the State of Maryland (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), the Administrative Agent, and the other parties thereto, for its
benefit and the benefit of the Lenders, and the Issuing Banks (the
Administrative Agent, the Lenders, and the Issuing Banks, each individually a
“Guarantied Party” and collectively, the “Guarantied Parties”).


WHEREAS, pursuant to the Credit Agreement, the Administrative Agent, the Issuing
Banks, the Swingline Lenders, and the Lenders have agreed to make available to
the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;


WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;


WHEREAS, the Borrower and each Guarantor, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financing from the Guarantied Parties through their
collective efforts;






A-11





--------------------------------------------------------------------------------




WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Guarantied
Parties on the terms and conditions contained herein; and


WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the other Guarantied Parties’ making such
financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:


Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Lender or the Administrative Agent under or in connection with the Credit
Agreement and any other Loan Document to which the Borrower or such other Loan
Party is a party, including without limitation, the repayment of all principal
of the Revolving Loans, Term Loans, and Swingline Loans, and the Reimbursement
Obligations, and the payment of all interest, fees, charges, reasonable
attorneys’ fees and other amounts payable to any Lender, any Issuing Bank or the
Administrative Agent thereunder or in connection therewith; (b) any and all
extensions, renewals, modifications, amendments or substitutions of the
foregoing; (c) all expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are incurred by the Administrative Agent
or any other Guarantied Party in the enforcement of any of the foregoing or any
obligation of such Guarantor hereunder and (d) all other Obligations.


Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.


Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):


(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing


B-1



--------------------------------------------------------------------------------




or relating to any Guarantied Obligations, or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
Guarantied Obligations or any other instrument or agreement referred to therein
or evidencing any Guarantied Obligations or any assignment or transfer of any of
the foregoing;


(b)    any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents or any other document, instrument or agreement referred
to therein or evidencing any Guarantied Obligations or any assignment or
transfer of any of the foregoing;


(c)    any furnishing to the Guarantied Parties of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Guarantied Obligations;


(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;


(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;


(f)    any act or failure to act by the Borrower, any other Loan Party or any
other Person which may adversely affect such Guarantor’s subrogation rights, if
any, against the Borrower or any other Loan Party to recover payments made under
this Guaranty;


(g)    any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Guarantied Obligations;


(h)    any application of sums paid by the Borrower, any Guarantor or any other
Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;


(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;


(j)    any defense, set off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by the Borrower, any other Loan party or any other Person against the
Administrative Agent or any Lender;


(k)    any change in corporate existence, structure or ownership of the Borrower
or any other Loan Party;


(l)    any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or




B-2



--------------------------------------------------------------------------------




(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment in full).


Section 4. Action with Respect to Guarantied Obligations. The Guaranteed Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3. and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Guarantied Obligations; (d) release any Loan Party or other Person liable
in any manner for the payment or collection of the Guarantied Obligations; (e)
exercise, or refrain from exercising, any rights against the Borrower, any other
Loan Party or any other Person; and (f) apply any sum, by whomsoever paid or
however realized, to the Guarantied Obligations in such order as the Guarantied
Parties shall elect.


Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.


Section 6. Covenants. Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Loan Documents.


Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.


Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any of
them are prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.


Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such other Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such other Guarantied Party.


B-3



--------------------------------------------------------------------------------






Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.


Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Administrative Agent
and the Lenders such additional amount as will result in the receipt by the
Administrative Agent and the Lenders of the full amount payable hereunder had
such deduction or withholding not occurred or been required.


Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party and
each Participant, at any time while an Event of Default exists, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender, an Issuing Bank or a
Participant subject to receipt of the prior written consent of the
Administrative Agent in its sole discretion, to set-off and to appropriate and
to apply any and all deposits (general or special, including, but not limited
to, indebtedness evidenced by certificates of deposit, whether matured or
unmatured) and any other indebtedness at any time held or owing by the
Administrative Agent, such Issuing Bank, such Lender or such Participant or any
affiliate of the Administrative Agent, such Issuing Bank, such Lender or such
Participant to or for the credit or the account of such Guarantor against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured. Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.


Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of the Borrower to such Guarantor of whatever description, including without
limitation, all intercompany receivables of such Guarantor from the Borrower
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations. If an Event of Default shall exist, then
no Guarantor shall accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from the Borrower on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
have been indefeasibly paid in full.


Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable


B-4



--------------------------------------------------------------------------------




or unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties) shall be determined in any such Proceeding
are referred to as the “Avoidance Provisions”. Accordingly, to the extent that
the obligations of any Guarantor hereunder would otherwise be subject to
avoidance under the Avoidance Provisions, the maximum Guarantied Obligations for
which such Guarantor shall be liable hereunder shall be reduced to that amount
which, as of the time any of the Guarantied Obligations are deemed to have been
incurred under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the
Guarantied Parties), to be subject to avoidance under the Avoidance Provisions.
This Section is intended solely to preserve the rights of the Administrative
Agent and the other Guarantied Parties hereunder to the maximum extent that
would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Guarantied
Parties that would not otherwise be available to such Person under the Avoidance
Provisions.


Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Loan Parties, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.


Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


SECTION 17. WAIVER OF JURY TRIAL.


(a)    EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN SUCH GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
OF THE OTHER GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES
OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS,
THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY.


(b)    EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY AGREES THAT ANY
FEDERAL DISTRICT COURT LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK AND ANY
STATE COURT LOCATED IN NEW YORK, NEW YORK SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE


B-5



--------------------------------------------------------------------------------




GUARANTORS, THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES,
PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY. EACH GUARANTOR AND EACH OF
THE GUARANTIED PARTIES EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY
OTHER GUARANTIED PARTY OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY
OTHER GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION,
CANCELLATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS
GUARANTY.


Section 18. Loan Accounts. The Administrative Agent and each Guarantied Party
may maintain books and accounts setting forth the amounts of principal, interest
and other sums paid and payable with respect to the Guarantied Obligations
arising under or in connection with the Credit Agreement, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
such Guarantied Obligations or otherwise, the entries in such books and accounts
shall constitute prima facie evidence of the amounts and other matters set forth
therein. The failure of the Administrative Agent, any Swingline Lender or any
Lender to maintain such books and accounts shall not in any way relieve or
discharge any Guarantor of any of its obligations hereunder.


Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.


Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the other Obligations and the termination or
cancellation of the Credit Agreement and all Specified Derivatives Contracts in
accordance with their respective terms and the termination, cancellation or
expiration of all Letters of Credit.


Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Credit Agreement, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder. Each
Guarantor hereby consents to the delivery by the Administrative Agent or any
other


B-6



--------------------------------------------------------------------------------




Guarantied Party to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor. No Guarantor may assign or transfer its rights or obligations
hereunder to any Person without the prior written consent of all Lenders and any
such assignment or other transfer to which all of the Lenders have not so
consented shall be null and void.


Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND, ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.


Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.6.
of the Credit Agreement.


Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 12:00 p.m. Eastern
time, on the date one Business Day after demand therefor.


Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Credit Agreement or Specified
Derivatives Contract, as applicable, or (c) as to each such party at such other
address as such party shall designate in a written notice to the other parties.
Each such notice, request or other communication shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered, when delivered; provided, however, that any notice of a change of
address for notices shall not be effective until received.


Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


Section 28. Trustees, Etc. Not Liable.


IN THE CASE OF ANY GUARANTOR THAT IS A TRUST, NO TRUSTEE, OFFICER, SHAREHOLDER,
EMPLOYEE OR AGENT OF SUCH GUARANTOR SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, SUCH GUARANTOR.
ALL PERSONS DEALING WITH SUCH GUARANTOR, IN ANY WAY, SHALL LOOK ONLY TO THE
ASSETS OF SUCH GUARANTOR FOR THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY
OBLIGATION OWING BY SUCH GUARANTOR HEREUNDER. THE PROVISIONS OF THIS SECTION
SHALL NOT LIMIT ANY OBLIGATIONS OF ANY LOAN PARTY.


Section 29. Limitation of Liability.    Neither the Administrative Agent nor any
other Guarantied Party, nor any affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential


B-7



--------------------------------------------------------------------------------




damages suffered or incurred by a Guarantor in connection with, arising out of,
or in any way related to, this Guaranty or any of the other Loan Documents, or
any of the transactions contemplated by this Guaranty, the Credit Agreement or
any of the other Loan Documents. Each Guarantor hereby waives, releases, and
agrees not to sue the Administrative Agent or any other Guarantied Party or any
of the Administrative Agent’s or any other Guarantied Party’s affiliates,
officers, directors, employees, attorneys, or agents for punitive damages in
respect of any claim in connection with, arising out of, or in any way related
to, this Guaranty, the Credit Agreement or any of the other Loan Documents, or
any of the transactions contemplated by thereby.


Section 30. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5. of the Credit Agreement.


Section 31. Definitions. (a) For the purposes of this Guaranty:


“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor; (iv)
any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief or
other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.


(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.




[Signatures on Following Page]




B-8



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Amended
and Restated Guaranty as of the date and year first written above.


[GUARANTORS]




By:    
Name:    
Title:    




Address for Notices for all Guarantors:


c/o Hospitality Properties Trust
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458-1634
Attention: Chief Financial Officer
Telecopy Number:    (617) 219-8349
Telephone Number:    (617) 796-8350






B-9



--------------------------------------------------------------------------------




ANNEX I


FORM OF ACCESSION AGREEMENT


THIS ACCESSION AGREEMENT dated as of ____________, ____, executed and delivered
by ______________________, a _____________ (the “New Guarantor”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) for the Lenders under that certain Second Amended
and Restated Credit Agreement dated as of May 10, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Hospitality Properties Trust, a real estate investment trust formed
under the laws of the State of Maryland (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto, for its benefit and the
benefit of the Lenders, and the Issuing Banks (the Administrative Agent, the
Lenders, and the Issuing Banks, each individually a “Guarantied Party” and
collectively, the “Guarantied Parties”).


WHEREAS, pursuant to the Credit Agreement, the Guarantied Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;


WHEREAS, New Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;


WHEREAS, the Borrower, the New Guarantor and the existing Guarantors of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Guarantied Parties through their collective efforts;


WHEREAS, New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making and maintaining such financial
accommodations with the Borrower under the Credit Agreement and, accordingly,
New Guarantor is willing to guarantee the Borrower’s obligations to the
Guarantied Parties on the terms and conditions contained herein; and


WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the other Guarantied Parties
continuing to make such financial accommodations to the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:


Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty dated as of May 10, 2018 (as amended, restated or
otherwise modified from time to time, the “Guaranty”), made by the Guarantors
party thereto in favor of the Administrative Agent, for its benefit and the
benefit of the other Guarantied Parties, and assumes all obligations of a
“Guarantor” thereunder, all as if the New Guarantor had been an original
signatory to the Guaranty. Without limiting the generality of the foregoing, the
New Guarantor hereby:




B-10



--------------------------------------------------------------------------------




(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);


(b)    makes to the Administrative Agent and the other Guarantied Parties as of
the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and


(c)    consents and agrees to each provision set forth in the Guaranty.


SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.




[Signatures on Next Page]




B-11



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.


[NEW GUARANTOR]




By:    
Name:    
Title:    


(CORPORATE SEAL)


Address for Notices:


c/o Hospitality Properties Trust
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458-1634
Attention: Chief Financial Officer
Telecopy Number:    (617) 219-8349
Telephone Number:    (617) 796-8350






Accepted:


WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent




By:                    
Name:                
Title:                




B-12



--------------------------------------------------------------------------------





EXHIBIT C


FORM OF NOTICE OF BORROWING


____________, 20__


Wells Fargo Bank, National Association
Minneapolis Loan Center
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn: Marsha Rouch or Manager


Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of May 10, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Hospitality
Properties Trust, a real estate investment trust formed under the laws of the
State of Maryland (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.


1.
Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an aggregate
principal amount equal to $___________________.



2.
The Borrower requests that such Revolving Loans be made available to the
Borrower on ____________, 20__.



3.
The proceeds of this borrowing of such Loans will be used for
____________________________, which is consistent with the terms of Section 7.8.
of the Credit Agreement.



4.
The Borrower hereby requests that such Revolving Loans be of the following Type:



[Check one box only]


¨    Base Rate Loan
¨    LIBOR Loan, with an initial Interest Period for a duration of:


[Check one box only]


¨    seven days
¨    one month
¨    three months
¨    six months


__________________________
1 Each borrowing of Base Rate Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess thereof. Each borrowing
of LIBOR Loans shall be in an aggregate minimum of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount.
2 Must be a Business Day
C-1



--------------------------------------------------------------------------------






The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and immediately after giving effect to the making of such Revolving
Loans, (a) no Default or Event of Default exists or would exist, and none of the
limits specified in Section 2.15. of the Credit Agreement would be violated; and
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party, are
and shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Loan Documents. In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Revolving Loans contained in Article V. of the Credit Agreement will
have been satisfied at the time such Revolving Loans are made.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.


HOSPITALITY PROPERTIES TRUST




By:    
Name:    
Title:    






























C-2

--------------------------------------------------------------------------------





EXHIBIT D


FORM OF NOTICE OF CONTINUATION


____________, 20__


Wells Fargo Bank, National Association
Minneapolis Loan Center
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn: Marsha Rouch or Manager


Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of May 10, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Hospitality
Properties Trust, a real estate investment trust formed under the laws of the
State of Maryland (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.


Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:


1.
The requested date of such Continuation is ____________, 20__.



2.
The Loans subject to such Continuation are [Revolving Loans] [Term Loans].



3.
The aggregate principal amount of the LIBOR Loans subject to the requested
Continuation is $________________________ and the portion of such principal
amount subject to such Continuation is $__________________________.



4.
The current Interest Period of the LIBOR Loans subject to such Continuation ends
on ________________, 20__.



5.
The duration of the Interest Period for the LIBOR Loans or portion thereof
subject to such Continuation is:



[Check one box only]


¨    seven days
¨    one month
¨    three months
¨    six months


_____________________________
1 Must be a Business Day
2 Continuation of a LIBOR Loan shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount.


D-1

--------------------------------------------------------------------------------






The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and immediately after giving effect to such Continuation, (a) no Default or
Event of Default exists or would exist, and none of the limits specified in
Section 2.15. of the Credit Agreement would be violated; and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, are and
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Loan Documents.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.




HOSPITALITY PROPERTIES TRUST




By:    
Name:    
Title:    
































D-2

--------------------------------------------------------------------------------





EXHIBIT E


FORM OF NOTICE OF CONVERSION


____________, 20__


Wells Fargo Bank, National Association
Minneapolis Loan Center
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn: Marsha Rouch or Manager


Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of May 10, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Hospitality
Properties Trust, a real estate investment trust formed under the laws of the
State of Maryland (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.


Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:


1.
The requested date of such Conversion is ______________, 20__1.



2.
The Loans to be Converted are [Revolving Loans] [Term Loans].



2.
The Type of Loans to be Converted pursuant hereto is currently2:



[Check one box only]


¨
Base Rate Loan

¨
LIBOR Loan



3.
The aggregate principal amount of the Loans subject to the requested Conversion
is $_____________________ and the portion of such principal amount subject to
such Conversion is $___________________3.





_____________________________
1 Must be a Business Day
2 A Base Rate Loan may not be Converted into a LIBOR Loan if a Default or Event
of Default exists.
3 Each Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $1,000,000 in excess of
that amount.


E-1

--------------------------------------------------------------------------------




4.
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:



[Check one box only]    


¨
Base Rate Loan

¨
LIBOR Loan, with an initial Interest Period for a duration of:



[Check one box only]


¨    seven days
¨    one month
¨    three months
¨    six months


The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Conversion, and
immediately after giving effect to such Conversion, (a) no Default or Event of
Default exists or would exist, and none of the limits specified in Section 2.15.
of the Credit Agreement would be violated; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, are and shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) with the same force and effect as if
made on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.


HOSPITALITY PROPERTIES TRUST




By:    
Name:    
Title:    






















E-2

--------------------------------------------------------------------------------





EXHIBIT F


FORM OF NOTICE OF SWINGLINE BORROWING


____________, 20___


Wells Fargo Bank, National Association
Minneapolis Loan Center
600 South 4th Street, 9th Floor
Minneapolis, Minnesota 55415
Attn: Marsha Rouch or Manager


Ladies and Gentlemen:


Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of May 10, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Hospitality
Properties Trust, a real estate investment trust formed under the laws of the
State of Maryland (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.


1.
Pursuant to Section 2.4.(b) of the Credit Agreement, the Borrower hereby
requests that ____________________ (the “Swingline Lender”) make a Swingline
Loan to the Borrower in an amount equal to $___________________1.



2.
The Borrower requests that such Swingline Loan be made available to the Borrower
on ____________, 20___2.



3.
The Borrower requests that the proceeds of such Swingline Loan be made available
to the Borrower by _______________________________________.



4.
The proceeds of this borrowing of such Loans will be used for
____________________________, which is consistent with the terms of Section 7.8.
of the Credit Agreement.



5.
Account information where Swingline Loan proceeds should be disbursed:
____________________________________________________

















The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the Lenders that as of the date hereof, as of the date of the making of the
requested Swingline Loan, and immediately


____________________
1 Each Swingline Loan shall be in the minimum amount of $1,000,000 and integral
multiples of $500,000 in excess thereof, or such other minimum amounts agreed to
by the Swingline Lender and the Borrower.
2 Must be a Business Day
F-1

--------------------------------------------------------------------------------




after giving effect to the making of such Swingline Loan, (a) no Default or
Event of Default exists or would exist, and none of the limits specified in
Section 2.15. of the Credit Agreement would be violated; and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, are and
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Loan Documents. In addition, the Borrower certifies to the
Administrative Agent, the Swingline Lender and the Lenders that all conditions
to the making of the requested Swingline Loan contained in Article V. of the
Credit Agreement will have been satisfied at the time such Swingline Loan is
made.


If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.4.(b) of the Credit Agreement.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.


HOSPITALITY PROPERTIES TRUST




By:    
Name:    
Title:    














F-2

--------------------------------------------------------------------------------





EXHIBIT G


FORM OF REVOLVING NOTE


$______________    May 10, 2018


FOR VALUE RECEIVED, the undersigned, HOSPITALITY PROPERTIES TRUST, a real estate
investment trust formed under the laws of the State of Maryland (the “Borrower”)
hereby unconditionally promises to pay to the order of
___________________________ (the “Lender”), in care of Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), to
Wells Fargo Bank, National Association, 600 South 4th Street, 9th Floor,
Minneapolis, Minnesota 55415, or at such other address as may be specified by
the Administrative Agent to the Borrower, the principal sum of
___________________ AND ___/100 DOLLARS ($_____________), or such lesser amount
as may be the then outstanding and unpaid balance of all Revolving Loans made by
the Lender to the Borrower pursuant to, and in accordance with the terms of, the
Credit Agreement.


The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.


This Revolving Note is one of the “Revolving Notes” referred to in the Second
Amended and Restated Credit Agreement dated as of May 10, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 12.5. thereof, the Administrative Agent, and
the other parties thereto, and is subject to, and entitled to, all provisions
and benefits thereof. Capitalized terms used herein and not defined herein shall
have the respective meanings given to such terms in the Credit Agreement. The
Credit Agreement, among other things, (a) provides for the making of Revolving
Loans by the Lender to the Borrower from time to time in an aggregate amount not
to exceed at any time outstanding the Dollar amount first above mentioned,
(b) permits the prepayment of the Loans by the Borrower subject to certain terms
and conditions and (c) provides for the acceleration of the Revolving Loans upon
the occurrence of certain specified events.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Revolving Note.


THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


[This Revolving Note is given in replacement of any Revolving Note delivered to
the Lender under the Existing Credit Agreement. THIS REVOLVING NOTE IS NOT
INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE
OBLIGATIONS OWING UNDER OR IN CONNECTION WITH SUCH OTHER REVOLVING NOTE.]




G-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date written above.


HOSPITALITY PROPERTIES TRUST


By:    
Name:    
Title:    




G-2

--------------------------------------------------------------------------------





EXHIBIT H


FORM OF SWINGLINE NOTE




$__________        May 10, 2018


FOR VALUE RECEIVED, the undersigned, HOSPITALITY PROPERTIES TRUST, a real estate
investment trust formed under the laws of the State of Maryland (the
“Borrower”), hereby promises to pay to the order of ___________________________
(the “Swingline Lender”), in care of Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), to Wells Fargo Bank, National
Association, 600 South 4th Street, 9th Floor, Minneapolis, Minnesota 55415, or
at such other address as may be specified by the Swingline Lender to the
Borrower, the principal sum of ___________________ AND ___/100 DOLLARS
($_____________) (or such lesser amount as shall equal the aggregate unpaid
principal amount of Swingline Loans made by the Swingline Lender to the Borrower
under the Credit Agreement), on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount
owing hereunder, at the rates and on the dates provided in the Credit Agreement.


The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Swingline Note, endorsed by the Swingline Lender
on the schedule attached hereto or any continuation thereof, provided that the
failure of the Swingline Lender to make any such recordation or endorsement
shall not affect the obligations of the Borrower to make a payment when due of
any amount owing under the Credit Agreement or hereunder in respect of the
Swingline Loans.


This Swingline Note is one of the “Swingline Notes” referred to in the Second
Amended and Restated Credit Agreement dated as of May 10, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 12.5. thereof, the Administrative Agent, and
the other parties thereto, and evidences Swingline Loans made to the Borrower
thereunder. Terms used but not otherwise defined in this Swingline Note have the
respective meanings assigned to them in the Credit Agreement.


The Credit Agreement provides for the acceleration of the maturity of this
Swingline Note upon the occurrence of certain events and for prepayments of
Swingline Loans upon the terms and conditions specified therein.


THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non‑payment, protest, notice of protest and all other similar notices.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Swingline Note.


[This Swingline Note is given in replacement of any Swingline Note delivered to
the Lender under the Existing Credit Agreement. THIS SWINGLINE NOTE IS NOT
INTENDED TO BE, AND


H-1

--------------------------------------------------------------------------------




SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER
OR IN CONNECTION WITH SUCH OTHER SWINGLINE NOTE.]


[Signature page follows]


H-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.


HOSPITALITY PROPERTIES TRUST




By:    
Name:    
Title:    






H-3

--------------------------------------------------------------------------------






SCHEDULE OF SWINGLINE LOANS


This Swingline Note evidences Swingline Loans made under the within-described
Credit Agreement to the Borrower, on the dates and in the principal amounts set
forth below, subject to the payments and prepayments of principal set forth
below:




Date of Loan
Principal Amount of Loan
Amount Paid or Prepaid
Unpaid Principal Amount
Notation
Made By




 
 
 
 




 
 
 
 




 
 
 
 




 
 
 
 




 
 
 
 




 
 
 
 




 
 
 
 




 
 
 
 




 
 
 
 




 
 
 
 











H-4

--------------------------------------------------------------------------------





EXHIBIT I


FORM OF TERM NOTE


$______________    May 10, 2018


FOR VALUE RECEIVED, the undersigned, HOSPITALITY PROPERTIES TRUST, a real estate
investment trust formed under the laws of the State of Maryland (the “Borrower”)
hereby unconditionally promises to pay to the order of
___________________________ (the “Lender”), in care of Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), to
Wells Fargo Bank, National Association, 600 South 4th Street, 9th Floor,
Minneapolis, Minnesota 55415, or at such other address as may be specified by
the Administrative Agent to the Borrower, the principal sum of
___________________ AND ___/100 DOLLARS ($_____________), or such lesser amount
as may be the then outstanding and unpaid balance of the Term Loan made by the
Lender to the Borrower pursuant to, and in accordance with the terms of, the
Credit Agreement (as defined below).


The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.


This Term Note is one of the “Term Notes” referred to in the Second Amended and
Restated Credit Agreement dated as of May 10, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5. thereof, the Administrative Agent, and the other
parties thereto, and is subject to, and entitled to, all provisions and benefits
thereof. Capitalized terms used herein and not defined herein shall have the
respective meanings given to such terms in the Credit Agreement. The Credit
Agreement, among other things, (a) provides for the making of a Term Loan by the
Lender to the Borrower in the principal amount first above mentioned,
(b) permits the prepayment of the Loans by the Borrower subject to certain terms
and conditions and (c) provides for the acceleration of the Loans upon the
occurrence of certain specified events.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Term Note.


THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


[This Term Note is given in replacement of any Term Note delivered to the Lender
under the Existing Credit Agreement. THIS TERM NOTE IS NOT INTENDED TO BE, AND
SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER
OR IN CONNECTION WITH SUCH OTHER TERM NOTE.]




I-1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note as
of the date first written above.


HOSPITALITY PROPERTIES TRUST




By:    
Name:    
Title:    




I-2

--------------------------------------------------------------------------------





EXHIBIT J


FORM OF COMPLIANCE CERTIFICATE AND UNENCUMBERED ASSET CERTIFICATE


Reference is made to the Second Amended and Restated Credit Agreement dated as
of May 10, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Hospitality Properties
Trust, a real estate investment trust formed under the laws of the State of
Maryland (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given to them in the Credit
Agreement.


Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders that:


1.    The undersigned is the _____________________26 of the Borrower.


2.    The undersigned has reviewed the terms of the Credit Agreement and has
made a review of the transactions, financial condition and other affairs of the
Borrower and its Subsidiaries.


3.    To the best of the undersigned’s knowledge, information and belief after
due inquiry, no Default or Event of Default exists [If such is not the case,
specify such Default or Event of Default and its nature, when it occurred and
whether it is continuing and the steps being taken by the Borrower with respect
to such event, condition or failure].


4.    Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether the Borrower was in compliance with the covenants contained
in Section 9.1. of the Credit Agreement as of the end of the relevant quarterly
accounting period or fiscal year covered by the financial statements furnished
along with this certificate.


5.    The representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party, are
true and correct in all material respects as of the date hereof (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty is true and correct in all respects) with the
same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
thereunder.


6.    Schedule 6.1.(z) attached hereto sets forth a list of Unencumbered Assets
and Unencumbered Mortgage Notes of the Borrower and its Subsidiaries.27 


7.    Unencumbered Assets and Unencumbered Mortgage Notes so listed fully
qualify as such under the applicable criteria for inclusion as an Unencumbered
Asset or Unencumbered Mortgage Note.28  






______________________________
26 Must be the chief financial officer or chief accounting officer of the
Borrower.
27 Certification must come from the chief financial officer.
28 Certification must come from the chief financial officer.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of ___________, 20__.




By:    
Name:    
Title:    









--------------------------------------------------------------------------------




Schedule 1


[calculations to be attached]










































    





--------------------------------------------------------------------------------






EXHIBIT K


FORM OF DISBURSEMENT INSTRUCTION AGREEMENT


DISBURSEMENT INSTRUCTION AGREEMENT




Borrower: Hospitality Properties Trust




Administrative Agent: Wells Fargo Bank, National Association




Loan:  Loan number 1005467 and 1006744 made pursuant to that certain Second
Amended and Restated Credit Agreement dated as of May 10, 2018 between Borrower,
Administrative Agent, and Lenders, as amended from time to time




Effective Date:




Check applicable box:


New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.
Replace Previous Agreement – This is a replacement Disbursement Instruction
Agreement. All prior instructions submitted in connection with this Loan are
cancelled as of the Effective Date set forth above.





This Agreement must be signed by the Borrower and is used for the following
purposes:


(1)
to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

(2)
to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

(3)
to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.



Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”


Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.4(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).


A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.


See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.





--------------------------------------------------------------------------------







Disbursement of Loan Proceeds at Origination/Closing




Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):


 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):
DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”
If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.



DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING


Permitted Wire Transfers:  Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.


 
Names of Receiving Parties for the Closing Disbursement(s) (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Closing Exhibit)
1.
 
2.
 
3.
 



DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT ORIGINATION/CLOSING


Direct Deposit:  Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.


Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:












--------------------------------------------------------------------------------







Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination




Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):


 
Individual’s Name
Title
1.
 
 
2.
 
 
3.
 
 


Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):  
DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”
If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.



DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED


Permitted Wire Transfers:  Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.


 
Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)
1.
 
2.
 
3.
 



DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS ANTICIPATED


Direct Deposit:  Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.


Name on Deposit Account:
Wells Fargo Bank, N.A. Deposit Account Number:
Further Credit Information/Instructions:






--------------------------------------------------------------------------------




Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.




HOSPITALITY PROPERTIES TRUST




By:    
Name:    
Title:    







--------------------------------------------------------------------------------





Additional Terms and Conditions to the Disbursement Instruction Agreement


Definitions. The following capitalized terms shall have the meanings set forth
below:


“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.
“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.
“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.
“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.


Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.


Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.


Limitation of Liability. Administrative Agent, Issuing Banks, Swingline Lenders
and Lenders shall not be liable to Borrower or any other parties for: (i)
errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, Issuing Banks, any
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, Issuing Banks’, any
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, any Issuing Bank, any
Swingline Lender any Lender or Borrower knew or should have known the likelihood
of these damages in any situation. Neither Administrative Agent, any Issuing
Bank, any Swingline Lender nor any Lender makes any representations or
warranties other than those expressly made in this Agreement. IN NO EVENT WILL
ADMINISTRATIVE AGENT, ANY ISSUING BANK, ANY SWINGLINE LENDER OR ANY LENDER BE
LIABLE FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS
EXECUTED BY ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT.


Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and (ii)
on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.


International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.


Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.


Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.





--------------------------------------------------------------------------------





CLOSING EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State
 
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)












--------------------------------------------------------------------------------


Execution Version


SUBSEQUENT DISBURSEMENT EXHIBIT
WIRE INSTRUCTIONS


ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES


All wire instructions must contain the following information:




Transfer/Deposit Funds to (Receiving Party Account Name)


Receiving Party Deposit Account Number


Receiving Bank Name, City and State
 
Receiving Bank Routing (ABA) Number
Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)
















--------------------------------------------------------------------------------





EXHIBIT L-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of May 10, 2018 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Hospitalities Properties
Trust (the “Borrower”), each of the financial institutions initially a signatory
thereto together with their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other parties thereto.


Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or any successor form). By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.






[NAME OF LENDER]




By:    
Name:    
Title:    


Date: ________ __, 20__









--------------------------------------------------------------------------------





EXHIBIT L-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of May 10, 2018 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Hospitalities Properties
Trust (the “Borrower”), each of the financial institutions initially a signatory
thereto together with their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other parties thereto.
  
Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable
(or any successor form). By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:    
Name:    
Title:    


Date: ________ __, 20__









--------------------------------------------------------------------------------





EXHIBIT L-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of May 10, 2018 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Hospitalities Properties
Trust (the “Borrower”), each of the financial institutions initially a signatory
thereto together with their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other parties thereto.
  
Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or any successor form) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or any
successor form), from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]




By:    
Name:    
Title:    


Date: ________ __, 20__







--------------------------------------------------------------------------------


Execution Version


EXHIBIT L-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of May 10, 2018 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Hospitalities Properties
Trust (the “Borrower”), each of the financial institutions initially a signatory
thereto together with their assignees under Section 12.5. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
(the “Administrative Agent”), and the other parties thereto.
  
Pursuant to the provisions of Section 3.10. of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]




By:    
Name:    
Title:    


Date: ________ __, 20__





